Exhibit 10.7

EXECUTION VERSION

 

REVOLVING CREDIT AGREEMENT

 

Owl Rock CAPITAL Corporation

as the Initial Borrower

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent, Letter of Credit Issuer and a Lender

and

WELLS FARGO SECURITIES, LLC,

as the Sole Bookrunner and the Sole Lead Arranger

 

August 1, 2016

 

 

--------------------------------------------------------------------------------

 

table of contents

Page

1.DEFINITIONS6

1.1Defined Terms6

1.2Construction38

1.3Accounting Terms39

1.4UCC Terms39

1.5References to Agreement and Laws39

1.6Times of Day39

1.7Letter of Credit Amounts39

1.8Exchange Rates; Currency Equivalents39

2.REVOLVING CREDIT LOANS AND LETTERS OF CREDIT40

2.1The Commitment40

2.2Revolving Credit Commitment40

2.3Manner of Borrowing40

2.4Minimum Loan Amounts42

2.5Funding42

2.6Swingline Loans43

2.7Interest46

2.8Determination of Rate47

2.9Letters of Credit47

2.10Qualified Borrowers51

2.11Use of Proceeds, Letters of Credit and Qualified Borrower Guaranties51

2.12Fees52

2.13Unused Commitment Fee52

2.14Letter of Credit Fees52

2.15Increase in the Maximum Commitment53

3.PAYMENT OF OBLIGATIONS54

3.1Revolving Credit Notes54

3.2Payment of Obligations54

3.3Payment of Interest55

3.4Payments on the Obligations55

3.5Prepayments56

3.6Reduction or Early Termination of Commitments57

3.7Lending Office57

3.8Joint and Several Liability57

4.CHANGE IN CIRCUMSTANCES58

4.1Taxes58

4.2Illegality62

4.3Inability to Determine Rates62

4.4Increased Cost and Capital Adequacy62

4.5Funding Losses64

4.6Requests for Compensation64

4.7Survival64

4.8Mitigation Obligations; Replacement of Lenders64

4.9Cash Collateral65

5.SECURITY66

5.1Liens66

i

--------------------------------------------------------------------------------

 

5.2The Collateral Accounts; Drawdowns67 

5.3Agreement to Deliver Additional Collateral Documents68

5.4Subordination68

6.CONDITIONS PRECEDENT TO LENDING68

6.1Obligations of the Lenders68

6.2Conditions to all Loans and Letters of Credit70

6.3Addition of Qualified Borrowers71

7.REPRESENTATIONS AND WARRANTIES OF THE BORROWERS73

7.1Organization and Good Standing73

7.2Authorization and Power73

7.3No Conflicts or Consents73

7.4Enforceable Obligations74

7.5Priority of Liens74

7.6Financial Condition74

7.7Full Disclosure74

7.8No Default74

7.9No Litigation74

7.10Material Adverse Effect74

7.11Taxes75

7.12Principal Office; Jurisdiction of Formation75

7.13ERISA75

7.14Compliance with Law75

7.15Environmental Matters75

7.16Capital Commitments and Contributions75

7.17Fiscal Year75

7.18Investor Documents76

7.19Margin Stock76

7.20Investment Company Status76

7.21No Defenses76

7.22Foreign Asset Control Laws76

7.23Reser76

7.24Investors76

7.25Organizational Structure77

7.26Financial Condition77

8.AFFIRMATIVE COVENANTS OF THE BORROWERS77

8.1Financial Statements, Reports and Notices77

8.2Payment of Obligations80

8.3Maintenance of Existence and Rights80

8.4Operations and Properties80

8.5Books and Records; Access; Principal Office80

8.6Compliance with Law80

8.7Insurance81

8.8Authorizations and Approvals81

8.9Maintenance of Liens81

8.10Further Assurances81

8.11Maintenance of Independence81

8.12Taxes81

8.13Compliance with Loan Documents and Constituent Documents81

8.14Investor Default81

ii

--------------------------------------------------------------------------------

 

8.15Collateral Account82 

8.16Compliance with Anti‑Terrorism Laws82

8.17Solvency82

9.NEGATIVE COVENANTS82

9.1Borrower Information82

9.2Mergers, Etc82

9.3Limitation on Liens82

9.4Fiscal Year and Accounting Method82

9.5Transfer of Subscribed Interests; Admission of Investors82

9.6Constituent Documents83

9.7Limitation on Investor Withdrawals84

9.8Transfers of Capital Commitments84

9.9Limitation on Indebtedness84

9.10Capital Commitments84

9.11Drawdowns84

9.12ERISA Compliance84

9.13Environmental Matters85

9.14Limitations on Distributions85

9.15Limitation on Withdrawals of Funds85

9.16Exchange Listing85

9.17Transactions with Affiliates85

9.18Collateral Accounts86

10.EVENTS OF DEFAULT86

10.1Events of Default86

10.2Remedies Upon Event of Default88

10.3Lender Offset89

10.4Performance by the Administrative Agent90

10.5Good Faith Duty to Cooperate90

11.AGENCY PROVISIONS90

11.1Appointment and Authorization of Agents90

11.2Delegation of Duties91

11.3Exculpatory Provisions91

11.4Reliance on Communications92

11.5Notice of Default92

11.6Non‑Reliance on Agents and Other Lenders92

11.7Indemnification93

11.8Agents in Their Individual Capacity93

11.9Successor Agents93

11.10Reliance by the Borrowers95

11.11Administrative Agent May File Proofs of Claim95

12.MISCELLANEOUS96

12.1Amendments96

12.2Sharing of Offsets98

12.3Sharing of Collateral98

12.4Waiver99

12.5Payment of Expenses; Indemnity99

12.6Notice101

12.7Governing Law103

12.8Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of
Trial by Jury103

iii

--------------------------------------------------------------------------------

 

12.9Invalid Provisions103 

12.10Entirety103

12.11Successors and Assigns; Participations103

12.12Defaulting Lenders108

12.13All Powers Coupled with Interest110

12.14Headings110

12.15Survival111

12.16Full Recourse111

12.17Availability of Records; Confidentiality111

12.18USA Patriot Act Notice112

12.19Multiple Counterparts112

12.20Term of Agreement112

12.21Inconsistencies with Other Documents112

12.22Acknowledgement and Consent to Bail-In of EEA Financial Institutions 112

 




iv

--------------------------------------------------------------------------------

 

SCHEDULES

SCHEDULE I:

Borrower Information

SCHEDULE II:

Lender Commitments and Related Information

SCHEDULE III:

Borrower Organizational Structure

 

 

EXHIBITS

EXHIBIT A:

Schedule of Investors/Form of Borrowing Base Certificate

EXHIBIT B:

Form of Note

EXHIBIT C:

Form of Security Agreement

EXHIBIT D:

Form of Pledge of Collateral Account

EXHIBIT E:

Form of Request for Borrowing

EXHIBIT F:

Form of Request for Letter of Credit

EXHIBIT G:

Form of Rollover/Conversion Notice

EXHIBIT H: 

Form of Lender Assignment and Assumption

EXHIBIT I:

Form of Qualified Borrower Promissory Note

EXHIBIT J:

Form of Qualified Borrower Guaranty

EXHIBIT K:

Form of Responsible Officer’s Certificate

EXHIBIT L:

Form of Compliance Certificate

EXHIBIT M:

Form of Lender Joinder Agreement

EXHIBIT N:

Form of Facility Increase Request

EXHIBIT O:

Form of U.S. Tax Compliance Certificate

EXHIBIT P:

Form of Subscription Agreement

 

 

v

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT, is dated as of August 1, 2016, by and among OWL
ROCK CAPITAL CORPORATION, a Maryland corporation, the “Initial Borrower”, and
collectively with any other Borrower becoming party hereto (including Qualified
Borrowers, the “Borrowers”), the banks and financial institutions from time to
time party hereto as Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), as the Administrative Agent (as hereinafter defined) for the Secured
Parties and the Letter of Credit Issuer (each as hereinafter defined), and WELLS
FARGO SECURITIES, LLC, as the Sole Bookrunner and Sole Lead Arranger.

A.The Initial Borrower has requested that the Lenders make loans and cause the
issuance of letters of credit to provide working capital to the Initial Borrower
and to any other Borrower becoming a party hereto for purposes permitted under
the Constituent Documents (as defined below) of the Borrowers.

B.The Lenders are willing to make loans and to cause the issuance of letters of
credit upon the terms and subject to the conditions set forth in this Credit
Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1.DEFINITIONS

.

1.1Defined Terms

.  For the purposes of the Loan Documents, unless otherwise expressly defined,
the following terms shall have the meanings assigned to them below:

“Account Bank” means State Street so long as it remains an Eligible Institution.

“Adequately Capitalized” means compliance with the capital standards for bank
holding companies as described in the Bank Holding Company Act of 1956, as
amended, and regulations promulgated thereunder.

“Adjusted LIBOR” means, for any LIBOR Rate Loan, for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) determined by the Administrative Agent to be equal to: (a) the
quotient obtained by dividing: (i) LIBOR for such LIBOR Rate Loan for such
Interest Period; by (ii) one (1) minus the LIBOR Reserve Requirement for such
LIBOR Rate Loan for such Interest Period; plus (b) the Applicable Margin.  If
the calculation of clause (a) of Adjusted LIBOR results in a rate for such
clause (a) of Adjusted LIBOR less than zero (0), clause (a) of Adjusted LIBOR
shall be deemed to be zero (0) for all purposes of the Loan Documents.

“Administration Agreement” means the Administration Agreement between the
Initial Borrower and the Adviser dated as of March 1, 2016 as it may be amended,
amended and restated, supplemented or otherwise modified from time to time.

“Administrative Agent” means Wells Fargo, until the appointment of a successor
“Administrative Agent” pursuant to Section 11.9 and, thereafter, shall mean such
successor Administrative Agent.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------

“Adviser” means (a) with respect to the Initial Borrower, Owl Rock Capital
Advisors LLC, and (b) with respect to each Borrower joining the Credit Facility
after the Closing Date, the Person or Persons, if any, appointed, employed or
contracted with by such Borrower and responsible for directing or performing the
day-to-day business affairs of such Borrower, as set forth in its joinder
documentation, in each case under clause (a) and clause (b), including any
successor thereto permitted under this Credit Agreement.

“Affiliate” of any Person means any other Person that, at any time, directly or
indirectly, Controls or is Controlled by, or is Under Common Control With, such
Person.

“Affiliated Investor” means: (a) Douglas I. Ostrover and (b) DIO FAMILY LLC, in
each case together with any Affiliated successor entity or transferee thereof.

“Agency Services Address” means the address for the Administrative Agent set
forth in Section 12.6, including any electronic mail address, or such other
address as may be identified by written notice from the Administrative Agent to
the Borrowers and the Lenders from time to time.

“Agent‑Related Person” has the meaning provided in Section 11.3.

“Agents” means, collectively, the Administrative Agent, the Sole Lead Arranger
and any permitted successors and assigns in such capacities.

“Alternative Currency” means any of Euro, Sterling, Canadian Dollars or such
other currencies requested by a Borrower for the applicable requested Loan or
Letter of Credit hereunder as agreed from time to time by all Lenders.

“Annual Valuation Period” means the “annual valuation period” as defined in
29 C.F.R. §2510.3‑101(d)(5) as determined for each Borrower as applicable.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to any Borrower from time to time concerning or relating to bribery
or corruption.

“Anti‑Terrorism Laws” means any Applicable Law relating to money laundering or
terrorism, including, without limitation, Executive Order 13224, the OFAC
Regulations, the Bank Secrecy Act, the USA Patriot Act, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders or regulations
promulgated thereunder.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means (a) with respect to LIBOR Rate Loans, 160 basis points
(1.60%) per annum, (b) with respect to Reference Rate Loans, 60 basis points
(0.60%) per annum, and (c) with respect to Letter of Credit Fees, 160 basis
points (1.60%) per annum.

“Applicable Requirement” means each of the following requirements:

(a)such Investor (or such Investor’s Sponsor, Responsible Party or Credit
Provider, if applicable) shall be a Rated Investor, and such Investor (or such
Investor’s Sponsor, Responsible Party or Credit Provider, as applicable) shall
have a Rating of BBB/Baa2 or higher; and

7

--------------------------------------------------------------------------------

(b)if such Investor (or such Investor’s Sponsor, Responsible Party or Credit
Provider, if applicable) is:

(i)a Bank Holding Company, it shall have Adequately Capitalized status or
better;

(ii)an insurance company, it shall have a Best’s Financial Strength Rating of A‑
or higher;

(iii)a Pension Plan Investor or Governmental Plan Investor, or the trustee or
nominee of a Pension Plan Investor or a Governmental Plan Investor, such Pension
Plan Investor or Governmental Plan Investor, as applicable, shall have a minimum
Funding Ratio based on the Rating of its Sponsor or Responsible Party, as
applicable, as follows:

Sponsor/Responsible Party Rating

Minimum Funding Ratio

A‑/A3 or higher

No minimum

BBB/Baa2 or higher but lower than A-/A3

90%

 

 

The first Rating indicated in each case above is the S&P Rating and the second
Rating indicated in each case above is the Moody’s Rating.  In the event that
the S&P and Moody’s Ratings are not equivalent, the Applicable Requirement shall
be based on the lower of the two.  If any such Person has only one Rating from
either S&P or Moody’s, then that Rating shall apply.  If the Rating of any
Investor (or such Investor’s Sponsor, Responsible Party or Credit Provider, as
applicable) falls below the Rating required by this definition, then such
Investor shall be deemed to have failed the Applicable Requirement.

“Assignee” has the meaning provided in Section 12.11(b).

“Assignment and Assumption” means the agreement contemplated by
Section 12.11(b), pursuant to which any Lender assigns all or any portion of its
rights and obligations hereunder, which agreement shall be substantially in the
form of Exhibit H.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

“Available Commitment” means, at any time of determination, the lesser
of: (a) the Maximum Commitment then in effect; and (b) the Borrowing Base,
minus, in either case, the FX Reserve Amount.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the

8

--------------------------------------------------------------------------------

implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.

 

“Bank Holding Company” means a “bank holding company” as defined in
Section 2(a) of the Bank Holding Company Act of 1956, as amended from time to
time and any successor statute or statutes, or a non-bank subsidiary of such
bank holding company.

“Best’s Financial Strength Rating” means a “Best’s Financial Strength Rating” by
A.M. Best Company.

“Board of Directors” means the board of directors of the Initial Borrower.

“Borrower” and “Borrowers” have the meanings provided in the first
paragraph hereof.

“Borrower Party” has the meaning provided in Section 11.1(a).

“Borrowing” means a disbursement made by the Lenders of any of the proceeds of
the Loans, and “Borrowings” means the plural thereof. For the avoidance of
doubt, a Swingline Borrowing shall be a “Borrowing” subject in all respects to
the terms herein applicable to a Borrowing, except to the extent expressly
provided otherwise in Section 2.6 hereof.

“Borrowing Base” means, at any time of determination, the sum of (a) ninety
percent (90%) of the aggregate Unused Capital Commitments of the Included
Investors, and (b) sixty‑five percent (65%) of the aggregate Unused Capital
Commitments of the Designated Investors, in each case as such Unused Capital
Commitments are first reduced by all applicable Concentration Limits.  For the
avoidance of doubt, the Unused Capital Commitments of an Excluded Investor shall
be excluded from the Borrowing Base at all times.

“Borrowing Base Certificate” means the certification and spreadsheet setting
forth the calculation of the Available Commitment, substantially in the form of
Exhibit A.

“Business Day” means:

(a)for all purposes other than as set forth in clauses (b), (c) and (d) below,
any day of the year except: a Saturday, Sunday or other day on which commercial
banks in New York City or Charlotte, North Carolina are authorized or required
by Applicable Law to close;

(b)if such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
respect of any such LIBOR Rate Loan in Dollars, or any other dealings in Dollars
to be carried out pursuant to this Credit Agreement or the other Loan Documents
in respect of any such LIBOR Rate Loan (or any Reference Rate Loan as to which
the interest rate is determined by reference to LIBOR), any day that is a
Business Day described in clause (a) above and that is also a day for trading by
and between banks in Dollar deposits in the London interbank market;

(c)in respect of Loans or payments under this Credit Agreement in Euro or
Sterling or the issuance of any Letters of Credit by any branch of the Letter of
Credit Issuer in the European Union, any day that is a Business Day described in
clause (a) above and that is also a day on which the Trans‑European Automated
Real‑time Gross Settlement Express Transfer (TARGET) payment system (or, if such
payment system ceases to be operative, such other payment system (if any)
reasonably determined by the Administrative Agent to be a suitable replacement)
is open for the settlement of payments in Euro; and

9

--------------------------------------------------------------------------------

(d)if such day relates to any dealings in an Alternative Currency other than
Euro or Sterling to be carried out pursuant to this Credit Agreement, any day
that is a Business Day described in clause (a) above and that is also a day in
which banks are open for foreign currency exchange business in the principal
finance center of the country of such Alternative Currency.

“Bylaws” means the Bylaws of the Initial Borrower dated as of January 11, 2016,
as the same may be further amended, restated, modified or supplemented in
accordance with the terms hereof.

“Canadian Dollars” and “C$” means the lawful currency of Canada.

“Capital Commitment” means the capital commitment of the Investors to the
Borrowers in the amount set forth in the applicable Subscription Agreement.

“Capital Contribution” means the amount of cash actually contributed by an
Investor to the Borrowers with respect to its Capital Commitment as of the time
such determination is made.

“Capital Lease” means any lease of any property by any Person or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a consolidated balance sheet of such Person
and its Subsidiaries.

“Cash Collateral Account” means each deposit account held at the Account Bank
for the purposes of holding Cash Collateral that is subject to an account
control agreement or similar agreement in form and substance reasonably
satisfactory to the Administrative Agent and the Letter of Credit Issuer.

“Cash Collateralize” means to deposit in a Cash Collateral Account or to pledge
(or otherwise secure) and deposit with or deliver to the Administrative Agent,
for the benefit of one or more of the Letter of Credit Issuer or the Lenders, as
collateral for the Letter of Credit Liability or obligations of the Lenders to
fund participations in respect of the Letter of Credit Liability, cash or
deposit account balances, or, if the Administrative Agent and the Letter of
Credit Issuer shall agree, in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Letter of Credit Issuer.  “Cash Collateral” and
“Cash Collateralize” shall have meanings correlative to the foregoing and shall
include the proceeds of such Cash Collateral and other credit support.

“Cash Control Event” shall occur if, on any date of determination, (a) an Event
of Default has occurred and is continuing; (b) a Potential Default with respect
to an Event of Default under Section 10.1(a), Section 10.1(h) or Section 10.1(i)
has occurred and is continuing; or (c) a mandatory prepayment has been triggered
pursuant to Section 3.5(b).

“CDOR Rate” means, with respect to any day and with respect to a particular term
as specified herein, the annual rate of discount or interest which is the
arithmetic average of the discount rates for such term applicable to Canadian
Dollar bankers’ acceptances identified as such on the Reuters Screen CDOR Page
at approximately 10:00 a.m. (Toronto time) on such day, or if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m. (Toronto time) to reflect any error in any
posted rate or in the posted average annual rate). If such rate does not appear
on the Reuters Screen CDOR Page as provided in the preceding sentence, the CDOR
Rate on any day shall be calculated as the arithmetic average of the annual
discount rates for such term applicable to Canadian Dollar bankers’ acceptances
of, and as quoted by, the rate of an Eligible Institution reasonably acceptable
to the Administrative Agent, as of 10:00 a.m. (Toronto time) on that day, or if
that day is not a Business Day, then on the immediately preceding Business Day.

10

--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charter” means the Articles of Amendment and Restatement of the Initial
Borrower, filed with the State of Maryland Department of Assessments and
Taxation on March 2, 2016, which amended and restated the Articles of
Incorporation of the Initial Borrower filed in the same office on October 15,
2015, as the same may be further amended, restated, modified or supplemented in
accordance with the terms hereof.

“Closing Date” means the date hereof; provided that all of the conditions
precedent set forth in Section 6.1 shall be satisfied or waived by the Lenders
in writing.

“Collateral” means all of the collateral security for the Obligations pledged or
granted pursuant to the Collateral Documents.

“Collateral Account” means, for each Borrower that has Investors, the account
listed on Schedule I (as the same may be amended, restated, supplemented or
modified from time to time) with respect to such Person, which account shall be
solely used for receipt of proceeds from Drawdowns.

“Collateral Account Pledge” means each pledge of a Collateral Account,
substantially in the form of Exhibit D, made by a Borrower in favor of the
Administrative Agent, pursuant to which such Borrower has granted to the
Administrative Agent for the benefit of the Secured Parties, a first priority,
exclusive Lien in and to a Collateral Account, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.

“Collateral Documents” has the meaning provided in Section 5.1.

“Commitment” means, for each Lender, the amount set forth on Schedule II hereto
or on its respective Assignment and Assumption or Lender Joinder Agreement, as
the same may be increased from time to time by the Borrowers and Lenders
pursuant to Section 2.15 or reduced from time to time by the Borrowers pursuant
to Section 3.6 or by further assignment by such Lender pursuant to
Section 12.11(b).

“Commitment Period” has the meaning given to such term in the Subscription
Agreement.

“Committed Facility Amount” has the meaning provided in Section 2.15(a).

“Committed Increase Period” has the meaning provided in Section 2.15(a).

“Committed Lender” has the meaning provided in Section 2.15(a).

“Common Shares” means shares of common stock of the Initial Borrower or the
Equity Interest of any Investor in any other Borrower.

11

--------------------------------------------------------------------------------

“Compliance Certificate” has the meaning provided in Section 8.1(b).

“Concentration Limit” means the limits on the aggregate amount of an Unused
Capital Commitment set forth below, calculated for each Investor classification
(or for an individual Investor as specified below) as a percentage of the
aggregate Unused Capital Commitments of all Included Investors and Designated
Investors:

Investor Classification

Individual Concentration Limit

Aggregate Concentration Limit

Rated Included Investors:

 

 

AA‑/Aa3 or higher

15%

n.a.

A+/A1

10%

n.a.

A-/A3 to A/A2

7%

n.a.

BBB/Baa2 to BBB+/Baa1

5%

n.a.

Investor C (a Rated Investor)

20%

n.a.

 

 

 

Non-Rated Included Investors

5% - 15%

n.a.

Investor B (a Non-Rated Investor)

20%

n.a.

 

 

 

Designated Investors

5%

50% (includes all Designated Investors)

Investor A (aggregated) (a Designated Investor)

10%

 

 

 

 

provided, that, for purposes of calculating the above Concentration Limits for
any Investor, each Investor and its investing affiliates shall be treated as a
single Investor.  All of the Lenders may approve higher individual limits for
Included Investors on a case-by-case basis in their sole discretion.

The Rating for each Investor will be the lower of any Rating of such
Investor.  If such Investor has only one Rating, that Rating shall apply.  For
any Investor that is an unrated subsidiary of a rated parent, acceptable Credit
Link Documents from the Rated parent entity will be required in order to apply
the Concentration Limit based on the Ratings of the parent.

“Confidential Information” means, at any time, all data, reports,
interpretations, forecasts and records containing or otherwise reflecting
information and concerning the Borrowers or any Investor or any of their
Affiliates which is not available to the general public, together with analyses,
compilations, studies or other documents, which contain or otherwise reflect
such information made available by or on behalf of the Borrowers or any Investor
pursuant to this Credit Agreement orally or in writing to the Administrative
Agent or any Lender or, in the case of each of the foregoing, any of their
respective attorneys, certified public accountants, representatives or agents,
but shall not include any data or information that: (a) was or became generally
available to the public at or prior to such time (unless divulged by the
Administrative Agent or any Lender or any of their respective Affiliates’
attorneys, certified public accountants, representatives or agents in
contravention of this Credit Agreement); or (b) was or became available to the
Administrative Agent or a Lender or to the Administrative Agent’s or Lender’s
respective attorneys, certified public accountants or agents on a
non‑confidential basis from any source other than the Borrowers, any Investor or
their respective Affiliates.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

12

--------------------------------------------------------------------------------

“Constituent Documents” means (a) for the Initial Borrower, the Operative
Documents; and (b) for any other Person, its constituent or organizational
documents and any governmental or other filings related thereto,
including: (i) in the case of any limited partnership, exempted limited
partnership, joint venture, trust or other form of business entity, the limited
partnership agreement, exempted limited partnership agreement, joint venture
agreement, articles of association or other applicable agreement of formation
and any agreement, instrument, filing or notice with respect thereto filed in
connection with its formation with the secretary of state or other department in
the state or jurisdiction of its formation; (ii) in the case of any limited
liability company, the articles of formation, limited liability company
agreement and/or operating agreement for such Person; and (iii) in the case of a
corporation or an exempted company, the certificate or articles of incorporation
or association and the bylaws for such Person; in each such case as it may be
restated, modified, amended or supplemented from time to time.

“Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to a Rollover of a LIBOR Rate Loan from one Interest Period to the next
Interest Period.

“Control” and the correlative meanings of the terms “Controlled By” and “Under
Common Control With” mean, with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting shares or
partnership interests, or of the ability to exercise voting power by contract or
otherwise.

“Control Agreement” means each control agreement relating to a Collateral
Account among a Borrower, the Administrative Agent and the Account Bank, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time.

“Controlled Group” means: (a) the controlled group of corporations as defined in
Section 414(b) of the Internal Revenue Code; or (b) the group of trades or
businesses under common control as defined in Section 414(c) of the Internal
Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code for
purposes of provisions relating to Section 412 of the Internal Revenue Code), in
each case of which the applicable Borrower is a member.

“Conversion Notice” has the meaning provided in Section 2.3(f).

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.3(f) or Section 4 of one Type of Loan into another Type of Loan.

“Cost of Funds” means, with respect to a Loan in an Alternative Currency, the
actual cost to a Lender of funding or maintaining such Loan in the applicable
currency from whatever source it may reasonably select for the relevant Interest
Period.

“Cost of Funds Rate” means a rate per annum notified by the applicable Lender as
soon as practicable after the occurrence of the events specified in Section 4.3
hereof which expresses as a percentage rate the actual Cost of Funds to such
Lender.

“Credit Agreement” means this Revolving Credit Agreement, of which this
Section 1.1 forms a part, as amended, restated, supplemented or otherwise
modified from time to time.

“Credit Facility” means the credit and letter of credit facility provided to the
Borrowers by the Lenders under the terms and conditions of this Credit Agreement
and the other Loan Documents.

“Credit Link Documents” means such financial information and documents as may be
requested by the Administrative Agent in its sole discretion, to reflect and
connect the relevant or appropriate credit

13

--------------------------------------------------------------------------------

link or credit support of a Sponsor, Credit Provider or Responsible Party, as
applicable, to the obligations of the applicable Investor to make Capital
Contributions, which may include a written guaranty or such other acceptable
instrument determined by the Administrative Agent in its sole discretion as to
whether the applicable Investor satisfies the Applicable Requirement based on
the Rating or other credit standard of its Sponsor, Credit Provider or
Responsible Party, as applicable.

“Credit Provider” means a Person providing a guaranty, or other credit support,
in form and substance acceptable to the Administrative Agent in its sole
discretion, of the obligations of an Investor to make Capital Contributions.

“Daily LIBOR” means, with respect to any day, the rate of interest per annum
determined by the Administrative Agent based on the London interbank offered
rate administered by ICE Benchmark Administration Limited (or any other Person
which takes over the administration of such rate) for deposits in Dollars in
minimum amounts of at least $5,000,000 for a period equal to one month
(commencing on the date of determination of such interest rate) as published by
a commercially available source providing quotations of such rate as selected by
the Administrative Agent from time to time at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day (rounded upward, if necessary, to
the nearest whole 1/100 of 1%).  If the calculation of Daily LIBOR results in a
Daily LIBOR rate of less than zero (0), Daily LIBOR shall be deemed to be zero
(0) for all purposes of this Credit Agreement.

“Debt Limitations” means the limitations set forth in Section 9.9.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default Rate” means on any day the lesser of: (a) the Reference Rate in effect
on such day plus two percent (2%) and (b) the Maximum Rate.

“Defaulting Lender” means, subject to Section 12.12(b) and Section 4.8, any
Lender that (a) has failed to (i) fund all or any portion of the Loans or
participations in the Letter of Credit Liability required to be funded by it
hereunder within two (2) Business Days of the date such Loans or participations
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Letter of Credit Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified any Borrower, the Administrative Agent or the Letter of Credit Issuer
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under

14

--------------------------------------------------------------------------------

any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above, and of the effective date
of such status, above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 12.12(b) and Section 4.8(b)) upon delivery of written notice of such
determination to the Borrowers, the Letter of Credit Issuer and each other
Lender.

“Designated Investor” means an Investor (a) (i) that has been approved in
writing as a Designated Investor by all of the Lenders, in their sole
discretion; or (ii) that was previously an Included Investor described in
clause (a)(ii) of the definition of “Included Investor”, who is the subject of
an Exclusion Event solely of the type described in clause (k) of the definition
of “Exclusion Event” and is designated as a Designated Investor by the
Administrative Agent pursuant to the first proviso of clause (k) of the
definition of “Exclusion Event”, and (b) in respect of which there has been
delivered to the Administrative Agent:

(i)a true and correct copy of the Subscription Agreement executed and delivered
by such Investor substantially in the form of Exhibit P (as such exhibit may be
amended, restated, supplemented or otherwise modified from time to time) which
shall be reasonably acceptable to the Administrative Agent, together with the
applicable Borrower’s countersignature, accepting such Subscription Agreement;

(ii)any Constituent Documents of the applicable Borrower, executed and delivered
by such Investor; and

(iv)if such Investor’s Subscription Agreement or any Constituent Document of the
applicable Borrower executed by such Investor was signed by the applicable
Borrower, or any Affiliate of any thereof, as an attorney‑in‑fact on behalf of
such Investor, the Administrative Agent shall have received authority
documentation reasonably satisfactory to the Administrative Agent.

provided that (1) any Designated Investor in respect of which an Exclusion Event
has occurred shall thereupon no longer be a Designated Investor until such time
as all Exclusion Events in respect of such Investor shall have been cured and
such Investor shall have been restored as a Designated Investor in the sole
discretion of the Lenders; and (2) each restoration under clause (1) of this
proviso shall be subject to the satisfaction of such initial or ongoing
conditions as may be specified by the Administrative Agent.  The Designated
Investors as of the Closing Date are those specified as being Designated
Investors on Exhibit A, as in effect on the Closing Date, and Designated
Investors approved by the Lenders subsequent to the Closing Date will be
evidenced by an updated Exhibit A provided by the Administrative Agent to the
Borrowers promptly upon such designation.

“Designation Side Letter” means that certain side letter, dated the date hereof,
among the Borrowers and the Administrative Agent, relating to the designation of
certain confidential Investors, as it may be amended, supplemented or otherwise
modified from time to time.

“Distribution” has the meaning provided in Section 9.14.

15

--------------------------------------------------------------------------------

“Dollar Equivalent” means, at any time: (a) with respect to any amount
denominated in Dollars, such amount; and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or Letter of Credit Issuer, as
the case may be, at such time on the basis of the Spot Rate as of the applicable
valuation date, as provided in this Credit Agreement (i.e., either the date upon
which such amount is initially drawn or on the most recent Revaluation Date, as
applicable) for the purchase of Dollars with such Alternative Currency.

“Dollars” and the sign “$” mean the lawful currency of the United States of
America.

“Drawdown” means the issuance of a Drawdown Notice to any or all of the
Investors for payment of each such Investor’s Drawdown Share Amount pursuant to
and in accordance with the Subscription Agreements of the Investors.

“Drawdown Notice” shall have the meaning given to such term in the Subscription
Agreements.

“Drawdown Share Amount”  shall have the meaning given to such term in the
Subscription Agreements.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that (i) is a Lender or an Affiliate of a
Lender with a long term senior unsecured credit rating of which is BBB or higher
by S&P, if rated by S&P and Baa2 or higher by Moody’s, if rated by Moody’s and
(ii) otherwise meets the requirements to be an assignee under
Section 12.11(b)(iii), (v) and (vi) (subject to such consents, if any, as may be
required under Section 12.11(b)(iii)).

“Eligible Institution” means any depository institution, organized under the
laws of the United States or any state, having capital and surplus in excess of
$200,000,000, the deposits of which are insured by the Federal Deposit Insurance
Corporation to the fullest extent permitted by Applicable Law and which is
subject to supervision and examination by federal or state banking authorities;
provided that such institution also must have a short‑term unsecured debt rating
of at least P‑1 from Moody’s and at least A‑1 from S&P.  If such depository
institution publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published.

“EMU Legislation” means the legislative measures of the European council for the
introduction of, changeover to or operation of a single or unified European
currency.

16

--------------------------------------------------------------------------------

“Endowment Fund Investor” means an Investor that is a wholly owned, tax exempt,
public charity subsidiary of a Sponsor, the assets of which Investor are not
wholly disbursable for the Sponsor’s purposes on a current basis under the
specific terms of all applicable gift instruments, formed for the sole purpose
of accepting charitable donations on behalf of such Sponsor and investing the
proceeds thereof.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Environmental Liability” means any claim, demand, liability (including strict
liability) obligation, accusation or cause of action, or any order, violation,
loss, damage (including, without limitation, to any Person, property or natural
resources and including consequential damages), injury, judgment, penalty or
fine, cost of enforcement, cost of remedial action, cleanup, restoration or any
other cost or expense whatsoever (including reasonable fees, costs and expenses
of attorneys, consultants, contractors, experts and laboratories) and
disbursements in connection with any Environmental Claims, violation or alleged
violation of any Environmental Law, the imposition of any Environmental Lien or
the failure to comply in all material respects with any Environmental
Requirement.

“Environmental Lien” means a Lien in favor of any Governmental
Authority: (a) under any Environmental Law; or (b) for any liability or damages
arising from, or costs incurred by, any Governmental Authority in response to
the Release or threatened Release of any Hazardous Material.

“Environmental Requirement” means any Environmental Law, agreement, or
restriction, as the same now exists or may be changed, amended, or come into
effect in the future, which pertains to health, safety, or the environment,
including, but not limited to ground, air, water, or noise pollution, or
underground or aboveground tanks.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

“ERISA Investor” means an Investor that is: (a) an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) subject to Title I of ERISA;
(b) any “plan” defined in and subject to Section 4975 of the Internal Revenue
Code; or (c) any entity or account whose assets include or are deemed to include
the Plan Assets of one or more such employee benefit plans or plans pursuant to
the Plan Asset Regulations or any other relevant legal authority.

17

--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Event of Default” has the meaning provided in Section 10.1.

“Exchange Listing” means a listing of a Borrower’s Common Shares on a national
securities exchange.

“Excluded Investor” means any Investor that is not an Included Investor or a
Designated Investor, including any Investor that is subject to an Exclusion
Event that has not been cured in accordance with the provisions hereof.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrowers under Section 4.8(b)) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 4.1, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.1(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Exclusion Event” means, with respect to any Included Investor or Designated
Investor (or, if applicable, the Sponsor, Responsible Party, or Credit Provider
of such Included Investor or Designated Investor) any of the following events
shall occur (whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(a)such Investor shall: (i) apply for or consent to the appointment of a
receiver, trustee, custodian, intervenor, liquidator or other similar official
of itself or of all or a substantial part of its assets; (ii) file a voluntary
petition as debtor in bankruptcy or admit in writing that it is unable to pay
its debts as they become due; (iii) make a general assignment for the benefit of
creditors; (iv) file a petition or answer seeking reorganization or an
arrangement with creditors or take advantage of any Debtor Relief Laws; (v) file
an answer admitting the material allegations of, or consent to, or default in
answering, a petition filed against it in any bankruptcy, reorganization, or
insolvency proceeding; or (vi) take personal, partnership, limited liability
company, corporate or trust action, as applicable, for the purpose of effecting
any of the foregoing; or

(b)an involuntary case or other proceeding shall be commenced against it,
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, or an
order, order for relief, judgment, or decree shall be entered by any court of
competent jurisdiction or other competent authority approving a

18

--------------------------------------------------------------------------------

petition seeking such Investor’s reorganization or appointing a receiver,
custodian, trustee, intervenor, or liquidator of such Person or of all or
substantially all of its assets, or an order for relief shall be entered in
respect of such Person in a proceeding under the United States Bankruptcy Code;
provided, however, that such affected Investor shall be automatically reinstated
as an Included Investor or Designated Investor, as applicable, if such order,
judgment or decree is dismissed within sixty (60) days; or

(c)any final non-appealable judgment which in the aggregate exceeds fifteen
percent (15%) of the net worth of such Investor (measured as of the date of its
initial designation as an Included Investor or Designated Investor, as
applicable) shall be rendered against such Person, and (i) any such judgment
shall not be discharged, paid, bonded, vacated or covered by insurance within
thirty (30) days or (ii) enforcement proceedings shall be commenced by any
creditor on any such judgment and such judgment shall not otherwise be stayed or
covered by insurance in an amount that would cause any uninsured potential
liability not to exceed fifteen percent (15%) of the net worth of the Investor;
or

(d)such Investor shall (i) repudiate, challenge, or declare unenforceable its
obligation to make contributions pursuant to its Capital Commitment or a
Drawdown (and such repudiation, challenge or declaration is not rescinded within
fifteen (15) Business Days) or such obligation shall be or become unenforceable,
(ii) otherwise disaffirm any material provision of its Subscription Agreement,
the Constituent Documents of a Borrower, as applicable or any Credit Link
Document (and such disaffirmation is not rescinded within fifteen (15) Business
Days), or (iii) give any written notice of its intent to withdraw from a
Borrower or that it will not fund future contributions pursuant to a Drawdown or
comply with the provisions of its Subscription Agreement, the Constituent
Documents of a Borrower, as applicable or any Credit Link Document; or

(e)such Investor shall fail to make a contribution of capital when initially due
pursuant to a Drawdown, without regard to any applicable notice or cure period
under its Subscription Agreement, and such delinquency is not cured within ten
(10) Business Days; or

(f)any material representation, warranty, certification or statement made by
such Investor under its Subscription Agreement or Credit Link Document or in any
certificate, financial statement or other document delivered pursuant to this
Credit Agreement executed by such Person shall prove to be untrue, inaccurate or
misleading in any material respect; or

(g)with respect to any Included Investor only, such Investor encumbers its
interest in a Borrower; or

(h)a default shall occur in the performance by it of any of the material
covenants or agreements contained in its Subscription Agreement, the Constituent
Documents of the applicable Borrower, or any covenants or agreements contained
in any Credit Link Document (except as otherwise specifically addressed in this
definition) and such default is not cured within fifteen (15) Business Days; or

(i)in the case of each Investor that is an Included Investor described in
clause (a)(i) of the first sentence of the definition of “Included Investor”, it
shall fail to maintain the Applicable Requirement for such Investor required in
the definition of “Applicable Requirement”; provided that, if such Investor
becomes an Excluded Investor solely by virtue of this clause (i) and it
subsequently cures such event, then such Investor shall be automatically
reinstated to its former status as an Included Investor (i) upon the Borrowers
providing evidence that is reasonably satisfactory to the Administrative Agent
that the Investor has cured such event and (ii) so long as such Investor was not
otherwise subject to any event that would have constituted an Exclusion Event
during the period commencing with such Investor’s exclusion under this
clause (i) and ending with the date of its reinstatement; or

19

--------------------------------------------------------------------------------

(j)the occurrence of any circumstance or event which, in the sole discretion of
the Administrative Agent: (y) could reasonably be expected to have a material
and adverse impact on the financial condition and/or operations of such
Investor; or (z) could reasonably be expected to materially impair, impede, or
jeopardize the obligation and the ability of such Investor to fulfill its
material obligations under its Subscription Agreement, the Constituent Documents
of a Borrower, as applicable, or any Credit Link Document; or

(k)to the actual knowledge of a Borrower, in the case of an Investor that is an
Included Investor described in clause (a)(ii) of the first sentence of the
definition of “Included Investor,” it shall fail to maintain a net worth
(determined in accordance with GAAP), measured as of the end of the time period
covered in such Person’s most recent financial report, of at least seventy five
percent (75%) of the net worth of such Investor, measured as of the date of its
initial designation as an Included Investor, provided that the Administrative
Agent will conduct a reasonable review of any such Investor that is excluded
solely pursuant to this exclusion event and will make a determination in its
sole discretion as to whether such Investor may remain in the Borrowing Base as
a Designated Investor; or

(l)such Investor shall Transfer its Subscribed Interest in a Borrower and be
released from its obligations under its Subscription Agreement to make
contributions pursuant to a Drawdown with respect to such transferred interest,
provided that, if such Investor shall Transfer less than all of its Subscribed
Interest in a Borrower only the Transferred portion shall be excluded from the
Borrowing Base; or

(m)any Borrower suspends, cancels, reduces, excuses, terminates or abates the
Capital Commitment or any amounts due with respect to a Drawdown for such
Included Investor or Designated Investor; provided, however, that to the extent
such suspension, cancellation, reduction, excuse, termination or abatement
relates solely to a portion of such Investor’s Unused Capital Commitment, only
such suspended, cancelled, reduced, excused, terminated or abated portion shall
be excluded from the Borrowing Base; or

(n)the Unused Capital Commitment of such Investor ceases to be Collateral
subject to a first priority perfected Lien in favor of the Administrative Agent;
or

(o)in connection with any Borrowing or the issuance of any Letter of Credit, any
Borrower has knowledge that such Investor will likely request to be excused from
funding a Drawdown with respect to the Investment being acquired or otherwise
funded with the proceeds of the related Borrowing or Letter of Credit; provided
that only the portion of such Investor’s Unused Capital Commitment which would
otherwise be contributed to fund such Investment or repay the related Borrowing
or Letter of Credit shall be excluded from the Borrowing Base; or

(p)such Investor becomes a Sanctioned Person, or, to any Borrower’s or
Administrative Agent’s knowledge, such Investor’s funds to be used in connection
with funding Drawdowns are derived from illegal activities; or

(q)such Investor pledges or otherwise grants a security interest or otherwise
creates a Lien on such Investor’s right, title and interest in any Borrower
without the prior written consent of the Administrative Agent in its sole
discretion; or

(r)if such Investor is an ERISA Investor, any failure by its Sponsor to pay any
material contractual or statutory obligations required by ERISA or the Internal
Revenue Code or make any other material payment required by ERISA or the
Internal Revenue Code with respect to such ERISA Investor; or

20

--------------------------------------------------------------------------------

(s)with respect to any Investor that is a natural person, such person is
deceased; or

(t)in the case of an Included Investor or such Investor’s Credit Provider, as
applicable, which does not have publicly available financial information, the
Administrative Agent is unable (after giving the Borrowers sixty (60) Business
Days’ notice thereof) to obtain annual updated financial information for such
Investor or such Investor’s Credit Provider, as applicable, within one hundred
twenty (120) days following the end of the applicable fiscal year of such
Investor.

provided that an Exclusion Event shall only be deemed to have occurred after the
earlier of: (i) the date on which written notice of such Exclusion Event has
been given by the Administrative Agent to the Borrowers or (ii) the date on
which a Responsible Officer of a Borrower obtains actual knowledge thereof.

“Excused Shareholder” shall have the meaning given to such term in the
Subscription Agreement.

“Facility Increase” has the meaning provided in Section 2.15(a).

“Facility Increase Fee” means the fee payable with respect to any Facility
Increase in accordance with Section 2.15, as set forth in the Fee Letter.

“Facility Increase Request” means the notice substantially in the form of
Exhibit N pursuant to which the Borrowers request an increase of the Commitments
in accordance with Section 2.15.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.

“Fee Letter” means that certain Fee Letter or Fee Letters, dated the date
hereof, among the Borrowers, the Administrative Agent and certain Lenders, as
each may be amended, supplemented or otherwise modified from time to time.

“Filings” means (a) UCC financing statements, UCC financing statement amendments
and UCC financing statement terminations; and (b) the substantial equivalent as
reasonably determined to be necessary by the Administrative Agent in any other
jurisdiction in which any Borrower may be formed.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a
U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which the applicable Borrower is resident for
tax purposes.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Letter of Credit Issuer, such Defaulting Lender’s Pro Rata Share
of the outstanding Letter of Credit Liability other than the Letter of Credit
Liability as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

21

--------------------------------------------------------------------------------

“Funding Ratio” means: (a) for a Governmental Plan Investor or other plan not
covered by clause (b) below, the total net fair market value of the assets of
the plan over the actuarial present value of the plan’s total benefit
liabilities, as reported in such plan’s most recent audited financial
statements; and (b) for a Pension Plan Investor that is subject to Form 5500 –
series reporting requirements, the funding target attainment percentage reported
on Schedule SB to the Form 5500 or the funded percentage for monitoring the
plan’s status reported on Schedule MB to the Form 5500, as applicable, as
reported on the most recently filed Form 5500 by such ERISA Investor with the
United States Department of Labor.

“FX Reserve Amount” means, at any time, an amount equal to the sum of the Dollar
Equivalent of the aggregate Principal Obligations denominated in Alternative
Currencies multiplied by the FX Reserve Percentage for Alternative Currencies,
as applicable.

“FX Reserve Percentage” means, as of any date of determination, a percentage
determined in the reasonable discretion of the Administrative Agent to account
for foreign exchange volatility, in each case using a methodology that is
sufficient to cover the 3‑month foreign exchange exposure of the Lenders at such
date of determination at a ninety‑five percent (95%) confidence interval as
calculated using Bloomberg BGN source data on the FXFM screen of Bloomberg (or
such other screen as may from time to time be in effect); provided that, if
necessary to account for foreign exchange volatility, any such percentage may be
reset for any particular Alternative Currency in connection with the delivery of
any revised Borrowing Base Certificate hereunder or on any Revaluation Date in
the reasonable discretion of the Administrative Agent or at the reasonable
request of the Borrowers, in each case using such methodology.  The
Administrative Agent shall promptly report to the Borrowers the FX Reserve
Percentage upon each change of the FX Reserve Percentage and from time to time
upon request by a Borrower.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra‑national bodies such as the European Union or the European Central Bank).

“Governmental Plan Investor” means an Investor that is a governmental plan as
defined in Section 3(32) of ERISA.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligation, contingent or otherwise, of any such Person pursuant to which
such Person has directly or indirectly guaranteed any Indebtedness of any other
Person and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of any such Person (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness (whether arising by virtue of partnership arrangements, by
agreement to keep well, to purchase assets, goods, securities or services, to
take‑or‑pay, or to maintain financial statement condition or otherwise) or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided, that the term Guaranty
Obligations shall not include

22

--------------------------------------------------------------------------------

(i) endorsements for collection or deposit in the ordinary course of business,
(ii) any obligation of any Person to make an investment (including, without
limitation, any guaranty, or guaranty of a subsidiary’s obligations, to make an
investment), (iii) any obligation of any Person to pay break-up fees,
termination fees, liquidated damages or other similar compensation in connection
with a potential investment (including, without limitation, any guaranty, or
guaranty of a subsidiary’s obligation, to pay any such compensation), or
(iv) any obligation of any Person with respect to fraud, environmental laws
liability, misapplication of funds, bankruptcy, transfer of collateral in
violation of the applicable loan documents, failure to obtain consent for
subordinate financing in violation of the applicable loan documents and other
exceptions customary in like transactions at the time of the incurrence of such
obligation.

“Hazardous Material” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements the termination value(s) determined
in accordance therewith.

“HNW Investor” means each Investor that is a domestic or international
individual investor (including a natural person, family office or family trust)
or an entity owned or controlled or established by a domestic or international
individual investor (including a natural person, family office or family trust).

“Included Investor” means an Investor (a) that either (i) meets the Applicable
Requirement (or whose Credit Provider, Sponsor or Responsible Party, as
applicable, meets the Applicable Requirement) and at the request of the
Borrowers has been approved in writing as an Included Investor by the
Administrative Agent, in its reasonable discretion, or (ii) does not meet the
Applicable Requirement but at the request of the Borrowers has been approved in
writing as an Included Investor by the Lenders, in their sole discretion, and
(b) in respect of which there has been delivered to the Administrative Agent:

23

--------------------------------------------------------------------------------

(i)a true and correct copy of the Subscription Agreement executed and delivered
by such Investor in substantially the form of Exhibit P (as such exhibit may be
amended, restated, supplemented or otherwise modified from time to time) which
shall be acceptable to the Administrative Agent, together with the applicable
Borrower’s countersignature, accepting such Subscription Agreement;

(ii)any Constituent Documents of the applicable Borrower executed and delivered
by such Investor;

(iii)if applicable, the Credit Link Documents of such Investor’s Sponsor, Credit
Provider or Responsible Party, as applicable, executed and delivered by such
Person; and

(iv)if such Investor’s Subscription Agreement or any Constituent Document of the
applicable Borrower executed by such Investor was signed by any Borrower or any
Affiliate of any Borrower, as an attorney‑in‑fact on behalf of such Investor,
the Administrative Agent shall have received evidence of such signatory’s
authority documentation reasonably satisfactory to the Administrative Agent;

provided that (1) any Investor in respect of which an Exclusion Event has
occurred shall thereupon no longer be an Included Investor until such time as
all Exclusion Events in respect of such Investor shall have been cured and,
unless otherwise provided herein, such Investor shall have been restored as an
Included Investor in the sole discretion of all Lenders; and (2) each
restoration under clause (1) of this proviso shall be subject to the
satisfaction of such initial or ongoing conditions as may be specified by the
Administrative Agent.  The Included Investors as of the Closing Date are those
specified as being Included Investors on Exhibit A, as in effect on the Closing
Date, and Included Investors approved by the Administrative Agent or Lenders, as
applicable, subsequent to the Closing Date will be evidenced by an updated
Exhibit A provided by the Administrative Agent to the Borrowers promptly upon
designation.  For the avoidance of doubt, unless otherwise agreed by the Lenders
in their sole discretion, no HNW Investor or Pooled Vehicle Investor shall be an
Included Investor.

“Increased Commitment” means, for each applicable Lender, the amount set forth
as its Increased Commitment on Schedule II to this Credit Agreement.

“Increase Effective Date” has the meaning provided in Section 2.15(b).

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a)all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b)all obligations to pay the deferred purchase price of property or services of
any such Person (including, without limitation, all obligations under
non‑competition, earn‑out or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due, or
that are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of such Person;

(c)the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

24

--------------------------------------------------------------------------------

(d)all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e)all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

(f)all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and any banker’s acceptances issued
for the account of any such Person;

(g)all obligations of any such Person to repurchase any securities which
repurchase obligation is related to the issuance thereof;

(h)all net obligations of such Person under any Hedge Agreements; and

(i)all Guaranty Obligations of any such Person with respect to any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent such Person is liable
thereafter as a result of such Person’s ownership interest in such entity,
unless such Indebtedness is expressly made non‑recourse to such Person or such
Person is otherwise not liable therefor.  The amount of any net obligation under
any Hedge Agreement on any date shall be deemed to be the Hedge Termination
Value thereof as of such date.

Notwithstanding the foregoing, Indebtedness shall not include any obligation of
any Person (i) to make an investment (including, without limitation, any
guaranty, or guaranty of a subsidiary’s obligation, to make an investment and
any obligation described in clause (b) above incurred in connection with an
investment) or (ii) to pay break-up fees, termination fees, liquidated damages
or other similar compensation in connection with a potential investment
(including, without limitation, any guaranty, or guaranty of a subsidiary’s
obligation, to pay any such compensation).

“Indemnified Taxes” means (a) Taxes imposed by the relevant Governmental
Authority where the Borrower is incorporated other than Excluded Taxes imposed
on or with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning provided in Section 12.5(b).

“Initial Borrower” has the meaning provided in the first paragraph hereof.

“Interest Option” means LIBOR or the Reference Rate.

“Interest Payment Date” means: (a) with respect to any Reference Rate Loan or
any LIBOR Rate Loan based on Daily LIBOR, the first Business Day of each
calendar month following the last day of the preceding month for the interest
accruing during such preceding month; (b) with respect to any LIBOR Rate Loan in
respect of which the applicable Borrower has selected a one (1)‑, two (2)‑ or
three (3)‑month

25

--------------------------------------------------------------------------------

Interest Period, the last day of such Interest Period for such LIBOR Rate Loan;
(c) with respect to any LIBOR Rate Loan in respect of which the applicable
Borrower has selected a six month Interest Period, the date that falls three
months after the beginning of such Interest Period and the last day of such
Interest Period; (d) the date of any prepayment of any Loan made hereunder, as
to the amount prepaid; and (e) the Maturity Date.  For the avoidance of doubt,
if any day described above is not a Business Day, the Interest Payment Date
shall be the next succeeding Business Day.

“Interest Period” means, (a) initially the period commencing on (and including)
the date of the initial funding of such Loan and ending on (but excluding) the
next following Interest Payment Date and (b) thereafter, each period commencing
on (and including) an Interest Payment Date and ending on (but excluding) the
next following Interest Payment Date; provided that:

(i)any Interest Period with respect to any Loan which would otherwise end on a
day which is not a Business Day shall be extended to the next succeeding
Business Day; provided, however, if interest in respect of such Interest Period
is computed by reference to LIBOR, and such Interest Period would otherwise end
on a day which is not a Business Day, and there is no subsequent Business Day in
the same calendar month as such day, such Interest Period shall end on the next
preceding Business Day;

(ii)if interest in respect of such Interest Period is computed by reference to
LIBOR, and such Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, then such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

(iii)in the case of any Interest Period for any Loan which commences before the
Maturity Date and would otherwise end on a date occurring after the Maturity
Date, such Interest Period shall end on (but exclude) such Maturity Date and the
duration of each Interest Period which commences on or after the Maturity Date
shall be of such duration as shall be selected by the applicable Lender in its
sole discretion.

“Interim Period” means the period beginning at the occurrence of a Key Person
Event, and ending on the earlier of ninety (90) days or the effective date of
the vote of Investors entitled to cast 75% of all votes and all of the
independent members of the Board of Directors to reinstate the Commitment Period
under Section 6.01 of the Subscription Agreement.

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

“Investment” means an asset or assets acquired by a Borrower.

“Investment Advisory Agreement” means the Investment Advisory Agreement between
the Initial Borrower and the Adviser dated as of March 1, 2016, as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

“Investor” means any Person that has a Subscribed Interest in a Borrower.

“Investor A” means an Investor identified as such in the Designation Side
Letter.

“Investor B” means an Investor identified as such in the Designation Side
Letter.

“Investor C” means an Investor identified as such in the Designation Side
Letter.

26

--------------------------------------------------------------------------------

“Investor D” means an Investor identified as such in the Designation Side
Letter.

“Investor Information” has the meaning provided in Section 12.17.

“IRS” means the U.S. Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Key Person Event” shall have the meaning given to such term in the Subscription
Agreement.

“KYC Compliant” means any Person who has satisfied all requests for information
from the Lenders for “know‑your‑customer” and other anti‑terrorism, anti‑money
laundering and similar rules and regulations and related policies and who would
not result in any Lender being non‑compliant with any such rules and regulations
and related policies were such Person to enter into a banking relationship with
such Lender.

“Lead Arranger” has the meaning provided in the first paragraph hereof.

“Lender” means (a) Wells Fargo in its capacity as lender (including as Swingline
Lender), (b) State Street in its capacity as lender, (c) each other lender that
becomes party to this Credit Agreement in accordance with the terms hereof.

“Lender Joinder Agreement” means an agreement substantially in the form of
Exhibit M, pursuant to which a new Lender joins the Credit Facility as
contemplated by Section 12.11(g).

“Lender Party” has the meaning provided in Section 11.1(a).

“Lending Office” means, as to any Lender, the office or offices of such Lender
(or an Affiliate of such Lender) described as such in such Lender’s
Administrative Questionnaire delivered to the Administrative Agent, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.

“Letter of Credit” means any letter of credit issued by the Letter of Credit
Issuer for the account of a Borrower pursuant to Section 2.9 either as
originally issued or as the same may, from time to time, be amended or otherwise
modified or extended.

“Letter of Credit Application” means an application, in the form specified by
the Letter of Credit Issuer from time to time (and customarily used by it in
similar circumstances) and generally conforming to the terms of this Credit
Agreement, either as originally executed or as it may from time to time be
supplemented, modified, amended, renewed or extended; provided, however, to the
extent that the terms of such Letter of Credit Application are inconsistent with
the terms of this Credit Agreement (notwithstanding inclusion of such terms, and
acceptance of such Letter of Credit Application) the terms of this Credit
Agreement shall control.

“Letter of Credit Issuer” means Wells Fargo or any Affiliate thereof.

“Letter of Credit Liability” means, at any time of determination, the aggregate
amount of the undrawn stated amount of all outstanding Letters of Credit plus
the amount drawn under Letters of Credit for which the Letter of Credit Issuer
and the Lenders, or any one or more of them, have not yet received

27

--------------------------------------------------------------------------------

payment or reimbursement (in the form of a conversion of such liability to
Loans, or otherwise) as required pursuant to Section 2.9.

“Letter of Credit Sublimit” means an amount equal to $50,000,000 measured at the
time of issuance of any Letter of Credit.

“LIBOR” means:

(a)for any interest rate calculation with respect to any LIBOR Rate Loan, at the
option of the Borrowers, either:

(i)Daily LIBOR (which, for the avoidance of doubt, shall be determined on each
Business Day in accordance with the definition thereof and shall only be
available for Loans denominated in Dollars), or

(ii)the rate of interest per annum determined by the Administrative Agent based
on the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any other Person which takes over the administration
of such rate) for deposits in the relevant currency for delivery on the first
day of the applicable Interest Period for a period approximately equal to such
applicable Interest Period as published by a commercially available source
providing quotations of such rate as selected by the Administrative Agent from
time to time at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest whole 1/100 of 1%);

(b)with respect to any LIBOR Rate Loan denominated in Canadian Dollars, the CDOR
Rate for a period equal to the applicable Interest Period; and

(c)for any interest rate calculation with respect to a Reference Rate Loan, the
rate of interest per annum determined by the Administrative Agent based on the
London interbank offered rate administered by ICE Benchmark Administration
Limited (or any other Person which takes over the administration of such rate)
for deposits in Dollars in minimum amounts of at least $5,000,000 for a period
equal to one month (commencing on the date of determination of such interest
rate) as published a commercially available source providing quotations of such
rate as selected by the Administrative Agent from time to time at approximately
11:00 a.m. (London time) on such date of determination, or, if such date is not
a Business Day, then the immediately preceding Business Day (rounded upward, if
necessary, to the nearest whole 1/100 of 1%).

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent demonstrable error.  If the calculation of
LIBOR results in a LIBOR rate of less than zero (0), LIBOR shall be deemed to be
zero (0) for all purposes of the Loan Documents.

“LIBOR Conversion Date” has the meaning provided in Section 2.3(f).

“LIBOR Rate Loan” means a Loan (other than a Reference Rate Loan) that bears
interest at a rate based on Adjusted LIBOR (or, if applicable pursuant to
Section 4.3, the Cost of Funds Rate).

“LIBOR Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental, or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) by member banks of the Federal Reserve System against “Eurocurrency
liabilities” (as such term is used in Regulation D).  Without limiting the
effect of the foregoing, the LIBOR

28

--------------------------------------------------------------------------------

Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to: (a) any category of liabilities which
includes deposits by reference to which Adjusted LIBOR is to be determined; or
(b) any category of extensions of credit or other assets which include LIBOR
Rate Loans or Reference Rate Loans bearing interest based off LIBOR. LIBOR shall
be adjusted automatically on and as of the effective date of any change in the
LIBOR Reserve Requirement.  The determination by the Administrative Agent of
amounts pursuant to this definition (i) in the absence of demonstrable error,
shall be conclusive and binding and (ii) shall be consistent with the amounts,
if any, that the Administrative Agent is generally charging other borrowers
similarly situated to the Borrowers.

“Lien” means any lien, mortgage, security interest, charge, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under common law, any statute, law, contract, or
otherwise.

“Limited Exclusion Right” shall have the meaning given to such term in the
Subscription Agreement.

“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re‑issuances and refundings thereof), each of the Collateral
Documents, each Assignment and Assumption, each Lender Joinder Agreement, each
Letter of Credit Application, all Credit Link Documents, each Qualified Borrower
Guaranty, the Fee Letter and such other agreements and documents, and any
amendments or supplements thereto or modifications thereof, executed or
delivered pursuant to the terms of this Credit Agreement or any of the other
Loan Documents and any additional documents delivered in connection with any
such amendment, supplement or modification.

“Loans” means the groups of LIBOR Rate Loans and Reference Rate Loans made by
the Lenders to the Borrowers pursuant to the terms and conditions of this Credit
Agreement, plus all payments under a Letter of Credit made to the beneficiary
named thereunder (and certain other related amounts specified in Section 2.10
shall be treated as Loans pursuant to Section 2.10). For the avoidance of doubt,
a Swingline Loan shall be a “Loan” subject in all respects to the terms herein
applicable to a Loan, except to the extent expressly provided otherwise in
Section 2.6 hereof.

“Management Fee” shall have the meaning provided in the Operative Documents.

“Margin Stock” has the meaning assigned thereto in Regulation U.

“Material Adverse Effect” means a material adverse effect on: (a) the assets,
operations, properties, liabilities (actual or contingent), condition (financial
or otherwise), or business of the Borrowers, taken as a whole; (b) the ability
of any Borrower to perform its obligations under this Credit Agreement or any of
the other Loan Documents; (c) the validity or enforceability of this Credit
Agreement, any of the other Loan Documents, or the rights and remedies of the
Secured Parties hereunder or thereunder taken as a whole; or (d) the liability
of any Borrower to fulfill its material obligations under its Constituent
Documents.

“Material Amendment” has the meaning provided in Section 9.6.

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which the Administrative Agent declares the Obligations due and
payable after the occurrence of an Event of Default; (c) 45 days prior to the
scheduled termination of the Commitment Period; (d) 45 days prior to the date of
any Exchange Listing; (e) the termination of the Commitment Period (if earlier
than the scheduled date); and (f) the date upon which the Borrowers terminate
the Commitments pursuant to Section 3.6 or otherwise.

29

--------------------------------------------------------------------------------

“Maximum Commitment” means $250,000,000, as it may be (a) reduced by the
Borrowers pursuant to Section 3.6 or (b) increased from time to time by the
Borrowers pursuant to Section 2.15.

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by Applicable Law on such day.

“Memorandum” means the Initial Borrower’s Confidential Private Placement
Memorandum dated July 22, 2016 (together with any appendices and supplements
thereto), as amended, amended and restated, supplemented or otherwise modified
from time to time.

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to, (a) in the
case of a Defaulting Lender, 103% of the Fronting Exposure of the Letter of
Credit Issuer with respect to Letters of Credit issued and outstanding at such
time, and (b) with respect to other obligations of the Borrowers to Cash
Collateralize Letters of Credit hereunder, 103% of the entire Letter of Credit
Liability as of such time required to be Cash Collateralized.

“Moody’s” means Moody’s Investors Service, Inc.  and any successor thereto.

“Non‑Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.1
and (b) has been approved by the Required Lenders.

“Non‑Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Parties” has the meaning provided in Section 12.16.

“Notes” means the promissory notes provided for in Section 3.1, and all
promissory notes delivered in substitution or exchange therefor, as such notes
may be amended, restated, reissued, extended or modified, and the Qualified
Borrower Promissory Notes; and “Note” means any one of the Notes.

“Obligations” means all present and future indebtedness, obligations, and
liabilities of the Borrowers to the Lenders and other Secured Parties, and all
renewals and extensions thereof (including, without limitation, Loans, Letters
of Credit, or both), or any part thereof, arising pursuant to this Credit
Agreement (including, without limitation, the indemnity provisions hereof) or
represented by the Notes and each Qualified Borrower Guaranty, and all interest
accruing thereon, and invoiced attorneys’ fees incurred in the enforcement or
collection thereof, regardless of whether such indebtedness, obligations, and
liabilities are direct, indirect, fixed, contingent, joint, several, or joint
and several; together with all indebtedness, obligations and liabilities of the
Borrowers to the Lenders and other Secured Parties evidenced or arising pursuant
to any of the other Loan Documents, and all renewals and extensions thereof, or
any part thereof.

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

“OFAC Regulations” means the regulations promulgated by OFAC, as amended from
time to time.

“Operating Company” means an “operating company” within the meaning of 29 C.F.R.
§2510.3‑101(c) of the Plan Asset Regulations.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

30

--------------------------------------------------------------------------------

“Operative Documents” means, with respect to the Initial Borrower, its Charter
and Bylaws, the Investment Advisory Agreement, the Administration Agreement, the
Memorandum and each Subscription Agreement.

“Other Claims” has the meaning provided in Section 5.4.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 4.8(b)).

“Participant” has the meaning provided in Section 12.11(d).

“Participant Register” has the meaning specified in Section 12.11(e).

“Patriot Act” has the meaning provided in Section 12.18.

“Pending Drawdown” means any Drawdown that has been made upon the Investors and
that has not yet been funded by the applicable Investor.

“Pension Plan Investor” means an ERISA Investor that is an “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA and is subject to
Title IV of ERISA or Section 412 of the Internal Revenue Code.

“Per Share NAV” shall have the meaning given to such term in the Operative
Documents.

“Permitted Distributions” mean, without duplication, (a) Distributions required
to maintain the status of Borrower as a RIC and (b) Distributions required to
avoid federal excise taxes imposed by Section 4982 of the Internal Revenue Code.

“Permitted Liens” means (a) Liens to the Administrative Agent, for the benefit
of the Secured Parties, pursuant to the Collateral Documents or as otherwise
contemplated by the Loan Documents, (b) Liens in favor of the Account Bank
holding the Collateral Account (x) which arise as a matter of law on items in
the course of collection or encumbering deposits or other similar Liens
(including the right to set off) or (y) which result from contractual rights of
set off relating to the establishment of depository relations with such
financial institution or relate to pooled deposit or sweep accounts to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business, and (c) non-consensual Liens, if any, imposed on the property of
any Borrower for obligations not yet delinquent or being contested in good faith
by appropriate proceedings, in an aggregate principal amount not to exceed
$2,000,000, as long as such Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP.

31

--------------------------------------------------------------------------------

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, company, limited liability company,
limited liability partnership, limited partnership, nonprofit corporation,
partnership, sovereign government or agency, instrumentality, or political
subdivision thereof, or any similar entity or organization.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), including any single‑employer plan or multiemployer plan
(as such terms are defined in Section 4001(a)(15) and in Section 4001(a)(3) of
ERISA, respectively), that is subject to Title IV of ERISA or Section 412 of the
Internal Revenue Code.

“Plan Asset Regulations” means 29 C.F.R. §2510.3‑101, et seq., as modified by
Section 3(42) of ERISA.

“Plan Assets” means “plan assets” within the meaning of the Plan Asset
Regulations.

“Pooled Vehicle Investor” means an Investor that is an investment vehicle
consisting of multiple HNW Investors.

“Potential Default” means any condition, act or event which, with the giving of
notice or lapse of time or both, would become an Event of Default.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Principal Obligations” means the sum of (a) the aggregate outstanding principal
amount of the Loans (including, without limitation, the Swingline Loans) plus
(b) the aggregate Letter of Credit Liability.

“Pro Rata Share” means, with respect to each Lender, the percentage obtained
from the fraction: (a)(i) the numerator of which is the Commitment of such
Lender; and (ii) the denominator of which is the aggregate Commitments of all
Lenders; or (b) in the event the Commitments of all Lenders have been
terminated: (i) the numerator of which is the sum of the Principal Obligations
(or, if no Principal Obligations are outstanding, the Obligations) owed to such
Lender; and (ii) the denominator of which is the aggregate Principal Obligations
(or if no Principal Obligations are outstanding, the Obligations) owed to all of
the Lenders.

“Proceedings” has the meaning provided in Section 7.9.

“Proposed Amendment” has the meaning provided in Section 9.6.

“Qualified Borrower” has the meaning provided in Section 6.3(a).

“Qualified Borrower Guaranty” has the meaning provided in Section 6.3(b).

“Qualified Borrower Promissory Note” has the meaning provided in Section 6.3(c).

“Rated Investor” means any Investor that has a Rating (or that has a Credit
Provider, Sponsor or Responsible Party that has a Rating).  In the event the
Investor, its Credit Provider, Sponsor or Responsible Party has more than one
Rating, then the lowest of such Ratings shall be the applicable Rating.

32

--------------------------------------------------------------------------------

“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof), such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating or credit enhancement program (for a governmental entity), or
revenue bond rating (for an educational institution) from S&P or Moody’s.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Letter of Credit Issuer, as applicable.

“Reference Rate” means, as of any day, the greatest of: (i) the Prime Rate in
effect on such day plus the Applicable Margin, (ii) the Federal Funds Rate in
effect on such day plus fifty basis points (0.50%) plus the Applicable Margin,
and (iii) except during any period of time during which LIBOR is unavailable
pursuant to Section 4.2 or 4.3, one (1)‑month Adjusted LIBOR plus one hundred
basis points (1.00%).  Each change in the Reference Rate shall become effective
without prior notice to any Borrower automatically as of the opening of business
on the day of such change in the Reference Rate.

“Reference Rate Conversion Date” has the meaning provided in Section 2.3(f).

“Reference Rate Loan” means a Loan denominated in Dollars made hereunder with
respect to which the interest rate is calculated by reference to the Reference
Rate.

“Register” has the meaning provided in Section 12.11(c).

“Regulation D” and “Regulation U” means Regulation D or U, as the case may be,
of the Board of Governors of the Federal Reserve System, from time to time in
effect, and shall include any successor or other regulation relating to reserve
requirements or margin requirements, as the case may be, applicable to member
banks of the Federal Reserve System.

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Letter of Credit Issuer pursuant to Section 2.9 for amounts drawn under
Letters of Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the indoor or outdoor environment, or into or out of any real
property Investment, including the movement of any Hazardous Material through or
in indoor or outdoor the air, soil, surface water or groundwater of any real
property Investment.

“Removal Effective Date” has the meaning provided in Section 11.9(a)(ii).

“Request for Borrowing” has the meaning provided in Section 2.3(a).

“Request for Letter of Credit” has the meaning provided in Section 2.9(b).

“Required Lenders” means, at any time, the Lenders holding an aggregate Pro Rata
Share of greater than fifty percent (50%), provided, however, that at all times
in which there is more than one Lender party hereto, no less than two (2)
Lenders must constitute “Required Lenders”.  The Commitments, Principal
Obligations and Obligations of any Defaulting Lender shall be disregarded from
both the numerator and the denominator in determining Required Lenders at any
time.

33

--------------------------------------------------------------------------------

“Required Payment Time” means, (i) promptly on demand, and in any event within
two (2) Business Days of demand, to the extent such funds are available in the
Collateral Accounts or any other account maintained by the Borrowers; and
(ii) otherwise, to the extent that it is necessary for the Borrowers to issue a
Drawdown Notice to fund all or a portion of such required payment, within
fifteen (15) Business Days after the Administrative Agent’s demand (but, in any
event, the Borrowers shall issue such Drawdown Notice and shall make such
payment promptly after the related Capital Contributions are received).

“Resignation Effective Date” has the meaning provided in Section 11.9(a)(i).

“Responsible Officer” means: (a) in the case of a corporation, its president or
any vice president or any other officer or the equivalent thereof (other than a
secretary or assistant secretary), and, in any case where two Responsible
Officers are acting on behalf of such corporation, the second such Responsible
Officer may be a secretary or assistant secretary or the equivalent thereof;
(b) in the case of a limited partnership or an exempted limited partnership, an
officer of its general partner or an officer of an entity that has authority to
act on behalf of such general partner, acting on behalf of the general partner
in its capacity as general partner of such limited partnership; (c) in the case
of a limited liability company, an officer of such limited liability company or,
if there is no officer, a manager, director or managing member, or the
individual acting on behalf of such manager or managing member, in its capacity
as manager or managing member of such limited liability company, or in each case
such other authorized officer or signatory who has the power to bind such
corporation, limited partnership, limited liability company or any other Person
who has provided documentation evidencing such authority; and (d) solely with
respect to notices pursuant to Section 12.6, any other officer or employee of
such Person designated in writing to the Administrative Agent.  Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Responsible Party” means, for any Governmental Plan Investor: (a) if the state
under which the Governmental Plan Investor operates is obligated to fund the
Governmental Plan Investor and is liable to fund any shortfalls, the state; and
(b) otherwise, the Governmental Plan Investor itself.

“Revaluation Date” means each of the following: (a) each date of a Borrowing or
the issuance of a Letter of Credit; (b) each date on which the Borrowing Base
must otherwise be calculated pursuant to the terms of this Credit Agreement; and
(c) any other time requested by the Administrative Agent or the Borrowers in
their sole discretion.

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Internal Revenue Code.

“Rollover” means the renewal of all or any part of any LIBOR Rate Loan upon the
expiration of the Interest Period with respect thereto, pursuant to Section 2.3.

“Rollover Notice” has the meaning provided in Section 2.3(e).

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of the
McGraw‑Hill Companies, Inc. and any successor thereto.

“Sanctioned Country” means a country or territory which is itself subject to a
comprehensive sanctions program administered by OFAC or another Sanctions
Authority that broadly prohibits dealings

34

--------------------------------------------------------------------------------

with such country or territory (currently, the Crimea region of Ukraine, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means any Person that is a target of Sanctions, including
without limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals and Blocked Persons List; (b) listed on OFAC’s Consolidated Non-SDN
List; (c) any legal entity that is a target of OFAC Sanctions based on the
ownership of such legal entity by Sanctioned Person(s); or (d) a Person that is
a Sanctions target pursuant to any territorial or country-based Sanctions.

“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced by a Sanctions Authority.

“Sanctions Authority” means any of the United States (including but not limited
to OFAC, the U.S. Department of State, the U.S. Department of Commerce or any
executive order), the United Nations Security Council, the European Union or the
United Kingdom.

“Secured Parties” means the Administrative Agent, the Lenders, the Letter of
Credit Issuer and each Indemnitee.

“Security Agreement” means a security agreement substantially in the form of
Exhibit C, made by a Borrower in favor of the Administrative Agent, pursuant to
which a Borrower has granted to the Administrative Agent for the benefit of the
Secured Parties, a first priority Lien and security interest in, and pledge of,
its interests in the Collateral, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

“Solvent” means, with respect to any Person, as of any date of determination,
that such Person is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code.

“Specified Default” means an Event of Default under Section 10.1(a), other than
such Event of Default occurring at maturity or upon acceleration of all or any
part of the Obligations upon an Event of Default specified in Section 10.1(h) or
Section 10.1(i).

“Specified Event Notice” is defined in Section 10.2(c).

“Sponsor” means, (a) for any ERISA Investor, a sponsor as that term is
understood under ERISA, specifically, the entity that established the plan and
is responsible for the maintenance of the plan and, in the case of a plan that
has a sponsor and participating employers, the entity that has the ability to
amend or terminate the plan, and in the case of an ERISA Investor that is an
individual retirement account or individual retirement annuity, the owner of
such account or annuity for whose benefit the account or annuity has been
established, and (b) for any Endowment Fund Investor, the state chartered,
“not‑for‑profit” university or college that has established such fund for its
exclusive use and benefit.  As used herein, the term “not‑for‑profit” means an
entity formed not for pecuniary profit or financial gain and for which no part
of its assets, income or profit is distributable to, or inures to the benefit
of, its members, directors or officers.

“Spot Rate” means, at any date of determination thereof, the rate determined by
the Letter of Credit Issuer or the Administrative Agent, as applicable, to be
the rate quoted by the Letter of Credit Issuer or the Administrative Agent, as
applicable, as its spot rate for the purchase of such currency with another
currency through its principal foreign exchange trading office at the time and
date of determination.

“State Street” means State Street Bank and Trust Company.

35

--------------------------------------------------------------------------------

“Stated Maturity Date” means August 1, 2019.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subscribed Interest” means the obligation of an Investor to purchase Common
Shares pursuant to its Subscription Agreement up to the amount of its Unused
Capital Commitment.

“Subscription Agreement” means a Subscription Agreement substantially in the
form of Exhibit P executed by an Investor in connection with the subscription
for Common Shares of a Borrower, as amended, amended and restated, restated,
supplemented or otherwise modified from time to time.  References to terms of or
as defined in “the Subscription Agreement” shall be deemed to be references to
the form of Subscription Agreement attached as Exhibit P hereto (as amended,
amended and restated, restated, supplemented or otherwise modified from time to
time).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is, at any time,
otherwise Controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Borrower.

“Swingline” means the revolving credit facility made available by the Swingline
Lender pursuant to Section 2.6.

“Swingline Borrowing” means a borrowing consisting of Swingline Loans pursuant
to Section 2.6.

Swingline Borrowing Request” is defined in Section 2.6(b).

“Swingline Lender” means Wells Fargo, in its capacity as provider of Swingline
Loans, or any permitted successor Swingline Lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.6(a).

“Swingline Obligation” means the aggregate outstanding principal amount of the
Swingline Loans.

“Swingline Sublimit” means $100,000,000. The Swingline Sublimit is part of, and
not in addition to, the Maximum Commitment.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off‑balance sheet loan or similar off‑balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Threshold Amount” means the Dollar Equivalent of $40,000,000.

“Transaction Information” has the meaning provided in Section 12.17.

“Transfer” means to assign, convey, exchange, pledge, sell, set‑off, transfer or
otherwise dispose.

36

--------------------------------------------------------------------------------

“Trigger Event” means: (a) the failure of the Borrowers to cure a Specified
Default on or before the twentieth Business Day after the date of the related
Specified Event Notice; and (b) the occurrence of an Event of Default under
Section 10.1(a) occurring at maturity.

“Type of Loan” means a Reference Rate Loan or a LIBOR Rate Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Administrative Agent’s security interest in any
item or portion of the Collateral is governed by the Uniform Commercial Code as
in effect in a U.S. jurisdiction other than the State of New York, the term
“UCC” and “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect, at such time, in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority and for purposes of definitions
relating to such provisions.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No.  600.

“Unused Capital Commitment” shall have the meaning given to such term in the
Subscription Agreement, provided, however, that any amount subject to a Pending
Drawdown shall be excluded from the applicable Investor’s Unused Capital
Commitment.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.1(g).

“Wells Fargo” has the meaning provided in the first paragraph hereof.

“Withholding Agent” means any Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2Construction

.  With reference to this Credit Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

(a)all terms defined in this Credit Agreement shall have the above‑defined
meanings when used in the Notes or any other Loan Documents or any certificate,
report or other document made or delivered pursuant to this Credit Agreement,
unless otherwise defined in such other document;

(b)the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;

(c)whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms;

37

--------------------------------------------------------------------------------

(d)the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(e)the word “will” shall be construed to have the same meaning and effect as the
word “shall”;

(f)any reference herein to any Person shall be construed to include such
Person’s successors and assigns;

(g)the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Credit Agreement in its entirety and not to
any particular provision hereof;

(h)all references herein to Sections, Exhibits and Schedules shall be construed
to refer to Sections of, and Exhibits and Schedules to, this Credit Agreement;

(i)the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights;

(j)the term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form;

(k)in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”; and

(l)section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Loan Document.

1.3Accounting Terms

.  All accounting terms not specifically or completely defined herein or in any
other Loan Document shall be construed in conformity with, and all financial
data (including financial ratios and other financial calculations) required to
be submitted pursuant to this Credit Agreement shall be prepared in conformity
with GAAP, applied on a consistent basis, as in effect from time to time and in
a manner consistent with that used in preparing the audited financial statements
required by Section 8.1(a), except as otherwise specifically prescribed herein.

1.4UCC Terms

.  Terms defined in the UCC in effect on the Closing Date and not otherwise
defined herein shall, unless the context otherwise indicates, have the meanings
provided by those definitions.  Subject to the foregoing, the term “UCC” refers,
as of any date of determination, to the UCC then in effect.

1.5References to Agreement and Laws

.  Unless otherwise expressly provided herein, (a) references to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.

38

--------------------------------------------------------------------------------

1.6Times of Day

.  Unless otherwise specified, all references herein to times of day shall be
references to times of day in New York, New York.

Letter of Credit Amounts

.  Unless otherwise specified, all references herein to the amount of a Letter
of Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Application therefor (at the time
specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).

1.7Exchange Rates; Currency Equivalents

.  The Administrative Agent or Letter of Credit Issuer, as applicable, shall
determine the Spot Rates as of each applicable date required to be used for
calculating Dollar Equivalent amounts of Principal Obligations and Letters of
Credit denominated in Alternative Currencies.  In the case of a Spot Rate
required to be calculated as of a Revaluation Date, such Spot Rate shall become
effective as of such Revaluation Date and shall be the Spot Rate employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by a Borrower hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as reasonably determined by the Administrative Agent or the
Letter of Credit Issuer, as applicable, based on the Spot Rate as of the last
Revaluation Date.

2.REVOLVING CREDIT LOANS AND LETTERS OF CREDIT

.

2.1The Commitment

.

(a)Committed Amount.  Subject to the terms and conditions herein set forth, each
Lender agrees, during the Availability Period (but, for the avoidance of doubt,
not during any Interim Period): (i) to extend to the Borrowers a revolving line
of credit; and (ii) to participate in Letters of Credit issued by the Letter of
Credit Issuer for the account of the Borrowers, in each case in Dollars or in an
Alternative Currency.

(b)Limitation on Borrowings and Re‑borrowings.  Except as provided in
Section 2.1(c) below, no Lender shall be required to advance any Borrowing,
Rollover, Conversion or cause the issuance of any Letter of Credit hereunder if:

(i)after giving effect to such Borrowing, Rollover, Conversion, or issuance of
such Letter of Credit: (A) the Dollar Equivalent of the Principal Obligations
would exceed the Available Commitment; (B) the Dollar Equivalent of the Letter
of Credit Liability would exceed the Letter of Credit Sublimit; or (C) the
Dollar Equivalent of the Principal Obligations owed to any Lender would exceed
the Commitment of such Lender; or

(ii)the conditions precedent for such Borrowing or for the issuance of such
Letter of Credit in Section 6.2 have not been satisfied.

(c)Exceptions to Limitations.  Conversions to Reference Rate Loans shall be
permitted notwithstanding Section 2.1(b)(i) and Section 2.1(b)(ii) above, in
each case, unless the Administrative Agent has otherwise accelerated the
Obligations or exercised other rights that terminate the Commitments under
Section 10.2.

39

--------------------------------------------------------------------------------

2.2Revolving Credit Commitment

.  Subject to the terms and conditions herein set forth, each Lender severally
agrees, on any Business Day during the Availability Period, to make Loans in
Dollars and in one or more Alternative Currencies to each of the Borrowers at
any time and from time to time in an aggregate principal amount up to such
Lender’s Commitment at any such time.  Subject to the limitations and conditions
set forth in Section 2.1(b) and Section 6 and the other terms and conditions
hereof, the Borrowers may borrow, repay without penalty or premium, and
re‑borrow hereunder, during the Availability Period.  No Lender shall be
obligated to fund any Loan if the interest rate applicable thereto under
Section 2.7(a) would exceed the Maximum Rate in effect with respect to such
Loan.

2.3Manner of Borrowing

.

(a)Request for Borrowing.  Each requesting Borrower shall give the
Administrative Agent notice at the Agency Services Address of the date of each
requested Borrowing hereunder, which notice may be by telephone, if confirmed in
writing, facsimile, electronic mail, or other written communication (a “Request
for Borrowing”), substantially in the form of Exhibit E, and which notice shall
be irrevocable and effective upon receipt by the Administrative Agent.  Each
Request for Borrowing: (i) shall be furnished to the Administrative Agent no
later than 11:00 a.m. (x) at least one (1) Business Day prior to the requested
date of Borrowing in the case of a Reference Rate Loan, (y) at least
three (3) Business Days prior to the requested date of Borrowing in the case of
a LIBOR Rate Loan denominated in Dollars, and (z) at least four (4) Business
Days prior to the requested date of Borrowing in the case of a LIBOR Rate Loan
denominated in an Alternative Currency; and (ii) must specify: (A) the amount of
such Borrowing; (B) the Interest Option if such Loan is to be funded in Dollars;
(C) the Interest Period therefor, if applicable; (D) the currency; and (E) the
date of such Borrowing, which shall be a Business Day.  Any Request for
Borrowing received by the Administrative Agent after 11:00 a.m. shall be deemed
to have been given by the Borrowers on the next succeeding Business Day.  Each
Request for Borrowing submitted by the Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 6.1, in
the case of the initial Borrowing, and Section 6.2 and, to the extent
applicable, Section 6.3, have been satisfied on and as of the date of the
applicable Borrowing.  No Request for Borrowing shall be valid hereunder for any
purpose unless it shall have been accompanied or preceded by the information and
other documents required to be delivered in accordance with this Section 2.3,
unless the delivery of such information or documents has been waived by the
Required Lenders or provided prior to the date of Borrowing in a manner
acceptable to the Administrative Agent in its sole discretion. Notwithstanding
the foregoing, Swingline Borrowings shall be requested in accordance with
Section 2.6(b) hereof.

(b)Further Information.  Each Request for Borrowing shall be accompanied or
preceded by: (i) a duly executed Borrowing Base Certificate dated the date of
such Request for Borrowing; and (ii) such documents as are required to satisfy
any applicable conditions precedent as provided in Section 6.2, unless the
delivery of such information or documents has been waived by the Required
Lenders or provided prior to the date of Borrowing in a manner acceptable to the
Administrative Agent in its sole discretion.

(c)Request for Borrowing Irrevocable.  Each Request for Borrowing completed and
signed by each requesting Borrower in accordance with Section 2.3(a) shall be
irrevocable and binding on such Borrower, and such Borrower shall indemnify each
Lender against any cost, loss or expense actually incurred by such Lender (other
than loss of margin or spread), either directly or indirectly, as a result of
any failure by such Borrower to complete such requested Borrowing, including any
cost, loss or expense incurred by the Administrative Agent or any Lender, either
directly or indirectly by reason of the liquidation or reemployment of funds
acquired by such Lender in order to fund such requested Borrowing except to the
extent such cost, loss or expense

40

--------------------------------------------------------------------------------

is due to the gross negligence or willful misconduct of such Person.  A
certificate of such Lender setting forth in reasonable detail the amount of any
such cost, loss or expense, and the basis for the determination thereof and the
calculation thereof, shall be delivered to the Borrowers and shall, in the
absence of a demonstrable error, be conclusive and binding.

(d)Lender Funding Shall be Proportional.  Each Lender shall make each requested
Loan in accordance with its Pro Rata Share thereof.

(e)Rollovers.  No later than 11:00 a.m. (x) at least three (3) Business Days
prior to the termination of each Interest Period related to a LIBOR Rate Loan in
Dollars or (y) at least four (4) Business Days prior to the termination of each
Interest Period related to a LIBOR Rate Loan in an Alternative Currency, the
Borrowers shall give the Administrative Agent written notice at the Agency
Services Address (which notice may be via fax or electronic mail) substantially
in the form of Exhibit G (the “Rollover Notice”) whether it desires to renew
such LIBOR Rate Loan.  The Rollover Notice shall also specify the length of the
Interest Period selected by the Borrowers with respect to such Rollover.  Each
Rollover Notice shall be irrevocable and effective upon notification thereof to
the Administrative Agent.  If the Borrowers fail to timely give the
Administrative Agent the Rollover Notice with respect to any LIBOR Rate Loan,
the Borrowers shall be deemed to have elected the Reference Rate as the Interest
Option with respect to such Loan.

(f)Conversions.  The Borrowers shall have the right, with respect to: (i) any
Reference Rate Loan, on any Business Day (a “LIBOR Conversion Date”), to convert
such Reference Rate Loan to a LIBOR Rate Loan in Dollars; and (ii) any LIBOR
Rate Loan in Dollars, on any Business Day (a “Reference Rate Conversion Date”)
to convert such LIBOR Rate Loan to a Reference Rate Loan, provided that the
requesting Borrower shall, on such LIBOR Conversion Date or Reference Rate
Conversion Date, make the payments required by Section 4.5, if any, in either
case, by giving the Administrative Agent written notice at the Agency Services
Address (which notice may be via electronic mail) substantially in the form of
Exhibit G (a “Conversion Notice”) of such selection no later than 11:00 a.m. at
least either (x) three (3) Business Days prior to such LIBOR Conversion Date or
(y) one (1) Business Day prior to such Reference Rate Conversion Date, as
applicable.  Each Conversion Notice shall be irrevocable and effective upon
notification thereof to the Administrative Agent.  A request of the Borrowers
for a Conversion of a Reference Rate Loan to a LIBOR Rate Loan is subject to the
condition that no Event of Default or Potential Default exists at the time of
such request or after giving effect to such Conversion.

(g)Tranches.  Notwithstanding anything to the contrary contained herein, no more
than ten (10) LIBOR Rate Loans may be outstanding hereunder at any one time
during the Availability Period.

(h)Administrative Agent Notification of the Lenders.  The Administrative Agent
shall promptly notify each Lender of the receipt of a Request for Borrowing, a
Conversion Notice or a Rollover Notice, the amount of the Borrowing and the
amount and currency of such Lender’s Pro Rata Share of the applicable Loans, the
date the Borrowing is to be made, the Interest Option selected, the Interest
Period selected, if applicable, and the applicable rate of interest.

2.4Minimum Loan Amounts

.  Each LIBOR Rate Loan shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000 and each Reference Rate Loan
shall be in an aggregate amount that is an integral multiple of $100,000 and not
less than $500,000 for each Loan; provided that a Reference Rate Loan may be in
an aggregate amount that is equal to the entire unused balance of the Available
Commitment or that is required to finance the reimbursement of a Letter of
Credit

41

--------------------------------------------------------------------------------

under Section 2.9(c).  Any Loans in an Alternative Currency shall satisfy these
minimum thresholds on a Dollar Equivalent basis.

2.5Funding

.

(a)Funding of Borrowings.  Subject to the fulfillment of all applicable
conditions set forth herein, each Lender shall make the proceeds of its Pro Rata
Share of each Borrowing available to the Administrative Agent no later than
11:00 a.m. on the date specified in the Request for Borrowing as the borrowing
date, in immediately available funds, and, upon fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall promptly deposit
such proceeds in immediately available funds in the account directed by the
applicable Borrower not later than 1:00 p.m. on the borrowing date or, if
requested by the Borrowers in the Request for Borrowing, shall wire‑transfer
such funds as requested on or before such time.  If a Lender fails to make its
Pro Rata Share of any requested Borrowing available to the Administrative Agent
on the applicable borrowing date, then the Administrative Agent may recover the
applicable amount on demand: (a) from such Lender, together with interest at the
Federal Funds Rate for the period commencing on the date the amount was made
available to the Borrowers by the Administrative Agent and ending on (but
excluding) the date the Administrative Agent recovers the amount from such
Lender; or (b) if such Lender fails to pay its amount upon the Administrative
Agent’s demand, then from the Borrowers by the Required Payment Time, together
with interest at a rate per annum equal to the rate applicable to the requested
Borrowing for the period commencing on the borrowing date and ending on (but
excluding) the date the Administrative Agent recovers the amount from the
Borrowers.  Any payment by a Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(b)Obligations of Lender Several.  The liabilities and obligations of each
Lender hereunder shall be several and not joint, and neither the Administrative
Agent nor any Lender shall be responsible for the performance by any other
Lender of its obligations hereunder.  The failure of any Lender to advance the
proceeds of its Pro Rata Share of any Borrowing required to be advanced
hereunder shall not relieve any other Lender of its obligation to advance the
proceeds of its Pro Rata Share of any Borrowing required to be advanced
hereunder.  Each Lender hereunder shall be liable to the Borrowers only for the
amount of its respective Commitment.

2.6Swingline Loans

.

(a)The Swingline.  Subject to the terms and conditions set forth herein, the
Swingline Lender agrees, on any Business Day during the Availability Period, to
make loans (each such loan, a “Swingline Loan”) to the Borrowers at any time and
from time to time in an aggregate principal amount not to exceed at any time
outstanding the amount of the Swingline Sublimit; provided, however, that after
giving effect to any Swingline Loan:

(i)the Dollar Equivalent of the Principal Obligations shall not exceed the
Available Commitment;

(ii)the Dollar Equivalent of the Principal Obligations owed to any Lender would
exceed the Commitment of such Lender; and

(iii)the Swingline Obligation shall not exceed the Swingline Sublimit.

Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow, repay without penalty or premium, and
re-borrow Swingline Loans hereunder during the Availability Period.  Each
Swingline Borrowing pursuant to this

42

--------------------------------------------------------------------------------

Section 2.6 shall be made by the Swingline Lender. The Swingline Lender shall
not be obligated to fund any Swingline Loan if the interest rate applicable
thereto under Section 2.7(a) hereof would exceed the Maximum Rate in effect with
respect to such Swingline Loan. Swingline Loans shall be available only in
Dollars.

(b)Request for Swingline Borrowing.  Each Borrowing under the Swingline shall be
made upon the applicable Borrower’s irrevocable notice to the Administrative
Agent at the Agency Services Address on the date of each requested Swingline
Borrowing hereunder (each, a “Swingline Borrowing Request”), which notice may be
by telephone, if confirmed in writing, facsimile, electronic mail or other
written communication, in substantially the form of Exhibit E hereto, and which
notice shall be effective upon receipt by the Administrative Agent. Each
Swingline Borrowing Request: (i) shall be furnished to the Administrative Agent
no later than 11:00 a.m. on the requested date of the Swingline Borrowing; (ii)
shall be accompanied by a Request for Borrowing in accordance with Section 2.3
(the proceeds of which Borrowing will be used to repay the related Swingline
Loan); and (iii) must specify: (A) the requesting Borrower; and (B) the amount
of such Swingline Borrowing. Any Swingline Borrowing Request received by the
Administrative Agent after 11:00 a.m. shall be deemed to have been given by the
applicable Borrower on the next succeeding Business Day. Each Swingline
Borrowing Request submitted by a Borrower shall be deemed to be a representation
and warranty that the conditions specified in Section 6.2 have been satisfied on
and as of the date of the applicable Swingline Borrowing with respect to such
Borrower. No Swingline Borrowing Request shall be valid hereunder for any
purpose unless it shall have been accompanied by the information and other
documents required to be delivered in accordance with this Section 2.6.

(c)Further Information. Each Swingline Borrowing Request shall be accompanied by
a duly executed Borrowing Base Certificate dated the date of such Swingline
Borrowing Request.

(d)Notification of Swingline Lender. The Administrative Agent shall use
reasonable efforts to immediately notify the Swingline Lender of each Swingline
Borrowing Request.

(e)[Reserved].

(f)Payment of Swingline Loans.

(i)Subject to the fulfillment of all applicable conditions set forth herein, (A)
by no later than 3:00 p.m. on the date specified in the related Swingline
Borrowing Request as the borrowing date, the Swingline Lender shall wire the
proceeds of each Swingline Borrowing to the Administrative Agent at the account
designated in writing by the Administrative Agent, in immediately available
funds, and (B) by no later than 4:00 p.m. on such date, the Administrative Agent
shall (1) if the account specified in the related Swingline Borrowing Request is
maintained with the Administrative Agent, deposit such proceeds, in immediately
available funds, into such account, and (2) otherwise, initiate a wire transfer
of such proceeds to the account specified in the related Swingline Borrowing
Request. Absent contrary written notice from the Swingline Lender, the
Administrative Agent may assume that the Swingline Lender has made the requested
Swingline Borrowing available to the Administrative Agent on the applicable
borrowing date, and the Administrative Agent may, in reliance upon such
assumption (but is not required

43

--------------------------------------------------------------------------------

to), make available to the requesting Borrower a corresponding amount. If the
Swingline Lender fails to make any requested Swingline Borrowing available to
the Administrative Agent on the applicable borrowing date, then the
Administrative Agent may recover the applicable amount on demand: (i) from the
Swingline Lender, together with interest at the Federal Funds Rate for the
period commencing on the date the amount was made available to the applicable
Borrower by the Administrative Agent and ending on (but excluding) the date the
Administrative Agent recovers the amount from the Swingline Lender; or (ii) from
the requesting Borrower by the designated time for repayment of such Swingline
Loan, together with interest at a rate per annum equal to the Reference Rate for
the period commencing on the borrowing date and ending on (but excluding) the
date the Administrative Agent recovers the amount from such Borrower.

(ii)In consideration for the Swingline Lender’s agreement to make Swingline
Loans, each Borrower hereby authorizes, empowers, and directs the Administrative
Agent, for the benefit of the Swingline Lender, to disburse directly, as a
Borrowing hereunder, to the Swingline Lender, in immediately available funds,
the amount disbursed by the Swingline Lender in connection with each Swingline
Loan plus all interest, costs and expenses, and fees due to the Swingline Lender
pursuant to this Credit Agreement. In accordance with the Swingline Borrowing
Request submitted in connection with each Swingline Loan, each Lender shall pay
to the Administrative Agent such Lender’s Pro Rata Share of the amounts
disbursed, accrued or incurred by the Swingline Lender in connection with each
Swingline Loan on the date specified in such Swingline Borrowing Request upon
request therefor by the Administrative Agent, whereupon the Administrative Agent
shall disburse to the Swingline Lender its ratable share of such Lender’s
payment, and the amount owed to the Swingline Lender shall be deemed repaid by
the applicable Borrower for all purposes hereunder to the extent of such
Lender’s payment; provided, however, that notwithstanding the foregoing, the
Administrative Agent shall be entitled to satisfy from the Swingline Lender’s
ratable share of each such Lender’s payment any amounts owing to the
Administrative Agent from the Swingline Lender pursuant to Section 2.6(f)(i). By
no later than 5:00 p.m. on the date of any payments by the Lenders pursuant to
this Section 2.6(f)(ii), the Administrative Agent shall notify the applicable
Borrower of such payments; provided that the failure to give such notice will
not affect the validity of such payments, and the Administrative Agent shall
provide the Lenders with notice thereof. Any such payments made by the Lenders
to the Administrative Agent on account of a Swingline Loan shall be deemed a
Reference Rate Loan. The obligations of a Lender to make payments to the
Administrative Agent for the account of the Swingline Lender under this Section
2.6(f)(ii) shall be irrevocable, shall not be subject to any qualification or
exception whatsoever, and shall, irrespective of the satisfaction of the
conditions to the making of any other Loans described in Section 2.3(a), 6.1, or
6.2, each as applicable, be honored in accordance with this Section 2.6(f)(ii)
under all circumstances, including, without limitation, any of the following
circumstances: (i) any lack of validity or enforceability of this Credit
Agreement or any of the other Loan Documents; (ii) the existence of any claim,
counterclaim, setoff, defense or other right which any Borrower may have at any
time against the Administrative Agent, the Swingline Lender, any Lender or any
other Person, whether in connection with this Credit Agreement, any Swingline
Loan, the transactions contemplated herein or any unrelated transactions; (iii)
the surrender or impairment of any security for the

44

--------------------------------------------------------------------------------

performance or observance of any of the terms of any of the Loan Documents; or
(iv) the occurrence of any Event of Default or Potential Default with respect to
the applicable Borrower or any Affiliate thereof.

(iii)If a Lender fails to make available to the Administrative Agent any amount
required of such Lender under Section 2.6(f)(ii), then the Swingline Lender and
the Administrative Agent, to the extent the applicable Swingline Loan was funded
by the Administrative Agent as a result of the failure of the Swingline Lender
to fund the Swingline Loan pursuant to Section 2.6(f)(ii) (and solely the
Administrative Agent in the event such Swingline Loan was funded entirely by the
Administrative Agent), may recover such amount on demand: (A) from such Lender,
together with interest at the Federal Funds Rate for the period commencing on
the date such amount was due under Section 2.6(f)(ii) and ending on (but
excluding) the date the Swingline Lender and/or the Administrative Agent, as
applicable, recover such amount from such Lender; or (B) from each requesting
Borrower by the designated time for repayment of such Swingline Loan, together
with interest at the Reference Rate for the period commencing on the date such
amount was due from the applicable Lender under Section 2.6(f)(ii) and ending on
(but excluding) the date the Swingline Lender and/or the Administrative Agent,
as applicable, shall recover such amount from such Borrower.

(g)Minimum Swingline Loan Amounts. Each Swingline Loan shall be subject to the
provisions of Section 2.4 hereof as if such Swingline Loan were a Reference Rate
Loan funded by the Lenders pursuant to Section 2.5 hereof.

(h)Interest on Swingline Loans. Until repaid by the applicable Borrower
(including any deemed repayment pursuant to Section 2.6(f) hereof), each
Swingline Loan shall accrue interest at the Reference Rate.

(i)Swingline Loans and the Swingline Lender Generally. Except as otherwise
stated in this Section 2.6, Swingline Loans and the Swingline Lender shall be
subject to all applicable provisions of this Credit Agreement with respect to
Loans and Lenders generally to the extent applicable.

2.7Interest

.

(a)Interest Rate.  Each Loan funded by the Lenders shall accrue interest at a
rate per annum equal to: (i) with respect to LIBOR Rate Loans, Adjusted LIBOR
for the applicable Interest Period; and (ii) with respect to Reference Rate
Loans, the Reference Rate in effect from day to day.  At any time, each Loan
shall have only one Interest Period and one Interest Option.  Notwithstanding
anything to the contrary contained herein, in no event shall the interest rate
hereunder exceed the Maximum Rate.

(b)Change in Rate; Past Due Amounts; Calculations of Interest.  Each change in
the rate of interest for any Borrowing consisting of Reference Rate Loans shall
become effective, without prior notice to the Borrowers, automatically as of the
opening of business of the Administrative Agent on the date of said
change.  Interest on the unpaid principal balance of (i) each LIBOR Rate Loan
(other than LIBOR Rate Loans denominated in Sterling) and Reference Rate Loan
bearing interest based off LIBOR shall be calculated on the basis of the actual
days elapsed in a year consisting of 360 days and (ii) each Reference Rate Loan
(other than when the Reference Rate is calculated based off LIBOR) and LIBOR
Rate Loan denominated in Sterling shall be

45

--------------------------------------------------------------------------------

calculated on the basis of the actual days elapsed in a year consisting of 365
or 366 days, as the case may be.

(c)Default Rate.  If an Event of Default has occurred and is continuing, then
(in lieu of the interest rate provided in Section 2.7(a) above) all overdue
Obligations shall bear interest, after as well as before judgment, at a
fluctuating rate per annum equal to the Default Rate.

2.8Determination of Rate

.  The Administrative Agent shall determine each interest rate applicable to the
LIBOR Rate Loans and Reference Rate Loans hereunder.  The Administrative Agent
shall, upon request, give notice to the Borrowers and to the Lenders of each
rate of interest so determined, and its determination thereof shall be
conclusive and binding in the absence of manifest error.

2.9Letters of Credit

.

(a)Letter of Credit Commitment.  Subject to the terms and conditions hereof, on
any Business Day during the Availability Period, the Letter of Credit Issuer
shall issue such Letters of Credit in Dollars or in an Alternative Currency and
in such aggregate face amounts as the Borrowers may request; provided
that: (i) on the date of issuance, the Dollar Equivalent of the Letter of Credit
Liability (after giving effect to the issuance of any such Letter of Credit)
will not exceed the lesser of: (A) the remainder of: (1) the Available
Commitment as of such date minus (2) the Dollar Equivalent of the Principal
Obligations as of such date and (B) the Letter of Credit Sublimit; (ii) each
Letter of Credit shall be in a minimum amount of $250,000 or the Dollar
Equivalent thereof; (iii) the expiry date of the Letter of Credit shall not be
later than (A) twelve (12) months after the date of issuance (subject to
automatic renewal for additional one year periods pursuant to the terms of the
Letter of Credit Application or other documentation acceptable to the Letter of
Credit Issuer) without the Letter of Credit Issuer’s consent, in its sole
discretion, or (B) thirty (30) days prior to the Stated Maturity Date; (iv) each
Letter of Credit shall be subject to the Uniform Customs and/or ISP98, as set
forth in the Letter of Credit Application or as determined by the Letter of
Credit Issuer and, to the extent not inconsistent therewith, the laws of the
State of New York, and (v) the Letter of Credit Issuer shall be under no
obligation to issue any Letter of Credit if, after the Closing Date (A) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the Letter of Credit Issuer from issuing
such Letter of Credit, or any Applicable Law applicable to the Letter of Credit
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Letter of Credit Issuer
shall prohibit, or request that the Letter of Credit Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the Letter of Credit Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Letter of
Credit Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date or shall impose upon the Letter of Credit Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which the
Letter of Credit Issuer deems material to it, (B) the Borrowers have not
provided the information necessary for the Letter of Credit Issuer to complete
the form of Letter of Credit, or (C) the issuance of such Letter of Credit would
violate Applicable Law or one or more policies of the Letter of Credit Issuer.

(b)Request.  Each request for a Letter of Credit (a “Request for Letter of
Credit”) shall be submitted to the Administrative Agent substantially in the
form of Exhibit F (with blanks appropriately completed in conformity herewith),
together with a Letter of Credit Application and a Borrowing Base Certificate,
for the Letter of Credit Issuer, on or before 11:00 a.m. at least
four (4) Business Days prior to the requested date of issuance of such Letter of
Credit (or six (6) Business Days with respect to Letters of Credit to be issued
by any branch of the Letter of

46

--------------------------------------------------------------------------------

Credit Issuer located outside of the United States).  The Administrative Agent
shall notify each Lender of such Request for Letter of Credit and the terms of
the requested Letter of Credit.  Upon each such application, the Borrowers shall
be deemed to have automatically made to the Administrative Agent, each Lender,
and the Letter of Credit Issuer the following representations and warranties:

(i)The Letter of Credit Liability (after giving effect to the issuance of the
requested Letter of Credit) will not exceed the lesser of: (A) the remainder
of: (1) the Available Commitment as of such date; minus (2) the Dollar
Equivalent of the Principal Obligations as of such date; and (B) the Letter of
Credit Sublimit on such date; and

(ii)All conditions precedent in Section 6.2 for the issuance of such Letter of
Credit will be satisfied as of the date of such issuance.

(c)Participation by the Lenders.  Each Lender shall and does hereby participate
ratably with the Letter of Credit Issuer in each Letter of Credit issued and
outstanding hereunder to the extent of its Pro Rata Share of the Letter of
Credit Liability with respect to each such Letter of Credit, and shall share in
all rights and obligations resulting therefrom, including, without
limitation: (i) the right to receive from the Administrative Agent its Pro Rata
Share of any reimbursement of the amount of each draft drawn under each Letter
of Credit, including any interest payable with respect thereto; (ii) the right
to receive from the Administrative Agent its Pro Rata Share of the Letter of
Credit fee pursuant to Section 2.14; (iii) the right to receive from the
Administrative Agent its additional costs pursuant to Section 4.1; and (iv) the
obligation to pay to the Administrative Agent or the Letter of Credit Issuer, as
the case may be, in immediately available funds, its Pro Rata Share of any
unreimbursed drawing under a Letter of Credit.

(d)Payment of Letter of Credit.  In the event of any drawing under any Letter of
Credit, the Borrowers agree to reimburse (either with the proceeds of a Loan as
provided for in this Section 2.9 or with funds from other sources), in same day
funds, the Letter of Credit Issuer on each date on which the Letter of Credit
Issuer notifies the Borrowers of the date and amount of a draft paid under any
Letter of Credit for the amount of such draft so paid and any amounts
representing interest, costs, expenses or fees incurred by the Letter of Credit
Issuer in connection with such payment.  Unless the Borrowers shall immediately
notify the Letter of Credit Issuer that the Borrowers intend to reimburse the
Letter of Credit Issuer for such drawing from other sources or funds, the
Borrowers shall be deemed to have timely given a Request for Borrowing to the
Administrative Agent, and the Borrowers hereby authorize, empower, and direct
the Administrative Agent, for the benefit of the Secured Parties and the Letter
of Credit Issuer, to disburse directly, as a Borrowing hereunder, to the Letter
of Credit Issuer, with notice to the Borrowers, in immediately available funds
an amount equal to the stated amount of each draft drawn under each Letter of
Credit plus all interest, costs and expenses, and fees due to the Letter of
Credit Issuer pursuant to this Credit Agreement.  Subject to receipt of notice
from the Administrative Agent, each Lender shall pay to the Administrative Agent
such Lender’s Pro Rata Share of the amount disbursed by the Letter of Credit
Issuer (1) on the Business Day on which the Letter of Credit Issuer honors any
such draft on a Letter of Credit denominated in Dollars or incurs or is owed any
such interest, costs, expenses or fees, if notice of such disbursement is
delivered to the Lender prior to 1:00 p.m. New York City time (and if received
after 1:00 p.m. on the next succeeding Business Day) and (2) within two (2)
Business Days from the date that such Lender has received notice that the Letter
of Credit Issuer has honored any draft on a Letter of Credit denominated in an
Alternative Currency or incurs or is owed any such interest, costs, expenses or
fees. The Administrative Agent shall notify the Borrowers of any such
disbursements made by the Lenders pursuant to the terms hereof; provided that
the failure to give such notice will not affect the validity of the
disbursement, and the

47

--------------------------------------------------------------------------------

Administrative Agent shall provide the Lenders with notice thereof.  Any such
disbursement made by the Lenders to the Letter of Credit Issuer on account of a
Letter of Credit shall be deemed a Reference Rate Loan if in Dollars and a LIBOR
Rate Loan with a one‑month Interest Period if in an Alternative Currency; and
such disbursements shall be made without regard to the minimum and multiple
amounts specified in Section 2.4.  The Administrative Agent and the Lenders may
conclusively rely on the Letter of Credit Issuer as to the amount due the Letter
of Credit Issuer by reason of any draft of a Letter of Credit or due the Letter
of Credit Issuer under any Letter of Credit Application.  The obligations of a
Lender to make payments to the Administrative Agent for the account of the
Letter of Credit Issuer, and, as applicable, the obligations of the Borrowers
with respect to Borrowings, each under this Section 2.9(d) shall be irrevocable,
shall not be subject to any qualification or exception whatsoever, and shall,
irrespective of the satisfaction of the conditions to the making of any Loans
described in Sections 2.1(b), 6.1, 6.2, and/or 6.3, as applicable, be honored in
accordance with this Section 2.9(d) under all circumstances, including, without
limitation, any of the following circumstances: (i) any lack of validity or
enforceability of such Letter of Credit, this Credit Agreement or any of the
other Loan Documents; (ii) any change in the time, manner or place of payment
of, or in any other term of, all or any of the obligations of the Borrowers in
respect of any Letter of Credit or any other amendment or waiver of or any
consent to departure from all or any of the terms of the Letter of Credit;
(iii) the existence of any claim, counterclaim, setoff, defense or other right
which the Borrowers may have at any time against a beneficiary named in a Letter
of Credit or any transferee of a beneficiary named in a Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
the Letter of Credit Issuer, any Lender, or any other Person, whether in
connection with this Credit Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transactions between the account party and beneficiary named in any Letter of
Credit); (iv) any draft, demand, certificate or any other document presented
under a Letter of Credit having been determined to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect or any loss or delay in the transmission or otherwise
of any document required in order to make a draw under a Letter of Credit;
(v) any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; (vi) any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor‑in‑possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; (vii) the surrender
or impairment of any security for the performance or observance of any of the
terms of any of the Loan Documents; (viii) the occurrence of any Event of
Default or Potential Default; or (ix) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Borrower.

(e)Borrower Inspection.  The Borrowers shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to them and, in
the event of any claim of noncompliance with the Borrowers’ instructions or
other irregularity, the Borrowers will immediately notify the Letter of Credit
Issuer of the same in writing.  The Borrowers shall be conclusively deemed to
have waived any such claim against the Letter of Credit Issuer and its
correspondents unless such notice is given as aforesaid.

(f)Role of Letter of Credit Issuer. Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the Letter of Credit Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy

48

--------------------------------------------------------------------------------

of any such document or the authority of the Person executing or delivering any
such document.  None of the Letter of Credit Issuer, the Administrative Agent
nor any of the respective correspondents, participants or assignees of the
Letter of Credit Issuer shall be liable to any Lender for: (i) any action taken
or omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit.  The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrowers’ pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the Letter of Credit Issuer, the Administrative
Agent, nor any of the respective correspondents, participants or assignees of
the Letter of Credit Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (ix) of Section 2.9(d).  In furtherance
and not in limitation of the foregoing, the Letter of Credit Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the Letter of Credit Issuer shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.

(g)Acceleration of Undrawn Amounts.  Should the Administrative Agent demand
payment of the Obligations hereunder prior to the Maturity Date pursuant to
Section 10.2, the Administrative Agent, by written notice to the Borrowers, may
take one or both of the following actions: (i) declare the obligation of the
Letter of Credit Issuer to issue Letters of Credit hereunder terminated,
whereupon such obligations shall forthwith terminate without any other notice of
any kind; or (ii) declare the Letter of Credit Liability to be forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby waived, and demand that the Borrowers pay to the
Administrative Agent for deposit in a segregated interest‑bearing Cash
Collateral Account, as security for the Obligations, an amount equal to the
aggregate undrawn stated amount of all Letters of Credit then outstanding at the
time such notice is given.  Unless otherwise required by Applicable Law, upon
the full and final payment of the Obligations, the Administrative Agent shall
return to the Borrowers any amounts remaining in said Cash Collateral Account.

(h)Cash Collateral.  If (i) as of the Maturity Date, any Letters of Credit may
for any reason remain outstanding and partially or wholly undrawn, or (ii) any
other circumstances under this Credit Agreement or the other Loan Documents
occurs requiring the Borrowers to Cash Collateralize any Letters of Credit,
then, in each case, the Borrowers shall promptly Cash Collateralize in an amount
equal to the Minimum Collateral Amount or, in the case of
Section 2.9(h)(ii) above, such amount expressly required by the terms of this
Credit Agreement or other Loan Document, to the Administrative Agent for the
benefit of the Secured Parties, to be held by the Administrative Agent as Cash
Collateral subject to the terms of this Section 2.9(h) and any security
agreement, control agreement and other documentation requested by the
Administrative Agent to be executed in connection with opening a Cash Collateral
Account for the purpose of holding such Cash Collateral.  All Cash Collateral to
be provided by the Borrowers pursuant to this Section 2.9(h) shall be in the
currency or currencies of the underlying Letters of Credit.  All Cash Collateral
shall be funded by the proceeds of Drawdowns, and not from any other
source.  Cash Collateral held in a Cash Collateral Account shall be applied by
the Administrative Agent to the reimbursement of the Letter of Credit Issuer for
any payment made by it of drafts drawn under the outstanding Letters of Credit,
and the unused portion thereof, after all such Letters of Credit shall

49

--------------------------------------------------------------------------------

have expired or been fully drawn upon, if any, shall be applied to repay other
Obligations.  After all such Letters of Credit shall have expired or been fully
drawn upon, all Letter of Credit Liability shall have been satisfied and all
other Obligations shall have been paid in full, the balance, if any, of Cash
Collateral held in a Cash Collateral Account pursuant to this clause (h) shall
be returned to the Borrowers.  The Borrowers hereby grant to the Administrative
Agent, for the benefit of the Secured Parties, and agree to maintain, a first
priority security interest in all such Cash Collateral and in each Cash
Collateral Account as security in respect of the Letter of Credit Liability.

(i)Lenders’ Continuing Obligations.  In the event any Letter of Credit Liability
is Cash Collateralized in accordance with Section 2.9(h) or otherwise pursuant
to this Credit Agreement (including but not limited to the Cash Collateralizing
of a Letter of Credit outstanding beyond the Maturity Date), each Lender’s
participation in such Letter of Credit pursuant to this Section 2.9 shall
continue in all respects, the Lenders will continue to be entitled to receive
their Pro Rata Share of the Letter of Credit fee payable in accordance with
Section 2.14, and the Lenders shall continue to be obligated to fund their Pro
Rata Share of any drawing under such Letter of Credit in the event the Cash
Collateral is for any reason unavailable or insufficient to fully fund such
drawing (including, but not limited to, as a result of any preference claim or
other clawback under any proceeding pursuant to any Debtor Relief Laws).

(j)Defaulting Lenders.  Notwithstanding anything to the contrary contained in
this Credit Agreement, this Section 2.9 shall be subject to the terms and
conditions of Section 4.9 and Section 12.12.

2.10Qualified Borrowers

.  In consideration of the Lenders’ agreement to advance funds to a Qualified
Borrower that has joined the Credit Facility in accordance with Section 6.3, to
cause Letters of Credit to be issued for the account of a Qualified Borrower
pursuant to Section 2.9, and to accept the Qualified Borrower Guaranties in
support thereof, the Borrowers hereby authorize, empower, and direct the
Administrative Agent, for the benefit of the Secured Parties, within the limits
of the Available Commitment, to disburse directly to the Lenders, with notice to
the Borrowers, in immediately available funds, an amount equal to the amount due
and owing under any Qualified Borrower Promissory Note or any Qualified Borrower
Guaranty, together with all interest, costs and expenses and fees due to the
Lenders pursuant thereto, as a Borrowing hereunder, in the event the
Administrative Agent shall have not received payment of such Obligations when
due or any Event of Default specified in Sections 10.1(h) or 10.1(i) shall occur
with respect to such Borrower.  The Administrative Agent will notify the
Borrowers of any disbursement made to the Lenders pursuant to the terms hereof;
provided that the failure to give such notice shall not affect the validity of
the disbursement, and the Administrative Agent shall provide the Lenders with
notice thereof.  Any such disbursement made by the Administrative Agent to the
Lenders shall be deemed to be a Reference Rate Loan pursuant to Section 2.3 in
the amount so paid, and the Borrowers shall be deemed to have given to the
Administrative Agent in accordance with the terms and conditions of Section 2.3,
a Request for Borrowing with respect thereto; and such disbursements shall be
made without regard to the minimum and multiple amounts specified in
Section 2.4.  The Administrative Agent may conclusively rely on the Lenders as
to the amount of any such Obligations due to the Lenders, absent manifest error.

2.11Use of Proceeds, Letters of Credit and Qualified Borrower Guaranties

.  The proceeds of the Loans and the Letters of Credit shall be used solely for
purposes expressly permitted under the Constituent Documents of each
Borrower.  Neither the Lenders nor the Administrative Agent shall have any
liability, obligation, or responsibility whatsoever with respect to the
Borrowers’ use of the proceeds of the Loans, the Letters of Credit or execution
and delivery of the Qualified Borrower Guaranties, and neither the Lenders nor
the Administrative Agent shall be obligated to determine whether or not the
Borrowers’ use of the proceeds of the Loans or the Letters of Credit are for
purposes permitted under the Constituent

50

--------------------------------------------------------------------------------

Documents of any Borrower.  Nothing, including, without limitation, any
Borrowing, any Rollover, any issuance of any Letter of Credit, or acceptance of
any Qualified Borrower Guaranty or other document or instrument, shall be
construed as a representation or warranty, express or implied, to any party by
the Lenders or the Administrative Agent as to whether any Investment by the
Borrowers is permitted by the terms of the Constituent Documents of any
Borrower.  Each Borrower agrees to respond promptly to any reasonable requests
for information related to its use of Loan and Letter of Credit proceeds to the
extent required by any Lender in connection with such Lender’s determination of
its compliance with Section 23A of the Federal Reserve Act (12 U.S.C. §371c) and
the Federal Reserve Board’s Regulation W (12 C.F.R. Part 223).  No Borrower
shall to its actual knowledge use the proceeds of any Borrowing hereunder to
purchase securities from any Lender or any Affiliate thereof.  In connection
with each Request for Borrowing hereunder, the requesting Borrower shall be
deemed to have represented and warranted to the Administrative Agent on the date
of such Borrowing that, to its actual knowledge, as of the date of the requested
Borrowing, the proceeds of such Borrowing will not be used by such Borrower to,
directly or indirectly, either (x) purchase securities issued by any Lender or
Affiliate thereof or (y) invest in any fund sponsored by a Lender or Affiliate
thereof.

2.12Fees

.  The Borrowers shall pay to the Administrative Agent fees in consideration of
the arrangement and administration of the Commitments, which fees shall be
payable in amounts and on the dates agreed to between the Borrowers and the
Administrative Agent in the Fee Letter.   The Borrowers will pay to the
Administrative Agent such other fees as are payable in the amount and on the
date agreed to between the Borrowers and the Administrative Agent in the Fee
Letter.

2.13Unused Commitment Fee

.  In addition to the payments provided for in Section 3, the Borrowers shall
pay or cause to be paid to the Administrative Agent, for the account of each
Lender, an unused commitment fee at the rate of twenty-five basis points (0.25%)
per annum on the Commitment of the Lenders which was unused (through the
extension of Loans or the issuance of Letters of Credit) calculated on the basis
of actual days elapsed in a year consisting of 360 days and payable in arrears
on the first Business Day of each calendar quarter for the preceding calendar
quarter.  For purposes of this Section 2.13, the fee shall be calculated on a
daily basis.  The Borrowers and the Lenders acknowledge and agree that the
unused commitment fees payable hereunder are bona fide unused commitment fees
and are intended as reasonable compensation to the Lenders for committing to
make funds available to the Borrowers as described herein and for no other
purposes.

2.14Letter of Credit Fees

.  The Borrowers shall pay to the Administrative Agent: (a) for the benefit of
the Lenders, in consideration for the issuance of Letters of Credit hereunder, a
non‑refundable fee equal to the Applicable Margin (plus two percent (2%) if an
Event of Default has occurred and is continuing) on the daily face amount of
each Letter of Credit, less the amount of any draws on such Letter of Credit,
payable in quarterly installments in arrears on the first Business Day of each
calendar quarter for the preceding calendar quarter, commencing on the issuance
date and continuing for so long as such Letter of Credit remains outstanding
(including, for the avoidance of doubt, any Letter of Credit that is outstanding
but has been Cash Collateralized) calculated on the basis of actual days elapsed
in a year consisting of 360 days; and (b) for the benefit of the Letter of
Credit Issuer, upon the issuance of each Letter of Credit: (i) to the extent a
Lender other than the Letter of Credit Issuer or any of its Affiliates shall at
any time participate in any Letter of Credit in accordance with the terms
hereof, a non‑refundable fronting fee equal to 12.5 basis points (0.125%) of the
maximum amount of such Letter of Credit; (ii) $1,000 per requested issuance or
amendment of a Letter of Credit, such amount to be increased at the discretion
of the Letter of Credit Issuer to offset any out‑of‑pocket expenses incurred by
the Letter of Credit Issuer in connection with any non‑standard Letters of
Credit or Letters of Credit issued by a branch office outside the United States;
and (iii) all other reasonable and customary, invoiced out-of-pocket expenses
actually incurred by the Letter of Credit Issuer related to the issuance,
amendment or transfer of Letters of Credit upon demand by the Letter of Credit
Issuer.

51

--------------------------------------------------------------------------------

2.15Increase in the Maximum Commitment

.

(a)Request for Increase.  Provided there exists no Event of Default or Potential
Default, and subject to compliance with the terms of this Section 2.15, the
Borrowers may (from time to time): (i) on or before August 1, 2017 (such period
being the “Committed Increase Period”), increase the Commitment of each Lender
as set forth on Schedule II (each such Lender, a “Committed Lender”) on a pro
rata basis such that, after giving effect to such increase, the Commitment of
such Committed Lender does not exceed such Committed Lender’s Increased
Commitment (the resulting aggregate Commitments being the “Committed Facility
Amount”); and (ii) at any time increase the Maximum Commitment to an amount not
exceeding the lesser of (x) $750,000,000 or (y) fifty percent (50%) of the
aggregate Capital Commitments of all Investors at the time of the effectiveness
of such increase. Any such increase may be done in one or more requested
increases, in $25,000,000 increments, or such lesser amount to be determined by
the Administrative Agent (each such increase, shall be referred to herein as a
“Facility Increase”).

(b)Effective Date.  The effective date of any Facility Increase (the “Increase
Effective Date”) shall be specified by the Borrowers in the applicable Facility
Increase Request and shall be (unless otherwise agreed in writing by the
Administrative Agent) no less than ten (10) Business Days after the date the
Administrative Agent receives the applicable Facility Increase Request. The
Administrative Agent shall notify the Lenders of the Increase Effective Date.

(c)Conditions to Effectiveness of Increase.  The following are conditions
precedent to such increase:

(i)The Borrowers shall deliver to Administrative Agent a Facility Increase
Request and resolutions adopted by the Borrowers approving or consenting to such
increase, certified by a Responsible Officer of the Borrowers that such
resolutions are true and correct copies thereof and are in full force and
effect;

(ii)On or prior to the proposed date of such Facility Increase, the Borrowers
shall have paid to the Administrative Agent the Facility Increase Fee for the
benefit of the Lenders, with such fee payable to each Lender ratably based on
its share of the Facility Increase;

(iii)If applicable, the Borrowers shall execute replacement Notes payable to the
applicable Lenders reflecting the Facility Increase; and

(iv)as of the effective date of such increase and immediately after giving
effect thereto, the representations and warranties set forth herein and in the
other Loan Documents are true and correct in all material respects with the same
force and effect as if made on and as of such date (except to the extent that
such representations and warranties expressly relate to an earlier date);
provided that if a representation or warranty is qualified as to materiality,
with respect to such representation or warranty, the foregoing materiality
qualifier shall be disregarded for the purposes of this condition;

(v)no Potential Default or Event of Default shall have occurred and be
continuing on the date on which the Facility Increase Request is delivered or
immediately after giving effect to the Facility Increase; and

(vi)with respect to any increase contemplated by clause (ii) of Section 2.15(a),
on the Increase Effective Date, (x) an existing Lender or Lenders shall

52

--------------------------------------------------------------------------------

increase its Commitment to support any Facility Increase, (with respect to any
Facility Increase in excess of the Committed Facility Amount, in the sole
discretion of each such Lender), or (y) one or more additional Lenders shall
have joined the Credit Facility in accordance with Section 12.11(g) and, after
giving effect thereto, the aggregate Commitments of such increasing and
additional Lenders shall be at least equal to the amount of such Facility
Increase.

For the avoidance of doubt, any Facility Increase will be on the same terms as
contained herein with respect to the Credit Facility.  Except for the Committed
Lenders with respect to the Committed Facility Amount when requested during the
Commitment Increase Period pursuant to clause (i) of Section 2.15(a), no Lender
(including the Committed Lenders) will be required to commit, nor shall any
Lender have any preemptive right to provide, any portion of any Facility
Increase.

(d)Reallocation Following Facility Increase.  On any Increase Effective Date
with respect to any Facility Increase (whether pursuant to a new Lender joining
the Credit Facility or an existing Lender increasing its Commitment), the
Administrative Agent will reallocate the outstanding Loans and participations in
Letters of Credit hereunder (including any Loans made by any new or increasing
Lender pursuant to this Section 2.15) such that, after giving effect thereto,
the ratio of each Lender’s (including each new or increasing Lender’s) share of
outstanding Loans and participations in Letters of Credit to its share of
Commitments is the same as that of each other Lender.   For the avoidance of
doubt, such reallocation may require the reallocation of Loans from an existing
Lender to a new or increasing Lender.  In connection with any such reallocation
of the outstanding Loans, the (i) Administrative Agent will give advance notice
sufficient to comply with the applicable timing period in Section 2.3 to each
Lender which is required to fund any amount or receive any partial repayment in
connection therewith and (ii) applicable Lender or Lenders will fund such
amounts up to their respective shares of the Loans being reallocated and the
Administrative Agent shall remit to any applicable Lenders its applicable
portion of such funded amount if necessary to give effect to the reallocation of
such Loans.  In connection with such repayment made with respect to such
reallocation (to the extent such repayment is required), the Borrowers shall pay
(i) all interest due on the amount repaid to the date of repayment on the
immediately following Interest Payment Date and (ii) any amounts due pursuant to
Section 4.5 as a result of such reallocation occurring on any date other than an
Interest Payment Date.

(e)Notwithstanding anything contained herein to the contrary, the Borrowers
shall not be permitted to increase the Commitment of any Committed Lender
pursuant to Section 2.15(a)(i) until such time as either Investor B or Investor
D has entered into a Subscription Agreement and become an Investor.

3.PAYMENT OF OBLIGATIONS

.

3.1Revolving Credit Notes

.  Any Lender may request that the Loans be evidenced by a promissory note.  In
such event, each Borrower shall execute and deliver a Note or Notes
substantially in the form of Exhibit B (with blanks appropriately completed in
conformity herewith), in favor of the such Lender.  Each Borrower agrees, from
time to time, upon the request of the Administrative Agent or any Lender, to
reissue a new Note, in accordance with the terms and substantially in the form
heretofore provided, to the Administrative Agent or such Lender, in renewal of
and substitution for the Note previously issued by such Borrower to the
Administrative Agent or such Lender, and such previously issued Note shall be
returned to such Borrower marked “replaced”.

53

--------------------------------------------------------------------------------

3.2Payment of Obligations

.  The Principal Obligations outstanding on the Maturity Date, together with all
accrued but unpaid interest thereon and any other outstanding Obligations, shall
be due and payable on the Maturity Date.

3.3Payment of Interest

.

(a)Interest.  Interest on each Borrowing and any portion thereof shall commence
to accrue in accordance with the terms of this Credit Agreement and the other
Loan Documents as of the date of the disbursement or wire transfer of such
Borrowing by the Administrative Agent, consistent with the provisions of
Section 2.7, notwithstanding whether the Borrowers received the benefit of such
Borrowing as of such date and even if such Borrowing is held in escrow pursuant
to the terms of any escrow arrangement or agreement.  When a Borrowing is
disbursed by wire transfer pursuant to instructions received from the Borrowers
in accordance with the related Request for Borrowing, then such Borrowing shall
be considered made at the time of the transmission of the wire, rather than the
time of receipt thereof by the receiving bank.  With regard to the repayment of
the Loans, interest shall continue to accrue on any amount repaid until such
time as the repayment has been received in federal or other immediately
available funds by the Administrative Agent in the Administrative Agent’s
account described in Section 3.4, or any other account of the Administrative
Agent which the Administrative Agent designates in writing to the Borrowers.

(b)Interest Payment Dates.  Accrued and unpaid interest on the Obligations shall
be due and payable in arrears (i) on each Interest Payment Date, (ii) on each
other date of any reduction of the outstanding principal amount of the Loans
hereunder, and (iii) upon the occurrence and during the continuance of an Event
of Default, at any time upon demand by the Administrative Agent.  Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

3.4Payments on the Obligations

.

(a)Borrower Payments.  All payments of principal of, and interest on, the
Obligations under this Credit Agreement by any Borrower to or for the account of
the Lenders, or any of them, shall be made without condition or deduction or
counterclaim, set‑off, defense or recoupment by the Borrowers for receipt by the
Administrative Agent before 1:00 p.m. in the case of payments made in Dollars
and 10:00 a.m. in the case of payments made in an Alternative Currency, in each
case, in federal or other immediately available funds to the Administrative
Agent at account number                      at Wells Fargo Bank, National
Association, ABA No.:                  , account name                       ,
reference                        , or any other account of the Administrative
Agent that the Administrative Agent designates in writing to the
Borrowers.  Funds received after 1:00 p.m. in the case of payments made in
Dollars or after 10:00 a.m. in the case of payments made in an Alternative
Currency, as applicable, shall be treated for all purposes as having been
received by the Administrative Agent on the first Business Day next following
receipt of such funds.  All payments shall be made in the currency of the
related Borrowing.

(b)Lender Payments.  Except as provided in Section 12.12, each Lender shall be
entitled to receive its Pro Rata Share of each payment received by the
Administrative Agent hereunder for the account of the Lenders on the
Obligations.  Each payment received by the Administrative Agent hereunder for
the account of a Lender shall be promptly distributed by the Administrative
Agent to such Lender.  The Administrative Agent and each Lender hereby agree
that payments to the Administrative Agent by the Borrowers of principal of, and
interest on, the

54

--------------------------------------------------------------------------------

Obligations by the Borrowers to or for the account of the Lenders in accordance
with the terms of the Credit Agreement, the Notes and the other Loan Documents
shall constitute satisfaction of the Borrowers’ obligations with respect to any
such payments, and the Administrative Agent shall indemnify, and each Lender
shall hold harmless, the Borrowers from any claims asserted by any Lender in
connection with the Administrative Agent’s duty to distribute and apportion such
payments to the Lenders in accordance with this Section 3.4.

(c)Application of Payments.  So long as no Event of Default has occurred and is
continuing, all payments made on the Obligations shall be applied as directed by
the Borrowers.  At all times when an Event of Default has occurred and is
continuing, all payments made on the Obligations shall be credited, to the
extent of the amount thereof, in the following manner: (i) first, against all
costs, expenses and other fees (including attorneys’ fees) arising under the
terms hereof; (ii) second, against the amount of interest accrued and unpaid on
the Obligations as of the date of such payment; (iii) third, against all
principal due and owing on the Obligations as of the date of such payment; and
(iv) fourth, to all other amounts constituting any portion of the Obligations.

3.5Prepayments

.

(a)Voluntary Prepayments.  The Borrowers may, upon written notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium, fees or penalty on any Business Day;
provided that: (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of LIBOR Rate Loans denominated in Dollars, (B) four (4) Business
Days prior to any date of prepayment of LIBOR Rate Loans denominated in an
Alternative Currency; and (C) one (1) Business Day prior to any date of
prepayment of Reference Rate Loans; and (ii) any prepayment of Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or the Dollar Equivalent thereof) or, if less, the entire principal amount
thereof then outstanding.  Each such notice shall specify the date (which shall
be a Business Day) and amount of such prepayment.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment.  If such written
notice is given by the Borrowers, the Borrowers shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 4.  Each such prepayment shall be applied to the Obligations held by
each Lender in accordance with its respective Pro Rata Share.

(b)Mandatory Prepayment.

(i)Excess Loans Outstanding.  If, on any day the Dollar Equivalent of the
Principal Obligations exceed the Available Commitment (including, without
limitation, as a result of an Exclusion Event), then the Borrowers shall pay on
the earlier of (i) demand by the Administrative Agent, or (ii) a Responsible
Officer of a Borrower obtaining knowledge thereof, without further demand such
excess to the Administrative Agent, for the benefit of the Lenders, in
immediately available funds (except to the extent any such excess is addressed
by Section 3.5(b)(ii)), by the Required Payment Time after such demand or
knowledge.  Following the occurrence and during the continuance of a Cash
Control Event, each Borrower hereby agrees that the Administrative Agent may
withdraw from any Collateral Account any Capital Contributions deposited therein
and apply the same to the Principal Obligations until such time as the payment
obligations of this Section 3.5(b) have been satisfied in full.

55

--------------------------------------------------------------------------------

(ii)Excess Letters of Credit Outstanding.  If any excess calculated pursuant to
Section 3.5(b) is attributable to undrawn Letters of Credit, the Borrowers shall
promptly Cash Collateralize such excess with the Administrative Agent pursuant
to the terms of Section 2.9(h), as security for such portion of the
Obligations.  Unless otherwise required by Applicable Law, upon: (A) a change in
circumstances such that the Dollar Equivalent of Principal Obligations no longer
exceed the Available Commitment and no Event of Default or Potential Default has
occurred and is continuing; or (B) the full and final payment of the Obligations
and the expiration or termination of all Letters of Credit, the Administrative
Agent shall return to the Borrowers any amounts remaining in said Cash
Collateral Account.

3.6Reduction or Early Termination of Commitments

.  So long as no Request for Borrowing or Request for Letter of Credit is
outstanding, the Borrowers may terminate the Commitments, or reduce the Maximum
Commitment, by giving prior irrevocable written notice to the Administrative
Agent of such termination or reduction five (5) Business Days prior to the
effective date of such termination or reduction (which date shall be specified
by the Borrowers in such notice and shall be a Business Day): (a) (i) in the
case of complete termination of the Commitments, upon prepayment of all of the
outstanding Obligations, including, without limitation, all interest accrued
thereon, in accordance with the terms of Section 3.3; or (ii) in the case of a
reduction of the Maximum Commitment, upon prepayment of the amount by which the
Dollar Equivalent of the Principal Obligations exceed the reduced Available
Commitment resulting from such reduction, including, without limitation, payment
of all interest accrued thereon, in accordance with the terms of Section 3.3,
provided that, the Maximum Commitment may not be terminated or reduced such
that, the Available Commitment would be less than the Dollar Equivalent of the
aggregate stated amount of outstanding Letters of Credit; and (b) in the case of
the complete termination of the Commitments, if any Letter of Credit Liability
exists, upon payment to the Administrative Agent of the Cash Collateral for
deposit in the Cash Collateral Account in accordance with Section 2.9(h),
without presentment, demand, protest or any other notice of any kind, all of
which are hereby waived.  Notwithstanding the foregoing: (x) any reduction of
the Maximum Commitment shall be in an amount equal to $5,000,000 or, if more, in
multiples of $1,000,000; and (y) in no event shall a reduction by the Borrowers
reduce the Maximum Commitment to $100,000,000 or less (except for a termination
of all the Commitments).  Promptly after receipt of any notice of reduction or
termination, the Administrative Agent shall notify each Lender of the same.  Any
reduction of the Maximum Commitment shall reduce the Commitments of the Lenders
according to their Pro Rata Share.

3.7Lending Office

.  Each Lender may: (a) designate its principal office or a branch, subsidiary
or Affiliate of such Lender as its Lending Office (and the office to whose
accounts payments are to be credited) for any Loan and (b) change its Lending
Office from time to time by notice to the Administrative Agent and the
Borrowers.  In such event, the Administrative Agent shall continue to hold the
Note, if any, evidencing the Loans attributable to such Lender for the benefit
and account of such branch, subsidiary or Affiliate.  Each Lender shall be
entitled to fund all or any portion of its Commitment in any manner it deems
appropriate, consistent with the provisions of Section 2.5.

3.8Joint and Several Liability

.  Each Borrower acknowledges, agrees, represents and warrants the following:

(a)Inducement.  The Lenders have been induced to make the Loans to, and the
Letter of Credit Issuer has been induced to issue Letters of Credit for the
account of, the Borrowers in part based upon the assurances by each Borrower
that each Borrower desires that all Obligations under the Loan Documents be
honored and enforced as separate obligations of each Borrower, should the
Administrative Agent and the Lenders desire to do so.

56

--------------------------------------------------------------------------------

(b)Combined Liability.  Notwithstanding the foregoing, the Borrowers shall be
jointly and severally liable to the Lenders for all representations, warranties,
covenants, obligations and indemnities, including, without limitation, the Loans
and the other Obligations, and the Administrative Agent and the Lenders may at
their option enforce the entire amount of the Loans, the Letters of Credit and
the other Obligations against any one or more of the Borrowers.

(c)Separate Exercise of Remedies.  The Administrative Agent (on behalf of the
Secured Parties) may exercise remedies against each Borrower and its property
separately, whether or not the Administrative Agent exercises remedies against
any other Borrower or its property.  The Administrative Agent may enforce one or
more Borrower’s obligations without enforcing any other Borrower’s obligations
and vice versa.  Any failure or inability of the Administrative Agent to enforce
one or more Borrower’s obligations shall not in any way limit the Administrative
Agent’s right to enforce the obligations of the other Borrowers.  If the
Administrative Agent forecloses or exercises similar remedies under any one or
more Collateral Documents, then such foreclosure or similar remedy shall be
deemed to reduce the balance of the Loans only to the extent of the cash
proceeds actually realized by the Lenders from such foreclosure or similar
remedy or, if applicable, the Administrative Agent’s credit bid at such sale,
regardless of the effect of such foreclosure or similar remedy on the Loans
secured by such Collateral Documents under the applicable state law.

4.CHANGE IN CIRCUMSTANCES

.

4.1Taxes

.

(a)Defined Terms.  For purposes of this Section 4.1, the term “Lender” includes
the Letter of Credit Issuer and the term “Applicable Law” includes FATCA.

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable
Law.  If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then (i) the applicable
Withholding Agent shall be entitled to make such deduction or withholding,
(ii) the applicable Withholding Agent shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law, and (iii) if such Tax is an Indemnified Tax, then the sum payable by the
applicable Borrower shall be increased as necessary so that after such deduction
or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section 4) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(c)Payment of Other Taxes by the Borrowers.  The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)Indemnification by the Borrowers.  The Borrowers shall jointly and severally
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 4.1) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or

57

--------------------------------------------------------------------------------

by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)Indemnification by the Lenders.  Without prejudice to, or duplication of,
Section 11.7, each Lender shall severally indemnify the Administrative Agent,
within ten (10) days after demand therefor, for (x) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrowers to do so), (y) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.11(e) relating to the maintenance of a Participant Register and
(z) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Credit Agreement or any other Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
Section 4.1(e).

(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by a
Borrower to a Governmental Authority pursuant to this Section 4.1, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(g)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested in writing by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested in writing by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested in writing by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested in writing by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 4.1(g)(ii)(A), 4.1(g)(ii)(B) and 4.1(g)(ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender

58

--------------------------------------------------------------------------------

becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the reasonable written request of such Borrower or the Administrative
Agent), executed copies of IRS Form W‑9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested in writing by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Credit Agreement (and from
time to time thereafter upon the reasonable written request of the Borrowers or
the Administrative Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W‑8BEN or IRS form
W‑8BEN‑E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W‑8BEN or IRS Form W‑8BEN‑E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)executed copies of IRS Form W‑8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit O‑1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrowers within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W‑8BEN or IRS Form W‑8BEN‑E, applicable; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN, IRS Form
W‑BEN‑E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit O‑2 or Exhibit O‑3, IRS Form W‑9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
O‑4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested in writing by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Credit Agreement (and

59

--------------------------------------------------------------------------------

from time to time thereafter upon the reasonable written request of the
Borrowers or the Administrative Agent), executed copies of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to such Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by Borrowers or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested in writing by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 4.1(g)(ii)(D), “FATCA” shall
include any amendments made to FATCA after this Credit Agreement.

Each Lender agrees that if any form or certification it previously delivered,
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.1 (including by
the payment of additional amounts pursuant to this Section 4.1), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.1 with respect to the Taxes giving
rise to such refund), net of all out‑of‑pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the written request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 4.1(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 4.1(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 4.1(h) the
payment of which would place the indemnified party in a less favorable net
after‑Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This Section 4.1(h) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

60

--------------------------------------------------------------------------------

(i)Survival.  Each party’s obligations under this Section 4.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

4.2Illegality

.  If any Lender reasonably determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund Loans or other
Obligations, or materially restricts the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or to determine or charge interest rates
based upon LIBOR, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Loans or the Obligations or to convert Loans accruing interest
calculated by reference to the Reference Rate to be Loans calculated by LIBOR or
to convert Loans accruing interest calculated by reference to LIBOR to be Loans
calculated by reference to the Reference Rate (where the Reference Rate is also
calculated based off LIBOR in accordance with the definition thereof), shall be
suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist.  Upon
the prepayment of any such Loans, the Borrowers shall also pay accrued interest
on the amount so prepaid.  Each Lender agrees to use reasonable efforts to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.  During the pendency of any such
period, Loans in Dollars shall accrue interest at the Reference Rate and Loans
in an Alternative Currency shall bear interest at the applicable Cost of Funds
Rate; provided, however, the Administrative Agent, in consultation with the
Borrower Parties and the applicable Lender, may establish an alternative
interest rate with respect to such Loans during the pendency of such period.

4.3Inability to Determine Rates

.  If the Administrative Agent determines, for any proposed Interest Period,
that: (a) deposits in Dollars are not being offered to banks in the applicable
offshore market for the applicable amount and Interest Period of any LIBOR Rate
Loan; (b) adequate and reasonable means do not exist for determining LIBOR; or
(c) LIBOR does not adequately or fairly reflect the cost to the Lenders of
funding or maintaining any LIBOR Rate Loan, then: (i) the Administrative Agent
shall forthwith notify the Lenders and the Borrowers; and (ii) while such
circumstances exist, none of the Lenders shall allocate any Loans made during
such period, or reallocate any Loans allocated to any then‑existing Interest
Period ending during such period, to an Interest Period with respect to which
interest is calculated by reference to LIBOR. During the pendency of any such
period, Loans in Dollars shall accrue interest at the Reference Rate and Loans
in an Alternative Currency shall bear interest at the applicable Cost of Funds
Rate; provided, however, the Administrative Agent, in consultation with the
Borrower Parties and the applicable Lender, may establish an alternative
interest rate with respect to such Loans during the pendency of such period.

4.4Increased Cost and Capital Adequacy

.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in
Adjusted LIBOR) or the Letter of Credit Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes) and

61

--------------------------------------------------------------------------------

(C) Connection Income Taxes on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)impose on any Lender or the Letter of Credit Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Credit Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan the interest of which is determined by reference to LIBOR
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender, the Letter of Credit Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Letter of
Credit Issuer or such other Recipient hereunder (whether of principal, interest
or any other amount) , in each case, in an amount that the Lender deems material
in its reasonable discretion, then, upon written request of such Lender, the
Letter of Credit Issuer or other Recipient, the Borrowers shall promptly pay to
any such Lender, the Letter of Credit Issuer or other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Letter of Credit Issuer, as the case may be, for such additional costs incurred
or reduction suffered.

(b)Capital Requirements.  If any Lender or the Letter of Credit Issuer
determines that any Change in Law affecting such Lender or the Letter of Credit
Issuer or any Lending Office of such Lender or such Lender’s or the Letter of
Credit Issuer’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or the Letter of Credit Issuer’s capital or on the capital of such
Lender’s or the Letter of Credit Issuer’s holding company, if any, as a
consequence of this Credit Agreement, the Commitment of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Letter of Credit Issuer, to a level below that
which such Lender or the Letter of Credit Issuer or such Lender’s or the Letter
of Credit Issuer’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or the Letter of Credit Issuer’s
policies and the policies of such Lender’s or the Letter of Credit Issuer’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or such Letter of Credit Issuer, as applicable,
the Borrowers shall promptly pay to such Lender or the Letter of Credit Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Letter of Credit Issuer or such Lender’s or the Letter of Credit
Issuer’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or the Letter of
Credit Issuer setting forth in reasonable detail the amount or amounts necessary
to compensate such Lender or the Letter of Credit Issuer, as the case may be, as
specified in Section 4.4(a) or Section 4.4(b) and delivered to the Borrowers,
shall be conclusive absent demonstrable error.  The Borrowers shall pay such
Lender or the Letter of Credit Issuer, as the case may be, the amount shown as
due on any such certificate by the Required Payment Time.

(d)Delay in Requests.  Failure or delay on the part of any Lender or the Letter
of Credit Issuer to demand compensation pursuant to this Section 4 shall not
constitute a waiver of such Lender’s or the Letter of Credit Issuer’s right to
demand such compensation; provided that

62

--------------------------------------------------------------------------------

the Borrowers shall not be required to compensate a Lender or the Letter of
Credit Issuer pursuant to this Section 4 for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the Letter of Credit Issuer, as the case may be, notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or the Letter of Credit Issuer’s intention to claim compensation
therefor (except that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine‑month period referred to above shall
be extended to include the period of retroactive effect thereof).

4.5Funding Losses

.  Upon demand of any Lender (with a copy to the Administrative Agent) from time
to time, the Borrowers shall promptly pay the Administrative Agent for the
account of such Lender, such amount or amounts as shall compensate such Lender
for, and hold such Lender harmless from, any loss, cost or expense incurred by
such Lender in obtaining, liquidating or employing deposits or other funds from
third parties as a result of (a) any failure or refusal of the Borrowers (for
any reasons whatsoever other than a default by the Administrative Agent or any
Lender) to accept a LIBOR Rate Loan after the Borrowers shall have requested
such Loan under the Credit Agreement, (b) any prepayment or other payment of a
LIBOR Rate Loan on a day other than the last day of the Interest Period
applicable to such Loan, (c) any other prepayment of a Loan that is otherwise
not made in compliance with the provisions of the Credit Agreement, or (d) the
failure of the Borrowers to make a prepayment of a Loan after giving notice
under the Credit Agreement, that such prepayment will be made; provided that the
Borrowers shall not be responsible for any payment pursuant to this Section 4.5
with respect to any LIBOR Rate Loan based on Daily LIBOR.

4.6Requests for Compensation

.  If requested by the Borrowers in connection with any demand for payment
pursuant to this Section 4 (other than Section 4.1), a Lender shall provide to
the Borrowers, with a copy to the Administrative Agent, a certificate setting
forth in reasonable detail the basis for such demand, the amount required to be
paid by the Borrowers to such Lender and the computations made by such Lender to
determine such amount, such certificate to be conclusive and binding in the
absence of manifest error.  Any such amount payable by the Borrowers shall not
be duplicative of any amounts (a) previously paid under this Section 4, or
(b) included in the calculation of LIBOR.

4.7Survival

.  Without prejudice to the survival of any other agreement of the Borrowers
hereunder, all of the Borrowers’ obligations under this Section 4 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Credit Agreement or any provision hereof.  Each Lender shall notify the
Borrowers of any event occurring after the termination of this Credit Agreement
entitling such Lender to compensation under this Section 4 as promptly as
practicable.

4.8Mitigation Obligations; Replacement of Lenders

.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 4.4, or requires the Borrowers to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.1, then such Lender shall, at the
request of the Borrowers, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 4.4
or Section 4.1, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

63

--------------------------------------------------------------------------------

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 4.4, or if any Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.1, and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 4.8(a), or if
any Lender is a Defaulting Lender or a Non‑Consenting Lender, then the Borrowers
may, at their sole expense and effort, so long as no Event of Default or
Potential Default has occurred and is continuing, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.11), all of its interests, rights (other than
its existing rights to payments pursuant to Section 4.4 or Section 4.1) and
obligations under this Credit Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(i)the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.11;

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under this Section 4) from the assignee (to the extent of
such outstanding principal) or the Borrowers (in the case of accrued interest,
fees and all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 4.4 or payments required to be made pursuant to Section 4.1, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv)such assignment does not conflict with Applicable Law; and

(v)in the case of any assignment resulting from a Lender becoming a
Non‑Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

4.9Cash Collateral

.  At any time that there shall exist a Defaulting Lender, by the Required
Payment Time, the Borrowers shall Cash Collateralize the Fronting Exposure of
the Letter of Credit Issuer with respect to such Defaulting Lender (determined
after giving effect to Section 12.12(a)(iv) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.

(a)Grant of Security Interest; Other Claims/Deficiency.  (i) The Borrowers, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to the Administrative Agent, for the benefit of the Letter of Credit
Issuer, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of the Letter of Credit Liability, to be applied
pursuant to subsection (b) below.  (ii) If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Letter of Credit Issuer as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrowers will, promptly upon demand by the

64

--------------------------------------------------------------------------------

Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b)Application.  Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under this Section 4.9 or
Section 12.12 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of the Letter of Credit Liability (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c)Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Letter of Credit Issuer
shall no longer be required to be held as Cash Collateral pursuant to this
Section 4.9 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Letter of
Credit Issuer that there exists excess Cash Collateral; provided that, subject
to Section 12.12, the Person providing Cash Collateral and the Letter of Credit
Issuer may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; provided further that to the
extent that such Cash Collateral was provided by the Borrowers, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

5.SECURITY

.

5.1Liens

.

(a)Collateral.  To secure performance by the Borrowers of the payment of the
Obligations, the Borrowers, each to the extent of their respective interests
therein, shall grant to the Administrative Agent, for the benefit of each of the
Secured Parties, a first priority, exclusive (except as expressly permitted
pursuant to the definition of Permitted Liens), perfected security interest and
Lien in and on the Collateral pursuant to the Security Agreements, the related
financing statements and the other related documents.

(b)Reliance.  The Borrowers agree that the Administrative Agent and each Lender
and the Letter of Credit Issuer have entered into this Credit Agreement,
extended credit hereunder and at the time of each Loan or each issuance of a
Letter of Credit, will make such Loan or issue such Letter of Credit in
reasonable reliance on the obligations of the Investors to fund their respective
Capital Commitments as shown in their Subscription Agreements delivered in
connection herewith and accordingly, it is the intent of the parties that such
Capital Commitments may be enforced by the Administrative Agent, on behalf of
the Lenders and other Secured Parties, pursuant to the terms of the Loan
Documents, directly against the Investors without further action by the
Borrowers, and notwithstanding any compromise of any such Capital Commitment by
the Borrowers after the Closing Date.

The security agreements, financing statements, assignments, collateral
assignments and any other documents and instruments from time to time executed
and delivered pursuant to this Credit Agreement to grant, perfect and continue a
Lien in the Collateral, including without limitation the Security Agreements,
the Collateral Account Pledges and the Control Agreements, and any documents or
instruments amending or supplementing the same, shall be collectively referred
to herein as the “Collateral Documents.”

65

--------------------------------------------------------------------------------

5.2The Collateral Accounts; Drawdowns

.

(a)The Collateral Accounts.  In order to secure further the payment and the
performance of the Obligations and to effect and facilitate the right of the
Secured Parties each Borrower shall require that each of its Investors wire
transfer to such Borrower’s Collateral Account all monies or sums paid or to be
paid by the Investors pursuant to Drawdowns.  In addition, each Borrower shall
promptly deposit into its respective Collateral Account any payments and monies
that such Borrower receives directly from Investors as Capital Contributions.

(b)Use of the Collateral Accounts.  If a Cash Control Event has occurred and is
continuing, the Borrowers may withdraw funds from the Collateral Accounts only
in compliance with Section 9.15.  Upon the occurrence and during the
continuation of a Cash Control Event, the Administrative Agent is authorized to
take exclusive control of the Collateral Accounts.  If the applicable Account
Bank with respect to any Collateral Account ceases to be Wells Fargo or an
Eligible Institution, the Borrowers shall have sixty (60) days following notice
from the Administrative Agent to move its Collateral Account to a replacement
Account Bank that is Wells Fargo or an Eligible Institution.  If an Account Bank
terminates a Control Agreement, the applicable Borrower shall open a new
Collateral Account that is subject to a new Control Agreement with a replacement
Account Bank within sixty (60) days of such termination or such longer period as
may be reasonably approved by the Administrative Agent.

(c)No Duty.  Notwithstanding anything to the contrary herein contained, it is
expressly understood and agreed that none of the Administrative Agent, Letter of
Credit Issuer, nor any other Secured Party undertakes any duties,
responsibilities, or liabilities with respect to the Drawdowns issued by the
Borrowers.  None of them shall be required to refer to the Constituent Documents
of any Borrower, or a Subscription Agreement, or take any other action with
respect to any other matter that might arise in connection with the Constituent
Documents of any Borrower, a Subscription Agreement or any Drawdown.  None of
them shall have any duty to determine or inquire into any happening or
occurrence or any performance or failure of performance of any Borrower or any
of the Investors.  None of them shall have any duty to inquire into the use,
purpose, or reasons for the making of any Drawdown by any Borrower or the
Investment or use of the proceeds thereof.

(d)Drawdowns and Disbursements from Collateral Accounts.  The Borrowers will
issue Drawdowns at such times as are necessary in order to ensure the timely
payment of the Obligations hereunder in accordance with their respective
Constituent Documents.  Each Borrower hereby irrevocably authorizes and directs
the Secured Parties, acting through the Administrative Agent, upon the
occurrence and during the continuation of any Event of Default, to charge from
time to time the Collateral Accounts and the Cash Collateral Account, for
amounts not paid when due (after the passage of any applicable grace period) to
the Secured Parties or any of them hereunder and under the other Loan Documents;
provided that promptly after any disbursement of funds from any such account to
the Secured Parties, as contemplated in this Section 5.2(d), the Administrative
Agent shall deliver a written notice of such disbursement to the Borrowers.

(e)No Representations.  Neither the Administrative Agent nor any Secured Party
shall be deemed to make at any time any representation or warranty as to the
validity of any Drawdown nor shall the Administrative Agent or the Secured
Parties be accountable for the Borrower Party’s use of the proceeds of any
Capital Contribution.

5.3Agreement to Deliver Additional Collateral Documents

.  The Borrowers shall deliver such security agreements, financing statements,
assignments, and other collateral documents (all of which

66

--------------------------------------------------------------------------------

shall be deemed part of the Collateral Documents), in form and substance
reasonably satisfactory to the Administrative Agent, as the Administrative Agent
acting on behalf of the Secured Parties may request from time to time for the
purpose of granting to, or maintaining or perfecting in favor of the Secured
Parties, first priority security interests in the Collateral, together with
other assurances of the enforceability and first priority of the Secured
Parties’ Liens and assurances of due recording and documentation of the
Collateral Documents or copies thereof, as the Administrative Agent may
reasonably require to avoid material impairment of the first priority Liens and
security interests granted or purported to be granted in accordance with this
Section 5.

5.4Subordination

.  Except as expressly set forth herein, during the continuance of a Cash
Control Event, no Borrower shall make any payments or advances of any kind,
directly or indirectly, on any debts and liabilities to any other Borrower,
Investor or the Adviser whether now existing or hereafter arising and whether
direct, indirect, several, joint and several, or otherwise, and howsoever
evidenced or created (collectively, the “Other Claims”); provided that, so long
as no Event of Default under Section 10.1(a), Section 10.1(h) or Section 10.1(i)
has occurred and is continuing, the Adviser and its Affiliates shall be entitled
to receive management fees and other fees due and owed from any Borrower in an
aggregate amount not to exceed ten million dollars ($10,000,000) during any Cash
Control Event.  All Other Claims, together with all Liens on assets securing the
payment of all or any portion of the Other Claims shall, except as set forth
herein, at all times during the continuance of a Cash Control Event be
subordinated to and junior in right and in payment to the Obligations and all
Liens on assets securing all or any portion of the Obligations, and each
Borrower agrees to take such actions as are reasonably necessary to provide for
such subordination between it and any other Borrower, inter se, including but
not limited to including provisions for such subordination in the documents
evidencing the Other Claims.  The Adviser acknowledges and agrees that at any
time an Event of Default under Section 10.1(a), Section 10.1(h) or
Section 10.1(i) has occurred and is continuing, the payment of any and all
management or other fees due and owing to it from any Borrower shall be
subordinated to and inferior in right and payment to the Obligations in all
respects.

6.CONDITIONS PRECEDENT TO LENDING

.

6.1Obligations of the Lenders

.  The obligation of the Lenders to advance the initial Borrowing hereunder or
cause the issuance of the initial Letters of Credit shall not become effective
until the date on which (i) the Administrative Agent shall have received each of
the following documents and (ii) each of the other conditions listed below is
satisfied, the satisfaction of such conditions to be satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance (which satisfaction must occur within one (1) Business Day of the
date hereof):

(a)Credit Agreement.  This Credit Agreement, duly executed and delivered by the
Borrowers;

(b)Note.  A Note duly executed and delivered by each Borrower (if required) in
accordance with Section 3.1;

(c)Security Agreement.  A Security Agreement, duly executed and delivered by
each Borrower in favor of the Administrative Agent for the benefit of the
Secured Parties;

(d)Collateral Account Pledges.  A Collateral Account Pledge, duly executed and
delivered by each Borrower in favor of the Administrative Agent for the benefit
of the Secured Parties;

67

--------------------------------------------------------------------------------

(e)Control Agreements.  A Control Agreement, duly executed and delivered by each
Borrower;

(f)Filings.

(i)Satisfactory reports of searches of Filings (or the equivalent in any
applicable foreign jurisdiction, as applicable) in the jurisdiction of formation
of the Borrowers, or where a filing has been or would need to be made in order
to perfect the Administrative Agent’s first priority security interest on behalf
of the Secured Parties in the Collateral, copies of the financing statements on
file in such jurisdictions and evidence that no Liens exist, or, if necessary,
copies of proper financing statements, if any, filed on or before the date
hereof necessary to terminate all Liens and other rights of any Person in any
Collateral previously granted; and

(ii)Filings (or the equivalent in any applicable foreign jurisdiction, as
applicable) reasonably satisfactory to the Administrative Agent with respect to
the Collateral together with written evidence reasonably satisfactory to the
Administrative Agent that the same have been filed, submitted for filing in the
appropriate public filing office(s) in the Administrative Agent’s sole
discretion, to perfect the Secured Parties’ Liens in the Collateral;

(g)Responsible Officer Certificates.  A certificate from a Responsible Officer
of each Borrower, substantially in the form of Exhibit K;

(h)The Borrowers’ Constituent Documents.  True and complete copies of the
Operative Documents of the Initial Borrower, together with certificates of
existence and good standing (or other similar instruments) of the Initial
Borrower, in each case certified by a Responsible Officer to be correct and
complete copies thereof and in effect on the date hereof and in each case
satisfactory to the Administrative Agent in its reasonable discretion;

(i)Authority Documents.  Certified resolutions of each Borrower, authorizing the
entry into the transactions contemplated herein and in the other Loan Documents,
in each case certified by a Responsible Officer of such Person as correct and
complete copies thereof and in effect on the date hereof;

(j)Incumbency Certificate.  From each Borrower, a signed certificate of a
Responsible Officer, who shall certify the names of the Persons authorized, on
the date hereof, to sign each of the Loan Documents and the other documents or
certificates to be delivered pursuant to the Loan Documents on behalf of such
Borrower, together with the true signatures of each such Person; the
Administrative Agent may conclusively rely on such certificate until it shall
receive a further certificate canceling or amending the prior certificate and
submitting the authority and signatures of the Persons named in such further
certificate;

(k)Opinions.  A written opinion of counsel to the Borrowers in form and
substance reasonably satisfactory to the Administrative Agent and its counsel,
dated as of the Closing Date;

(l)Investor Documents.  With respect to Investors: (i) a copy of each Investor’s
duly executed Subscription Agreement and Credit Link Document, if applicable;

(m)Fees; Costs and Expenses.  Payment of all fees and other amounts due and
payable on or prior to the date hereof, including pursuant to the Fee Letter,
and, to the extent

68

--------------------------------------------------------------------------------

invoiced, reimbursement or payment of all reasonable expenses required to be
reimbursed or paid by the Borrowers hereunder, including the fees and
disbursements of the Administrative Agent’s special counsel, Haynes and Boone,
LLP, which may be deducted from the proceeds of such initial Borrowing;

(n)ERISA Status.  With respect to each Borrower, either (i) a written opinion of
counsel, addressed to the Secured Parties, reasonably acceptable to the
Administrative Agent and its counsel, regarding the status of such Borrower as
an Operating Company (or a copy of such opinion addressed to the Investors,
reasonably acceptable to the Administrative Agent and its counsel, together with
a reliance letter with respect thereto, addressed to the Secured Parties); or
(ii) a certificate, addressed to the Secured Parties, signed by a Responsible
Officer of such Borrower that the underlying assets of such Borrower do not
constitute Plan Assets because less than twenty‑five percent (25%) of the total
value of each class of equity interests in such Borrower is held by “benefit
plan investors” within the meaning of Section 3(42) of ERISA;

(o)Collateral Accounts.  Evidence that the Collateral Accounts have been
established;

(p)“Know Your Customer” Information and Documents.  Such information and
documentation as is requested by the Lenders so that each of the Borrowers has
become KYC Compliant;

(q)Interim Period. The Interim Period shall not be in effect; and

(r)Additional Information.  Such other information and documents as may be
required by the Administrative Agent and its counsel.

In addition, the Administrative Agent shall have completed to its satisfaction
its due diligence review of the Borrower Parties and their management,
controlling owners, systems and operations.

6.2Conditions to all Loans and Letters of Credit

.  The obligation of the Lenders to advance each Borrowing (including without
limitation the initial Borrowing) and the obligation of the Letter of Credit
Issuer to cause the issuance of Letters of Credit (including, without
limitation, the initial Letter of Credit) hereunder is subject to the conditions
precedent that:

(a)Representations and Warranties.  The representations and warranties of the
Borrowers set forth herein and in the other Loan Documents are true and correct
in all material respects on and as of the date of the advance of such Borrowing
or issuance of such Letter of Credit, with the same force and effect as if made
on and as of such date; provided that if any such representation and warranty is
qualified as to materiality, with respect to such representation and warranty,
the materiality qualifier set forth above shall be disregarded for the purposes
of this condition; provided, further, to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date;

(b)No Default.  No event shall have occurred and be continuing, or would result
from the Borrowing or the issuance of the Letter of Credit, which constitutes an
Event of Default or a Potential Default;

(c)Request for Borrowing.  The Administrative Agent shall have received a
Request for Borrowing or Request for Letter of Credit, together with a Borrowing
Base Certificate;

69

--------------------------------------------------------------------------------

(d)No Investor Excuses.  Other than as disclosed to the Administrative Agent in
writing, the Borrowers have no knowledge that any Investor would be entitled to
exercise any withdrawal, excuse or exemption right under the applicable
Constituent Documents or its Subscription Agreement with respect to any
Investment being acquired in whole or in part with any proceeds of the related
Loan or Letter of Credit (provided, that if the Borrowers have disclosed a
potential excuse or exemption right to the Administrative Agent in writing, the
excused, withdrawn or exempted portion of the applicable Investor’s Unused
Capital Commitment shall be excluded from the calculation of the Borrowing Base,
but the Borrowers shall not be prohibited from such credit extension upon
satisfaction of the other conditions therefor);

(e)Application.  In the case of a Letter of Credit, the Letter of Credit Issuer
shall have received a Letter of Credit Application executed by the Borrowers;

(f)Available Commitment.  After giving effect to the proposed Borrowing or
issuance of Letter of Credit, the Dollar Equivalent of the Principal Obligations
will not exceed the Available Commitment; and

(g)Fees; Costs and Expenses.  Payment of all fees and other amounts due and
payable by any Borrower on or prior to the date of such Borrowing and, to the
extent invoiced, reimbursement or payment of all expenses required to be
reimbursed or paid by any Borrower hereunder, including the fees and
disbursements of the Administrative Agent’s special counsel, Haynes and Boone,
LLP, which may be deducted from the proceeds of such Borrowing.

6.3Addition of Qualified Borrowers

.  The obligation of the Lenders to advance a Borrowing to a proposed Qualified
Borrower hereunder or to cause the issuance of a Letter of Credit to a proposed
Qualified Borrower is subject to the conditions that the Borrowers shall have
given the Administrative Agent at least ten (10) Business Days prior written
notice and each of the following:

(a)Approval of Qualified Borrower.  In order for an entity to be approved as a
Qualified Borrower (i) the Borrowers must obtain the written consent of each
Lender, not to be unreasonably withheld; (ii) such entity shall be one in which
a Borrower or another Borrower owns a direct or indirect ownership interest, or
through which such Borrower or another Borrower may acquire an Investment, the
indebtedness of which entity can be guaranteed by the Borrowers under their
Constituent Documents (a “Qualified Borrower”); and (iii) the provisions of this
Section 6.3 shall be satisfied;

(b)Guaranty of Qualified Borrower Obligations.  Borrowers shall provide to the
Administrative Agent and each of the Lenders an unconditional guaranty of
payment substantially in the form of Exhibit J (the “Qualified Borrower
Guaranty”), which shall be enforceable against Borrowers for the payment of a
Qualified Borrower’s debt or obligation to the Lenders;

(c)Qualified Borrower Promissory Note.  Such Qualified Borrower shall execute
and deliver a promissory note, substantially in the form of Exhibit I (a
“Qualified Borrower Promissory Note”), payable to the Administrative Agent (as
such note may be amended, restated, reissued, extended or modified), for the
benefit of the Secured Parties in the principal amount of its related
Obligations;

(d)Authorizations of Qualified Borrower.  The Administrative Agent shall have
received from the Qualified Borrower appropriate evidence of the authorization
of the Qualified Borrower approving the execution, delivery and performance of
the Qualified Borrower Promissory Note, duly adopted by the Qualified Borrower,
as required by Applicable Law or

70

--------------------------------------------------------------------------------

agreement, and accompanied by a certificate of an authorized Person of such
Qualified Borrower stating that such authorizations are true and correct in all
material respect, have not been altered or repealed and are in full force and
effect;

(e)Incumbency Certificate.  The Administrative Agent shall have received from
such Qualified Borrower a signed certificate of a Responsible Officer of the
Qualified Borrower which shall certify the names of the Persons authorized to
sign the Qualified Borrower Promissory Note and the other documents or
certificates to be delivered pursuant to the terms hereof by such Qualified
Borrower, together with the true signatures of each such Person.  The
Administrative Agent may conclusively rely on such certificate until it shall
receive a further certificate canceling or amending the prior certificate and
submitting the authority and signatures of the Persons named in such further
certificate;

(f)Opinion of Counsel to Qualified Borrowers.  The Administrative Agent shall
have received a written opinion of counsel for such Qualified Borrower, in form
and substance reasonably satisfactory to the Administrative Agent;

(g)Opinion of Counsel to the Borrower.  The Administrative Agent shall have
received a written opinion of counsel for the Borrowers with respect to the
Qualified Borrower Guaranty, in form and substance reasonably satisfactory to
the Administrative Agent;

(h)“Know Your Customer” Information and Documents.  The Lenders shall have
received all items required to make such Qualified Borrower KYC Compliant;

(i)Fees, Costs and Expenses.  Payment of all fees and other invoiced amounts due
and payable by any Borrower on or prior to the date of such Qualified Borrower
becomes a Borrower hereunder and, to the extent invoiced, reimbursement or
payment of all expenses required to be reimbursed or paid by any Borrower
hereunder, which may be deducted from the proceeds of any related Borrowing;

(j)Due Diligence Review.  The Administrative Agent shall have completed to its
satisfaction its due diligence review of such Qualified Borrower and its
respective management, controlling owners, systems and operations;

(k)ERISA Status.  With respect to the initial advance to such Qualified Borrower
only, either (i) a written opinion of counsel to such Qualified Borrower,
addressed to the Secured Parties, reasonably acceptable to the Administrative
Agent and its counsel, regarding the status of such Qualified Borrower as an
Operating Company (or a copy of such opinion addressed to the Investors,
reasonably acceptable to the Administrative Agent and its counsel, together with
a reliance letter with respect thereto, addressed to the Secured Parties); or
(ii) a certificate, addressed to the Secured Parties, signed by a Responsible
Officer of such Qualified Borrower that the underlying assets of such Qualified
Borrower do not constitute Plan Assets because less than twenty‑five
percent (25%) of the total value of each class of equity interests in such
Qualified Borrower is held by “benefit plan investors” within the meaning of
Section 3(42) of ERISA; and

(l)Additional Information.  The Administrative Agent shall have received such
other information and documents in respect of such Qualified Borrower as may be
required by the Administrative Agent and its counsel.

71

--------------------------------------------------------------------------------

Upon the satisfaction of the requirements of this Section 6.3 described above,
such Qualified Borrower shall be bound by the terms and conditions of this
Credit Agreement as if it were a Borrower hereunder.

7.REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

.

To induce the Lenders to make the Loans and cause the issuance of Letters of
Credit hereunder, each Borrower hereby represents and warrants to the
Administrative Agent and the Lenders (as to itself) that:

7.1Organization and Good Standing

.  Such Borrower (a) is duly organized, formed or incorporated, as applicable,
validly existing and in good standing under the laws of its jurisdiction of
organization, formation or incorporation, as applicable; (b) has the requisite
power and authority to own its properties and assets and to carry on its
business as now conducted, and (c) is qualified to do business in each
jurisdiction where the nature of the business conducted or the property owned or
leased requires such qualification except where the failure to be so qualified
to do business would not have a Material Adverse Effect.

7.2Authorization and Power

.  Such Borrower has the partnership, limited liability company or corporate
power, as applicable, and requisite authority to execute, deliver, and perform
its respective obligations under this Credit Agreement, the Notes, and the other
Loan Documents to be executed by it, its Constituent Documents, and its
Subscription Agreements.  Such Borrower is duly authorized to, and has taken all
partnership, limited liability company or corporate action, as applicable,
necessary to authorize it to execute, deliver, and perform its obligations under
this Credit Agreement, the Notes, such other Loan Documents, its Constituent
Documents, and the Subscription Agreements, and is and will continue to be duly
authorized to perform its obligations under this Credit Agreement, the Notes,
such other Loan Documents, its Constituent Documents and the Subscription
Agreements.

7.3No Conflicts or Consents

.  None of the execution and delivery of this Credit Agreement, the Notes or the
other Loan Documents to which each Borrower is a party, the consummation of any
of the transactions herein or therein contemplated, or the compliance with the
terms and provisions hereof or with the terms and provisions thereof, will
contravene or conflict, in any material respect, with any provision of law,
statute or regulation to which such Borrower is subject or any judgment,
license, order or permit applicable to such Borrower or any indenture, mortgage,
deed of trust or other agreement or instrument to which such Borrower is a party
or by which such Borrower may be bound, or to which such Borrower may be
subject.  No material consent, approval, authorization or order of any court or
Governmental Authority, Investor or third party is required in connection with
the execution and delivery by such Borrower of the Loan Documents to which it is
a party or to consummate the transactions contemplated hereby or thereby,
including its Constituent Documents, except, in each case, for that which has
already been waived or obtained.

7.4Enforceable Obligations

.  This Credit Agreement, the Notes and the other Loan Documents to which each
Borrower is a party are the legal and binding obligations of such Borrower,
enforceable in accordance with their respective terms, subject to Debtor Relief
Laws and general equitable principles (whether considered in a proceeding in
equity or at law).

7.5Priority of Liens

.  The Collateral Documents create, as security for the Obligations, valid and
enforceable, perfected first priority Liens on all of the Collateral in favor of
the Administrative Agent for the benefit of the Secured Parties, subject to no
other Liens (other than Permitted Liens), except as enforceability may be
limited by Debtor Relief Laws and general equitable principles (whether
considered in a proceeding in equity or at law).  Such Liens on the Collateral
(other than Permitted Liens) shall be

72

--------------------------------------------------------------------------------

superior to and prior to the rights of all third parties in such Collateral
(other than Permitted Liens), and, other than in connection with any future
Change in Law or in the applicable Borrower’s name, identity or structure, or
its jurisdiction of organization, formation or incorporation, as the case may
be, no further recordings or Filings are or will be required in connection with
the creation, perfection or enforcement of such security interests and Liens,
other than the filing of continuation statements in accordance with Applicable
Law.  Each Lien referred to in this Section 7.5 is and shall be the sole and
exclusive Lien on the Collateral (other than Permitted Liens).

7.6Financial Condition

.  The Borrowers have delivered to the Administrative Agent the most recently
available copies of the financial statements and reports described in
Section 8.1 and the related statement of income, in each case certified by a
Responsible Officer of such Borrower to be true and correct in all material
respects; such financial statements fairly present, in all material respects,
the financial condition of such Borrower as of the applicable date of delivery
and have been prepared in accordance with GAAP, except as provided therein.  For
the avoidance of doubt, such representation relating to the financial statements
shall be without qualification, exception or any other statement which has the
effect of modifying the opinions therein.

7.7Full Disclosure

.  There is no fact known to such Borrower that it has not disclosed to the
Administrative Agent in writing which could have a Material Adverse Effect.  All
information heretofore furnished by such Borrower, in connection with this
Credit Agreement, the other Loan Documents or any transaction contemplated
hereby is, and all such information hereafter furnished will be, true and
correct in all material respects on the date as of which such information is
stated or deemed stated.

7.8No Default

.  No event has occurred and is continuing which constitutes an Event of Default
or a Potential Default.

7.9No Litigation

.  (i) As of the Closing Date, there are no actions, suits, investigations or
legal, equitable, arbitration or administrative proceedings in any court or
before any arbitrator or Governmental Authority (“Proceedings”) pending or, to
the knowledge of such Borrower threatened, against such Borrower, other than any
such Proceeding that has been disclosed in writing by such Borrower to the
Administrative Agent, and (ii) as of any date after the Closing Date, there are
no such Proceedings pending or, to the knowledge of such Borrower threatened,
against such Borrower, other than any such Proceeding that would not, if
adversely determined, have a Material Adverse Effect.

7.10Material Adverse Effect

.  No circumstances exist or changes to such Borrower have occurred since the
date of the most recent financial statements of such Borrower delivered to the
Administrative Agent which would reasonably be expected to result in a Material
Adverse Effect.

7.11Taxes

.  Such Borrower has timely filed or caused to be filed all U.S. federal income
and other material Tax returns, information statements and reports required to
have been filed and has timely paid or caused to be paid all material
U.S. federal and other Taxes required to be paid by such Borrower, except for
any such Taxes that are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been established in accordance
with GAAP.

7.12Principal Office; Jurisdiction of Formation

.  As of the date hereof, (a) each of the principal office, chief executive
office, and principal place of business of such Borrower is correctly listed on
Schedule I, and such Borrower has been at such location since its formation; and
(b) the jurisdiction of formation of such Borrower is correctly listed on
Schedule I, and such Borrower is not organized under the laws of any other
jurisdiction.

73

--------------------------------------------------------------------------------

7.13ERISA

.  Such Borrower satisfies an exception under the Plan Asset Regulations so that
its underlying assets do not constitute Plan Assets.  The execution, delivery
and performance of this Credit Agreement and the other Loan Documents, the
enforcement of the Obligations directly against the Investors, and the borrowing
and repayment of amounts under this Credit Agreement, do not and will not
constitute a non‑exempt prohibited transaction under Section 406 of ERISA or
Section 4975(c)(1)(A)‑(D) of the Internal Revenue Code.  Neither such Borrower
nor any member of its Controlled Group has established, maintains, contributes
to, or has any liability (contingent or otherwise) with respect to any Plan.

7.14Compliance with Law

.  Such Borrower is, to the best of its knowledge,  in compliance with all laws,
rules, regulations, orders, and decrees which are applicable to it or its
properties, including, without limitation, Environmental Laws, ERISA and
Anti-Corruption Laws, except where non‑compliance would not be reasonably likely
to have a Material Adverse Effect.  Each Borrower has implemented and maintains
in effect policies and procedures designed to promote compliance by such
Borrower and, in connection with such Borrower, its respective directors,
officers and employees with Anti-Corruption Laws.

7.15Environmental Matters

.  Such Borrower (a) has not received any notice or other communication or
otherwise learned of any Environmental Liability which could individually or in
the aggregate reasonably be expected to have a Material Adverse Effect arising
in connection with: (i) any actual or alleged non‑compliance with or violation
of any Environmental Requirements by such Borrower or any permit issued under
any Environmental Law to such Borrower; or (ii) the Release or threatened
Release of any Hazardous Material into the environment; and (b) to its
knowledge, has no actual liability or, threatened liability in connection with
the Release or threatened Release of any Hazardous Material into the environment
or any Environmental Requirements which could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

7.16Capital Commitments and Contributions

.  All the Investors are set forth on Exhibit A and incorporated herein by
reference (or on a revised Exhibit A delivered to the Administrative Agent in
accordance with Section 8.1(k)), and the true and correct Capital Commitment of
each Investor is set forth on Exhibit A (or on any such revised Exhibit A).  No
Drawdowns have been delivered to any Investors other than any that have been
disclosed in writing to the Administrative Agent.  As of the date hereof, the
aggregate amount of the Capital Commitments of each Investor is set forth on
Exhibit A; and the aggregate Unused Capital Commitment that could be subject to
a Drawdown is set forth on Exhibit A.

7.17Fiscal Year

.  The fiscal year of such Borrower is the calendar year.

7.18Investor Documents

.  Each Investor has executed a Subscription Agreement which has been provided
to the Administrative Agent.  For each Investor, the Operative Documents and its
Subscription Agreement set forth its entire agreement regarding its Capital
Commitment.

7.19Margin Stock

.  Such Borrower is not engaged and it will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, and following application of the proceeds of the Loan, not more than 25%
of the value of the assets (either of any Borrower or of the Borrowers and their
Subsidiaries on a consolidated basis) subject to the provisions of Section 9.3
will be Margin Stock. None of the Collateral consists of Margin Stock.

7.20Investment Company Status

.  The initial Borrower is an “investment company” that has elected to be
regulated as a “business development company” within the meaning of the
Investment Company Act of 1940, as amended.

74

--------------------------------------------------------------------------------

7.21No Defenses

.  Each Borrower knows of no default or circumstance which with the passage of
time and/or giving of notice, could constitute an event of default under its
Constituent Documents, any Subscription Agreement or Credit Link Document,
except as otherwise notified to the Administrative Agent in writing, which would
constitute a defense to the obligations of such Borrower’s Investors to make
Capital Contributions to such Borrower pursuant to a Drawdown in accordance with
the Subscription Agreements or such Borrower’s Constituent Documents, and,
except as otherwise notified to the Administrative Agent in writing, has no
knowledge of any claims of offset or any other claims of the Investors against
such Borrower which would or could reasonably be expected to diminish or
adversely affect the obligations of the Included Investors or Designated
Investors to make Capital Contributions and fund Drawdowns in accordance with
the Subscription Agreements, such Borrower’s Constituent Documents, or any
Credit Link Document.

7.22Foreign Asset Control Laws

.  Neither such Borrower nor any of its Subsidiaries (a) is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), as amended, (b) is
in violation in any material respect of (i) the Trading with the Enemy Act, as
amended, (ii) any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or (iii) the PATRIOT
Act, (c) is a Sanctioned Person, (d) has more than ten percent (10%) of its
assets in Sanctioned Countries, or (e) derives more than ten percent (10%) of
its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries.  No part of the proceeds of any Loan hereunder
will be used by the Borrower directly or, to its knowledge, indirectly to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Person or a Sanctioned Country, in each case, as would result
in a violation of the law by any Person participating in the transactions
contemplated herein (whether as a Borrower, Lender, Agent or otherwise).  No
such Borrower or any Investor is a Person named on a list published by OFAC or
is a Person with whom dealings are prohibited under any OFAC Regulations  To
such Borrower’s knowledge, no Investor’s funds used in connection with this
transaction are derived from illegal activities. Each Borrower has implemented
and maintains in effect policies and procedures designed to promote compliance
by such Borrower and, in connection with such Borrower, its respective
directors, officers, and employees with Anti-Terrorism Laws and applicable
Sanctions laws.

7.23Reserved

.

7.24Investors

.  The Borrowing Base Certificate most recently delivered to the Administrative
Agent, as it may be updated in writing from time to time by the Borrowers, is
true and correct in all material respects.

7.25Organizational Structure

.  As of the date hereof, the organizational structure of the Initial Borrower
and its Affiliates is depicted on Schedule III.  As of the date hereof, there
are no Affiliates of the Initial Borrower that have not been disclosed to
Administrative Agent on Schedule III.

7.26Financial Condition

.  Such Borrower is Solvent.

8.AFFIRMATIVE COVENANTS OF THE BORROWERS

.

So long as the Lenders have any commitment to lend hereunder or to cause the
issuance of any Letters of Credit hereunder, and until payment and performance
in full of the Obligations under this Credit Agreement and the other Loan
Documents (other than contingent obligations for which no claim has yet been
made), each Borrower agrees that as to itself only:

75

--------------------------------------------------------------------------------

8.1Financial Statements, Reports and Notices

.  The Borrowers shall deliver to the Administrative Agent sufficient copies for
each Lender of the following:

(a)Financial Reports.

(i)Annual Reports.  As soon as available, but no later than ninety (90) days
after the end of the fiscal year of the Borrowers, the audited consolidated
balance sheet and related statements of operations, income, partners’, members’
or shareholders’ equity and cash flows of the Borrowers as of the end of and for
such year, setting forth in each case in comparative form (if applicable) the
figures for the previous fiscal year, all reported on by a firm of nationally
recognized independent certified public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrowers on a consolidated basis in accordance with GAAP consistently applied
and, subject to normal year-end audit adjustments and the absence of footnotes.

(ii)Quarterly Reports.  As soon as available, but no later than sixty (60) days
after the end of each of the first three fiscal quarters of the Borrowers, the
unaudited consolidated balance sheet and related statements of operations,
income, partners’, members’ or shareholders’ equity and cash flows of the
Borrowers as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
corresponding period or periods of the previous fiscal year, all certified by a
Responsible Officer of the Borrowers as presenting fairly in all material
respects the financial condition and results of operations of the Borrowers on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year end audit adjustments and the absence of footnotes.

(b)Compliance Certificate.  As soon as available, but no later than the date any
financial statement is due pursuant to Section 8.1(a), a compliance certificate
substantially in the form of Exhibit L (the “Compliance Certificate”), certified
by a Responsible Officer of the Borrowers to be true and correct in all material
respects, (i) stating whether any Event of Default or, to the Responsible
Officer’s knowledge, any Potential Default exists and is continuing;
(ii) stating, to the Responsible Officer’s knowledge, whether the Borrowers are
in compliance with the Debt Limitations contained in Section 9.9 and containing
the calculations evidencing such compliance; (iii) stating, to the Responsible
Officer’s knowledge, that no Exclusion Event has occurred with respect to any
Included Investor or Designated Investor (that has not previously been disclosed
to the Administrative Agent in writing); (iv) reporting the most recently
determined Per Share NAV with respect to the Common Shares of each Borrower; and
(v) setting forth the aggregate Unused Capital Commitments of the Investors and,
separately, the aggregate Unused Capital Commitments of the Included Investors
and Designated Investors and the calculations for the Available Commitment as of
the date of delivery of such Compliance Certificate.

(c)Drawdowns.  (i) Within three (3) Business Days after the issuance of each
Drawdown Notice, the Borrowers shall notify the Administrative Agent of the
making of such Drawdown and shall provide information as to the timing and
amount of such Drawdown to the extent available along with a copy of the
Drawdown Notice form delivered to the Investors, together with a schedule of
amounts called from each Investor, provided that upon the request of the
Administrative Agent, Borrowers shall deliver copies of the actual Drawdown
Notices to the

76

--------------------------------------------------------------------------------

Administrative Agent; and (ii) a report of all Investors failing to fund their
Capital Contributions delivered every five (5) Business Days beginning with the
fifth (5th) Business Day following the date when such Capital Contributions are
initially due pursuant to the related Drawdown therefor and ending once all
Investors have funded their Capital Contributions.

(d)Notice of Default.  Within two (2) Business Days after a Responsible Officer
of a Borrower obtains knowledge of an Event of Default and within five (5)
Business Days after a Responsible Officer of a Borrower obtains knowledge of a
Potential Default, such Borrower shall furnish to the Administrative Agent a
written notice specifying the nature and period of existence thereof and the
action which Borrowers are taking or propose to take with respect thereto.

(e)Notice of Certain Withdrawals.  Promptly, but no later than three (3)
Business Days following receipt thereof, a notification that the Borrowers have
received a notice of withdrawal of all or a portion of an Included Investor’s or
Designated Investor’s Subscribed Interest.

(f)Investor Events.  Promptly upon becoming aware of any of the following
events, but in any event within three (3) Business Days, a certificate notifying
the Administrative Agent if: (i) an Exclusion Event has occurred with respect to
any Included Investor or Designated Investor or any other Investor has violated
or breached any material term of the Constituent Documents, the Subscription
Agreement or any Credit Link Document; (ii) there has been any decline in the
Rating of any Included Investor or Designated Investor (or its Credit Provider,
Sponsor or Responsible Party) whether or not such change results in an Exclusion
Event; or (iii) there has been a change in the name or notice information of any
Investor.

(g)Structure Chart.  In the event any Subsidiary of any Borrower is formed, or
any Borrower forms a Qualified Borrower, the Borrowers will promptly deliver an
updated Schedule III depicting the updated fund structure of the Borrowers.

(h)Notice of Key Person Event.  Promptly after the occurrence of: (i) a Key
Person Event under clause (i) or clause (ii) of the definition Key Person Event
in the Subscription Agreement; or (ii) the event described in clause (iii) of
the definition Key Person Event in the Subscription Agreement without taking
into account the running of the sixty-day period described therein; Borrowers
will deliver notice thereof to Administrative Agent.

(i)Notice of Change in Per Share NAV.  Promptly after the determination by the
Board of Directors of any change to the Per Share NAV of any Borrower (other
than with respect to any quarterly determination of the Per Share NAV by the
Board of Directors, which will be provided to the Administrative Agent in each
Compliance Certificate delivered pursuant to Section 8.1(b)), notice of the
amount of the Per Share NAV.

(j)ERISA Certification.  (i) If any Borrower provided a certificate of a
Responsible Officer pursuant to Section 6.1(n)(ii) or Section 6.3(k)(ii), prior
to admitting one or more ERISA Investors which would result in twenty‑five
percent (25%) of the total value of any class of equity interests in such
Borrower being held by “benefit plan investors” within the meaning of
Section 3(42) of ERISA, such Borrower shall deliver a written opinion of counsel
addressed to the Secured Parties, reasonably acceptable to the Administrative
Agent and its counsel, regarding the status of such Borrower as an Operating
Company (or a copy of such opinion addressed to the Investors, reasonably
acceptable to the Administrative Agent and its counsel, together with a reliance
letter with respect thereto, addressed to the Secured Parties); and (ii) with
respect to such Borrower, for so long as it has any ERISA Investors, it shall
provide to the Administrative Agent,

77

--------------------------------------------------------------------------------

no later than sixty (60) days after the first day of each Annual Valuation
Period in the case of clause (1) below or thirty (30) days after the end of its
fiscal year in the case of clause (2) below, a certificate signed by a
Responsible Officer that (1) such Borrower has remained and still is an
Operating Company or (2) the underlying assets of such Borrower do not
constitute Plan Assets because less than twenty‑five percent (25%) of the total
value of each class of equity interests in such Borrower is held by “benefit
plan investors” within the meaning of Section 3(42) of ERISA.

(k)Borrowing Base Certificate.  The Borrowers will provide an updated Borrowing
Base Certificate certified by a Responsible Officer of the Borrowers to be true
and correct in all material respects setting forth a calculation of the
Available Commitment in reasonable detail at each of the following
times: (i) concurrently with the delivery of the annual and quarterly financial
statements referred to in Section 8.1(a); (ii) in connection with any new
Borrowing or request for a Letter of Credit; (iii) within three (3) Business
Days following the issuance of any Drawdown Notices to the Investors together
with the form of such Drawdown Notices in accordance within Section 8.1(c); and
(iv) within two (2) Business Days after a Responsible Officer of a Borrower
obtains actual knowledge of the occurrence of the following events: (A) any
Exclusion Event or (B) a Transfer of any Included Investor’s or Designated
Investor’s Capital Commitment; and (v) within five (5) Business Days after a
Responsible Officer of a Borrower obtains actual knowledge of the occurrence of
any other event that reduces the Available Commitment.

(l)Other Reporting.  Simultaneously with the delivery to Investors generally,
copies of all other material financial statements and notices, and other written
materials at any time or from time to time furnished to such Investors.

(m)New Investors or Amended Investor Documents.  Within five (5) Business Days
of execution thereof, copies of the Subscription Agreement or any transfer
documentation of any new Investor or written evidence of an increase in the
Capital Commitment of any Investor.

(n)Notice of Material Adverse Effect.  Such Borrower shall, promptly upon
receipt of knowledge thereof, notify the Administrative Agent of any event if
such event could reasonably be expected to result in a Material Adverse Effect.

(o)Other Information.  Such other information concerning the business,
properties, or financial condition of the Borrowers as the Administrative Agent
shall reasonably request, including any information and documentation as is
requested by the Lenders so that each of the Borrowers remains KYC Compliant.

Notwithstanding the foregoing, the obligations in Section 8.1(a) may be
satisfied with respect to financial information of the Borrowers by furnishing
the Form 10-K or 10-Q (or the equivalent), as applicable, of the Borrowers filed
with the SEC within the applicable time periods required by applicable law and
regulations. Documents required to be delivered pursuant to Section 8.1(a) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrowers notify Administrative Agent,
via electronic mail (or another method of written notice as agreed by
Administrative Agent) (i) that a Borrower has posted such documents, or provided
a link thereto on such Borrower’s website, or (ii) that such documents have been
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access.

8.2Payment of Obligations

.  Such Borrower shall pay and discharge all Indebtedness and other obligations
before any such obligation becomes delinquent, if in the case of Indebtedness
such failure could reasonably be expected to result in a default in excess of
the Threshold Amount; provided, that such

78

--------------------------------------------------------------------------------

Borrower shall not be required to pay any Taxes if and so long as the amount,
applicability or validity thereof shall currently be contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
established in accordance with GAAP.

8.3Maintenance of Existence and Rights

.  Such Borrower shall preserve and maintain its existence.  Such Borrower shall
further preserve and maintain all of its rights, privileges, and franchises
necessary in the normal conduct of its business and in accordance with all valid
regulations and orders of any Governmental Authority the failure of which could
reasonably be expected to result in a Material Adverse Effect.

8.4Operations and Properties

.  Such Borrower shall, to the maximum extent permitted by Applicable Law, act
prudently and in accordance with customary industry standards in managing or
operating its assets, properties, business, and investments so as not to cause a
Material Adverse Effect with respect to Borrowers.  Such Borrower shall keep in
good working order and condition, ordinary wear and tear accepted, all of its
assets and properties which are necessary to the conduct of its business so as
not to cause a Material Adverse Effect with respect to Borrowers.

8.5Books and Records; Access; Principal Office

.  Following five (5) Business Days prior written notice, such Borrower shall
give the Administrative Agent, the Lenders, or any of them, access during
ordinary business hours to, and permit such person to examine, copy, or make
excerpts from, any and all books, records, and documents in the possession of
such Borrower and relating to its affairs, and to inspect any of the properties
of such Borrower and to discuss its affairs, finances and condition with its
officers; accountants.; provided, however, that, so long as no Event of Default
or Potential Default exists in either case with respect to such Borrower, any
such inspection shall be conducted by the Administrative Agent on behalf of the
Lenders and shall be conducted not more than one time during any 12-month period
and only if the Administrative Agent has a reasonable basis for the concerns
such inspection is intended to address.

8.6Compliance with Law

.  Such Borrower shall comply with all Applicable Laws and all orders of any
Governmental Authority, including without limitation, Environmental Laws, ERISA
and Anti-Corruption Laws, and maintain in full force and effect all Governmental
Approvals applicable to the conduct of its business, in each case except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect. Each Borrower shall maintain in effect and implement policies and
procedures designed to promote compliance by such Borrower and, in connection
with such Borrower, its respective directors, officers and employees with
Anti-Corruption Laws.

8.7Insurance

.  Such Borrower shall maintain, with financially sound and reputable insurance
companies, workmen’s compensation insurance, liability insurance, and insurance
on its present and future properties, assets, and businesses against such
casualties, risks, and contingencies, and in such types and amounts, as are
consistent with customary practices and standards of its industry in the same or
similar locations and the failure of which to maintain could reasonably be
expected to have a Material Adverse Effect.

8.8Authorizations and Approvals

.  Such Borrower shall promptly obtain, from time to time at its own expense,
all such governmental licenses, authorizations, consents, permits and approvals
as may be required to enable such Borrower to comply with its obligations
hereunder, under the other Loan Documents and its Constituent Documents and to
conduct its business in the customary fashion.

8.9Maintenance of Liens

.  Such Borrower shall perform all such acts and execute all such documents as
the Administrative Agent may reasonably request in order to enable the
Administrative Agent and Secured Parties to file and record every instrument
that the Administrative Agent may deem necessary

79

--------------------------------------------------------------------------------

in order to perfect and maintain the Secured Parties’ first priority security
interests in (and Liens on) the Collateral (subject only to Permitted Liens) and
otherwise to preserve and protect the rights of the Secured Parties in respect
of such first priority security interests and Liens.

8.10Further Assurances

.  Such Borrower shall make, execute or endorse, and acknowledge and deliver or
file or cause the same to be done, all such vouchers, invoices, notices,
certifications, and additional agreements, undertakings, conveyances, transfers,
assignments, financing statements, or other assurances, and shall take any and
all such other action, as the Administrative Agent may, from time to time, deem
necessary or desirable in connection with the Credit Agreement or any of the
other Loan Documents, the obligations of such Borrower hereunder or thereunder
for better assuring and confirming unto the Secured Parties all or any part of
the security for any of such obligations.

8.11Maintenance of Independence

.  Such Borrower shall at all times (i) conduct and present itself as a separate
entity and maintain all business organization formalities, (ii) maintain
separate books and records, (iii) conduct all transactions with Affiliates in
accordance with Law and with the Charter and, except as expressly permitted in
its Constituent Documents, on an arm’s length basis, and (iv) not commingle its
funds in the Collateral Accounts with funds of other Persons, including
Affiliates, except for related Investor Capital Contributions deposited directly
or indirectly into the related Collateral Account.

8.12Taxes

.  Such Borrower shall timely file all U.S. federal and other material Tax
returns, information statements and reports required be filed and shall timely
pay all material U.S. federal and other Taxes required to be paid by such
Borrower, except for any such Taxes that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
established in accordance with GAAP.

8.13Compliance with Loan Documents and Constituent Documents

.  Such Borrower shall fully comply with any and all covenants and provisions of
each Loan Document executed by it.  Such Borrower shall comply with all material
provisions of its Constituent Documents.

8.14Investor Default

.  At all times when an Event of Default has occurred and is continuing and any
Investor has failed to fund any Capital Contribution when due or otherwise
defaulted on any of its obligations to any Borrower, then such Borrower shall
exercise its available remedies as to such Investor only with the written
consent of the Administrative Agent, at the direction of the Required Lenders.

8.15Collateral Account

.  Such Borrower shall ensure that, at all times, the Administrative Agent shall
have electronic monitoring access to its Collateral Account.

8.16Compliance with Anti‑Terrorism Laws

.  Such Borrower shall comply with all applicable Anti‑Terrorism Laws in all
material respects.  Such Borrower shall conduct the requisite due diligence in
connection with the transactions contemplated herein for purposes of complying
with applicable Anti‑Terrorism Laws, including with respect to the legitimacy of
the applicable Investor and the origin of the assets used by such Investor to
purchase the property in question, and will maintain sufficient information to
identify the applicable Investor for purposes of applicable Anti‑Terrorism
Laws.  Such Borrower shall, upon the request of the Administrative Agent from
time to time, provide certification of such Borrower’s compliance with this
Section 8.16.

8.17Solvency

.  The financial condition of such Borrower shall be such that such Person is
Solvent.

80

--------------------------------------------------------------------------------

9.NEGATIVE COVENANTS

.  So long as the Lenders have any commitment to lend or to cause the issuance
of any Letter of Credit hereunder, and until payment and performance in full of
the Obligations (other than contingent obligations for which no claim has yet
been made), each Borrower agrees that:

9.1Borrower Information

.  No Borrower shall change its name, jurisdiction of formation, principal
office, chief executive office and/or principal place of business without the
prior written consent of the Administrative Agent.

9.2Mergers, Etc

.  No Borrower shall take any action (a) to merge or consolidate with or into
any Person, unless such Borrower is the surviving entity or is merged with or
consolidated into another Borrower, or (b) that will dissolve, liquidate or
terminate such Borrower.

9.3Limitation on Liens

.  No Borrower shall create, permit or suffer to exist any Lien (whether such
interest is based on common law, statute, other law or contract and whether
junior or equal or superior in priority to the Liens created by the Loan
Documents) upon the Collateral, other than Permitted Liens.

9.4Fiscal Year and Accounting Method

.  No Borrower shall change its fiscal year or its method of accounting without
the prior written consent of the Administrative Agent, unless otherwise required
to do so by the Internal Revenue Code or GAAP (and if so required the Borrowers
shall promptly notify the Administrative Agent in writing of such change).

9.5Transfer of Subscribed Interests; Admission of Investors

.

(a)Transfers of Investor Interests.  No Borrower shall permit any Transfer by an
Included Investor or a Designated Investor of its Subscribed Interest unless
explicitly permitted pursuant to this Section 9.5.  The Borrowers shall notify
the Administrative Agent of any Transfer by any Included Investor or Designated
Investor of all or a portion of any Subscribed Interest in such Borrower at
least five (5) Business Days before the proposed Transfer, and shall, promptly
upon receipt thereof, deliver to the Administrative Agent copies of any executed
assignment agreement and other documentation delivered to, or required of such
Investor by such Borrower.  In order for a new Investor to be deemed to be an
Included Investor or a Designated Investor, such new Investor must satisfy the
criteria therefor as set out in this Credit Agreement.  If the Transfer of a
Subscribed Interest to a new Investor would result in a mandatory prepayment
pursuant to Section 3.5(b) (due to the transferee not being designated as an
Included Investor or a Designated Investor or otherwise), such mandatory
prepayment shall be calculated and paid to the Lenders prior to the
effectiveness of the Transfer and such prepayment shall be subject to
Section 4.5.  Subject to compliance with the preceding sentence and
Section 9.5(c), any assignment by an Included Investor or Designated Investor
shall be permitted.  Any Transfer of any Subscribed Interest in any Borrower by
any Excluded Investor to any other Person shall be permitted without the consent
of the Administrative Agent or Lenders, subject to compliance with Section
9.5(c) and Section 9.5(d).

(b)Transfers of Common Shares.  Transfers of Common Shares by Investors shall be
permitted in accordance with the terms of the Operative Documents, without the
consent of any Secured Party.

(c)Transfers of Affiliated Investor Interests.  No Borrower shall permit any
Transfer by an Affiliated Investor of its Subscribed Interest without the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed).  The Borrowers shall notify the Administrative Agent of
any Transfer by any Affiliated Investor of all or a portion of any Subscribed
Interest in such Borrower at least five (5) Business Days before the proposed

81

--------------------------------------------------------------------------------

Transfer, and shall, promptly upon receipt thereof, deliver to the
Administrative Agent copies of any executed assignment agreement and other
documentation delivered to, or required of such Investor by such Borrower.
Notwithstanding the foregoing no consent shall be required if the Transfer by
such Affiliated Investor is (a) made to (i) an Affiliate of such Affiliated
Investor or (ii) a family-related entity or trust established by such Affiliated
Investor and (b) otherwise complies with this Section 9.5.

(d)OFAC Compliance.  Any admission of an assignee of a Subscribed Interest in
any Borrower or as a substitute Investor and any admission of a Person as a new
Investor of any Borrower, shall be subject to (i) such Person’s compliance with
OFAC Regulations and such Person not being a Sanctioned Person and (ii) the
Lenders shall have received all items required to make such Person KYC
Compliant.

9.6Constituent Documents

.  Except as hereinafter provided (x) the Initial Borrower shall not alter,
amend, modify, terminate, or change any provision of the Operative Documents
(other than the Memorandum to the extent such alteration, amendment,
modification, termination, or change does not result in a Material Amendment to
the Subscription Agreement), and (y) no other Borrower shall alter, amend,
modify, terminate, or change any provision of its Constituent Documents or any
Subscription Agreement (in each case under clause (x) or clause (y), a “Proposed
Amendment”) if such Proposed Amendment would (a) affect such Borrower’s or any
Investor’s (as applicable) debts, duties, obligations, and liabilities, or the
rights, titles, security interests, Liens, powers and privileges of such Person
(as applicable), in each case, relating to any Drawdowns, Capital Contributions,
Capital Commitments, Unused Capital Commitments or any other Collateral or any
time period applicable thereto in a manner adverse to the Secured Parties,
(b) except as permitted under Section 9.5, suspend, reduce or terminate any
Investor’s Unused Capital Commitments or obligation to fund Drawdowns, or
(c) otherwise have a material adverse effect on the rights, titles, first
priority security interests and Liens, and powers and privileges of any of the
Secured Parties hereunder (each, a “Material Amendment”).  With respect to any
Proposed Amendment, such Borrower shall deliver written notice to the
Administrative Agent of such proposal.  The Administrative Agent shall within
two (2) Business Days of the date on which it has received such notification in
accordance with Section 12.6 determine, in its sole discretion without the
requirement of obtaining the input of the Lenders and on its good faith belief,
whether or not such Proposed Amendment would constitute a Material Amendment and
shall promptly notify such Borrower of its determination. If a Borrower provides
written notice that it deems such Proposed Amendment to be a Material Amendment,
the aforementioned two (2) Business Day period shall be deemed waived by the
Administrative Agent, and the Administrative Agent shall seek the approval of
the Required Lenders as provided in this paragraph.  In the event that the
Administrative Agent determines that such Proposed Amendment is a Material
Amendment (or a Borrower provides written notice that it deems such Proposed
Amendment to be a Material Amendment) , the approval of the Required Lenders and
Administrative Agent shall be required (unless the approval of all Lenders is
otherwise required hereunder), and the Administrative Agent shall promptly
notify the Lenders of such request for such approval, distributing, as
appropriate, the Proposed Amendment and any other relevant information provided
by such Borrower.  The Lenders shall, within five (5) Business Days from the
date of such notice from the Administrative Agent, deliver their approval or
denial thereof.  In the event that the Administrative Agent determines that the
Proposed Amendment is not a Material Amendment, such Borrower may make such
amendment without the consent of any Lender.  Each Borrower may, without the
consent of the Administrative Agent or the Lenders, amend its Constituent
Documents: (x) to admit new Investors to the extent permitted by, and in
accordance with, this Credit Agreement; and (y) to reflect transfers of Shares
or Subscribed Interests in the Borrowers permitted by, and in accordance with,
this Credit Agreement; provided that, in each case, such Borrower shall promptly
provide prior written notice to the Administrative Agent of any such
amendment.  Further, in the event any Constituent Document of any Borrower is
altered, amended, modified or terminated in any respect whatsoever, such
Borrower shall promptly provide the Administrative Agent with copies of each
executed,

82

--------------------------------------------------------------------------------

filed or otherwise effective document relating thereto.  No Borrower shall enter
into any side letter with an Investor with respect to such Investor’s rights or
obligations under its Subscription Agreement or such Borrower’s Constituent
Documents without the prior written consent of the Administrative Agent.

9.7Limitation on Investor Withdrawals

.  No Borrower shall permit any Investor to withdraw its Subscribed Interest in
any Borrower without the prior written consent of all of the Lenders, other than
in connection with a Transfer permitted in accordance with Section 9.5.

9.8Transfers of Capital Commitments

.  No Borrower shall cause Capital Contributions to be made to any Affiliate or
directly to any Investment.

9.9Limitation on Indebtedness

.  No Borrower shall incur Indebtedness which does not fully comply with the
requirements and limitations set forth in the Constituent Documents.  Each
Borrower shall maintain total balance sheet assets minus total balance sheet
liabilities equal to or greater than zero (0).

9.10Capital Commitments

.  No Borrower shall: (i) cancel, reduce, excuse, or abate the Capital
Commitment of any Investor without the prior written consent of all of the
Lenders which may be withheld in their sole discretion; or (ii) relieve, excuse,
delay, postpone, compromise or abate any Investor from the making of any Capital
Contribution (including, for the avoidance of doubt, in connection with any
particular Investment of such Borrower), provided however the Borrowers may
treat any Investor as an Excused Shareholder in accordance with the Limited
Exclusion Rights under its Subscription Agreement with respect to any
Investment, but not with respect to any Drawdown for repayment of the
Obligations, with prior written notice to Administrative Agent.

9.11Drawdowns

.  No Borrower shall make any contractual or other agreement with any Person
which shall restrict, limit, penalize or control its ability to make Drawdowns
or the timing thereof.

9.12ERISA Compliance

.  No Borrower or member of a Borrower’s Controlled Group shall establish,
maintain, contribute to, or have any liability (contingent or otherwise) with
respect to any Plan.  No Borrower shall fail to satisfy an exception under the
Plan Asset Regulations which failure causes the assets of such Borrower to be
deemed Plan Assets.  No Borrower shall take any action, or omit to take any
action, which would give rise to a non‑exempt prohibited transaction under
Section 4975(c)(1)(A), (B), (C) or (D) of the Internal Revenue Code or
Section 406(a) of ERISA that would subject the Administrative Agent or the
Lenders to any tax, penalty, damages or any other claim or relief under the
Internal Revenue Code or ERISA.

9.13Environmental Matters

.  Except for such conditions as are in or will promptly be brought into
compliance with relevant Environmental Laws or otherwise could not reasonably be
expected to result in a Material Adverse Effect, no Borrower shall: (a) cause or
permit any Hazardous Material to be generated, placed, held, located or disposed
of on, under or at, or transported to or from, any real property of such
Borrower in material violation of an Environmental Law; or (b) permit any real
property of such Borrower to ever be used as a dump site or storage site
(whether permanent or temporary) for any Hazardous Material in material
violation of an Environmental Law.

9.14Limitations on Distributions

.  No Borrower shall make, pay or declare any Distribution (as defined below)
(a) at any time except as permitted pursuant to their Constituent Documents or
(b) at any time during the existence of a Cash Control Event, in each of the
foregoing cases, other than Permitted Distributions, provided, that, no
Permitted Distributions may be made from any Collateral Account during an Event
of Default under Section 10.1(a), Section 10.1(h), Section 10.1(i) or an Event
of Default that has resulted in acceleration of the maturity of the Obligations
hereunder.  Except as set forth in the previous sentence, Permitted
Distributions may be made from any Collateral Account during a Cash Control
Event

83

--------------------------------------------------------------------------------

if such amounts being distributed (i) were in the Collateral Account prior to
the occurrence of the Cash Control Event (and such amounts are not proceeds of a
call that triggered a mandatory prepayment hereunder) or (ii) were deposited
into such Collateral Account pursuant to a Drawdown made after the occurrence of
the Cash Control Event and the amount of such Drawdown (x) was less than 2% of
the Initial Borrower’s assets and (y) did not cause trigger a mandatory
prepayment hereunder.  “Distribution” means any distributions (whether or not in
cash) on account of any Subscribed Interest or other equity interest in any
Borrower, including as a dividend or other distribution and on account of the
purchase, redemption, retirement or other acquisition of any such Subscribed
Interest or other equity interest.

9.15Limitation on Withdrawals of Funds

.  No Borrower shall make or cause the making of any withdrawal or transfer of
funds from any Collateral Account if a Cash Control Event has occurred and is
continuing, other than withdrawals for the purpose of repaying Obligations
(unless at the time of the withdrawal, outstanding Principal Obligations consist
only of Letter of Credit Obligations which are Cash Collateralized) and except
as permitted by Section 9.14 hereof.

9.16Exchange Listing

.  No Borrower shall take any action which could result in the Exchange Listing
occurring prior to the Maturity Date.

9.17Transactions with Affiliates

.  No Borrower shall, nor shall it permit any of its Subsidiaries to, sell,
lease or otherwise transfer any of its property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or make any contribution
towards, or reimbursement for, any taxes payable by any Person or any of its
Subsidiaries in respect of income of such Borrower, or otherwise engage in any
other transactions with, any of its Affiliates, except transactions in the
ordinary course of business at prices and on terms and conditions not less
favorable to such Borrower or such Subsidiary than could be obtained on an
arm’s‑length basis from unrelated third parties.  For the avoidance of doubt,
nothing contained in this Section 9.17 shall prevent the Borrowers from paying
fees and expenses to the Advisor pursuant to its Constituent Documents.

9.18Collateral Accounts

.  No Borrower shall direct, authorize or otherwise permit any proceeds, monies
or sums paid by the Investors pursuant to any Drawdown to be deposited, credited
or otherwise included in any account other than a Collateral Account.  No
Borrower shall deposit or otherwise credit to the Collateral Accounts cash or
cash proceeds other than Capital Contributions.

10.EVENTS OF DEFAULT

.

10.1Events of Default

.  An “Event of Default” shall exist if any one or more of the following events
shall occur and be continuing (whatever the reason for such event and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

(a)(i) the Borrowers shall fail to pay when due any principal of the
Obligations, including, without limitation, any failure to pay any amount
required under Section 3.5(b); or (ii) the Borrowers shall fail to pay when due
any interest on the Obligations or any fee, expense, indemnity or other payment
required hereunder, or under any other Loan Document, including, without
limitation, payment of cash for deposit as Cash Collateral under Section 2.9(h),
and such failure under this clause (ii) shall continue for three (3) Business
Days;

(b)any representation or warranty made or deemed made by or on behalf of the
Borrowers (in each case, as applicable) under this Credit Agreement, or any of
the other Loan Documents executed by any one or more of them, or in any
certificate or statement furnished or made to the Administrative Agent or
Lenders or any one of them by the Borrowers (in each case,

84

--------------------------------------------------------------------------------

as applicable) pursuant hereto, in connection herewith or with the Loans, or in
connection with any of the other Loan Documents, shall prove to be untrue or
inaccurate in any material respect as of the date on which such representation
or warranty is made and the adverse effect of the failure of such representation
or warranty shall not have been cured within thirty (30) days after the earlier
of: (i) written notice thereof has been given by the Administrative Agent to the
Borrowers or (ii) a Responsible Officer of a Borrower obtains actual knowledge
thereof;

(c)default shall occur in the performance of: (i) any of the covenants or
agreements contained herein (other than the covenants contained in
Sections 3.5(b), 5.2(a), 8.1, and Sections 9.1 through 9.18) by the Borrowers;
or (ii) the covenants or agreements of the Borrowers contained in any other Loan
Documents executed by such Person, and, if such default is susceptible to cure,
such default shall continue uncured to the satisfaction of the Administrative
Agent for a period of thirty (30) days after the earlier of: (x) written notice
thereof has been given by the Administrative Agent to the Borrowers or (y) a
Responsible Officer of a Borrower obtains actual knowledge thereof;

(d)default shall occur in the performance of any of the covenants or agreements
of any Borrower contained in Section 3.5(b), 5.2(a), or any one of Sections 9.1
through 9.18;

(e)default shall occur in the performance of Section 8.1 and such default shall
continue uncured for three (3) Business Days after the earlier of: (x) written
notice thereof has been given by the Administrative Agent to the Borrowers or
(y) a Responsible Officer of a Borrower obtains actual knowledge thereof;

(f)other than in compliance with the explicit provisions of the Loan Documents,
any of the Loan Documents executed by the Borrowers shall: (i) cease, in whole
or in part, to be legal, valid and binding agreements enforceable against the
Borrowers, as the case may be, in accordance with the terms thereof; (ii) in any
way be terminated (other than in accordance with their terms) or become or be
declared ineffective or inoperative; or (iii) in any way whatsoever cease to
give or provide the respective first priority Liens (other than Permitted
Liens), security interest, rights, titles, interest, remedies, powers, or
privileges intended to be created thereby in a material portion of the
Collateral, in each case, other than as a result of the Administrative Agent’s
gross negligence or willful misconduct; provided that if any of the events set
forth in the foregoing clauses (i), (ii) and (iii) occurs as a result of a
change in any Applicable Law, the Borrowers shall have fifteen (15) days from
the date hereof to cure the default arising under this Section 10.1(f) to the
reasonable satisfaction of the Administrative Agent;

(g)default shall occur with respect to the payment of any Indebtedness of the
Borrowers in an amount equal to or in excess of the Threshold Amount or any such
Indebtedness shall become due before its stated maturity by acceleration of the
maturity thereof or shall become due by its terms and in either case shall not
be promptly paid or extended;

(h)any Borrower or the Adviser shall: (i) apply for or consent to the
appointment of a receiver, trustee, custodian, intervenor, sequestrator,
conservator, liquidator or similar official of itself or of all or a substantial
part of its assets; (ii) file a voluntary petition in bankruptcy or admit in
writing that it is unable to pay its debts as they become due; (iii) make a
general assignment for the benefit of creditors; (iv) file a petition or answer
seeking reorganization or an arrangement with creditors or to take advantage of
any Debtor Relief Laws; (v) file an answer admitting the material allegations
of, or consent to, or default in answering, a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding; or (vi) take any
partnership, limited liability company or corporate action for the purpose of
effecting any of the foregoing;

85

--------------------------------------------------------------------------------

(i)an order, order for relief, judgment or decree shall be entered by any court
of competent jurisdiction or other competent authority approving a petition
seeking reorganization of any Borrower or the Adviser, or appointing a receiver,
custodian, trustee, intervenor, sequestrator, conservator, liquidator or similar
official of any Borrower or the Adviser, or of all or substantially all of such
Person’s assets, and such order, judgment or decree shall continue undismissed
or unstayed and in effect for a period of sixty (60) days;

(j)any final non-appealable judgment(s) for the payment of money equal to or in
excess of the Threshold Amount in the aggregate shall be rendered against any
Borrower alone or against one or more of the Borrowers and such judgment shall
remain undischarged for a period of sixty (60) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Borrower to
enforce any such judgment, unless such judgment is covered by insurance in an
amount that would cause any uninsured potential liability not to exceed the
Threshold Amount or unless it is being appealed and such Borrower has posted a
bond or cash collateral;

(k)the issuance to any Borrower or a reasonable basis exists for the issuance to
any Borrower of any administrative order by any Governmental Authority under any
Environmental Law, or the issuance to any Borrower of any injunctive order by
any court under any Environmental Law, which, in the Administrative Agent’s
reasonable judgment, will result in a Material Adverse Effect and such order
remains undischarged for sixty (60) days;

(l)Investors having Capital Commitments aggregating fifteen percent (15%) or
greater of the total Capital Commitments of Investors in the Borrowers shall
default in their obligation to fund any Drawdowns (on a cumulative basis) when
due and such failure shall not be cured within ten (10) Business Days;

(m)any Borrower, the Adviser or any Affiliated Investor fails to fund any
Drawdown when due and such failure shall not be cured within five (5) Business
Days (without regard to any cure or notice periods contained in the applicable
Subscription Agreement);

(n)any Borrower or its Affiliated Investors shall repudiate, challenge, or
declare unenforceable its Capital Commitment or its obligation to make Capital
Contributions to the capital of the Borrowers pursuant to a Drawdown or shall
otherwise disaffirm any material provision of the Operative Documents, as
applicable;

(o)the Investment Advisory Agreement shall cease to be in full force and effect
or the Adviser resigns or is removed from its role thereunder and a successor
Adviser acceptable to 100% of the Lenders in their sole discretion is not
appointed within ten (10) days; or

(p)the Administration Agreement shall cease to be in full force and effect or
the Adviser resigns or is removed from its role as the “Administrator”
thereunder and a successor Administrator acceptable to 100% of the Lenders in
their sole discretion is not appointed within ten (10) days.

10.2Remedies Upon Event of Default

.

(a)Remedies. If an Event of Default shall have occurred and be continuing, then
the Administrative Agent may (and shall at the direction of the Required
Lenders): (i) suspend the Commitments of the Lenders; (ii) terminate the
Commitment of the Lenders hereunder and declare the occurrence of the Maturity
Date; (iii) declare the principal of, and all interest then accrued on,

86

--------------------------------------------------------------------------------

the Obligations to be forthwith due and payable (including the liability to fund
the Letter of Credit Liability pursuant to Section 2.9), whereupon the same
shall forthwith become due and payable without presentment, demand, protest,
notice of default, notice of acceleration, or of intention to accelerate or
other notice of any kind (other than notice of such declaration) all of which
the Borrowers hereby expressly waive, anything contained herein or in any other
Loan Document to the contrary notwithstanding; (iv) exercise any right,
privilege, or power set forth in Sections 5.2 and 5.3 and the Collateral
Documents, including, but not limited to, the initiation of Drawdowns of the
Unused Capital Commitments; (v) suspend the obligation of the Lenders to
maintain LIBOR Rate Loans and (vi) without notice of default or demand, pursue
and enforce any of the Administrative Agent’s or the Lenders’ rights and
remedies under the Loan Documents, or otherwise provided under or pursuant to
any Applicable Law or agreement; provided that if any Event of Default specified
in Sections 10.1(h) or 10.1(i) shall occur, the obligation of each Lender to
make Loans and any obligation of the Letter of Credit Issuer to issue Letters of
Credit shall automatically terminate and the principal of, and all interest on,
the Obligations shall thereupon become due and payable concurrently therewith,
without any further action by the Administrative Agent or the Lenders, or any of
them, and without presentment, demand, protest, notice of default, notice of
acceleration, or of intention to accelerate or other notice of any kind, all of
which each of the Borrowers hereby expressly waives.

(b)Actions with Respect to the Collateral.  The Administrative Agent, on behalf
of the Secured Parties, is hereby authorized, in the name of the Secured Parties
or the name of any Borrower, at any time or from time to time during the
existence and continuance of an Event of Default, and, except as provided in
Section 10.2(d), only after a Trigger Event has occurred, to: (i) initiate one
or more Drawdowns in order to pay the Obligations then due and owing,
(ii) notify the Investors to make all payments in connection with any Drawdown
directly to the Administrative Agent on behalf of the Secured Parties or to an
account other than the Collateral Accounts (provided, that, no ERISA Investor
shall be required to fund its Capital Contributions other than to the applicable
Collateral Account), (iii) take or bring in any Borrower’s name, or that of the
Secured Parties, all steps, actions, suits, or proceedings deemed by the
Administrative Agent necessary or desirable to effect possession or collection
of payments of the Capital Commitments, (iv) complete any contract or agreement
of any Borrower in any way related to payment of any of the Capital Commitments,
(v) make allowances or adjustments related to the Capital Commitments,
(vi) compromise any claims related to the Capital Commitments, (vii) issue
credit in its own name or the name of any Borrower; or (viii) exercise any other
right, privilege, power, or remedy provided to any Borrower under its respective
Constituent Documents and the Subscription Agreements with respect to the
Capital Commitments.  Regardless of any provision hereof, in the absence of
gross negligence or willful misconduct by the Administrative Agent or the
Secured Parties, neither the Administrative Agent nor the Secured Parties shall
be liable for failure to collect or for failure to exercise diligence in the
collection, possession, or any transaction concerning, all or part of the
Drawdowns or the Capital Commitment or sums due or paid thereon, nor shall they
be under any obligation whatsoever to anyone by virtue of the security interests
and Liens relating to the Capital Commitment, subject to the Internal Revenue
Code.  The Administrative Agent shall give the Borrowers notice of actions taken
pursuant to this Section 10.2(b) concurrently with, or promptly after, the
taking of such action, but its failure to give such notice shall not affect the
validity of such action, nor shall such failure give rise to defenses to the
Borrowers’ obligations hereunder.

(c)Drawdowns by Borrowers.  Upon the occurrence of a Specified Default, the
Administrative Agent shall give written notice of the same to the Borrowers (a
“Specified Event Notice”) and the Borrowers shall issue, within five (5)
Business Days after such Specified Event Notice, Drawdowns in the aggregate
amount required to cure such Specified Default.  After a

87

--------------------------------------------------------------------------------

Trigger Event has occurred, the Borrowers shall be authorized to issue Drawdowns
only with the consent of the Administrative Agent in its sole discretion.

(d)Rights upon Bankruptcy Events of Default.  Notwithstanding anything to the
contrary herein or in any other Loan Document, upon the occurrence of an Event
of Default under Section 10.1(h) or Section 10.1(i), the Administrative Agent
shall have the right to: (i) issue Drawdowns pursuant to the collateral
assignment of rights under the Security Agreements, such Drawdowns may be
executed by the Administrative Agent as assignee and subscription agent under
the Security Agreement; and (ii) exercise any other remedies available under the
Loan Documents, including, without limitation, with respect to the Investors
under the Security Agreements.

10.3Lender Offset

.  If an Event of Default shall have occurred and be continuing, each Lender,
the Letter of Credit Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Letter of Credit Issuer or any such Affiliate to or for the credit or the
account of the Borrowers against any and all of the obligations of the Borrowers
now or hereafter existing under this Credit Agreement or any other Loan Document
to such Lender, the Letter of Credit Issuer or any of their respective
Affiliates, irrespective of whether or not such Lender, the Letter of Credit
Issuer or any such Affiliate shall have made any demand under this Credit
Agreement or any other Loan Document and although such obligations of the
Borrowers may be contingent or unmatured or are owed to a branch or office of
such Lender, the Letter of Credit Issuer or such Affiliate different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 3.4(c) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Letter of Credit Issuer
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the Letter of Credit Issuer and their
respective Affiliates under this Section 10.3 are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Letter of
Credit Issuer or their respective Affiliates may have.  Each Lender and the
Letter of Credit Issuer agrees to notify the Borrowers and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

10.4Performance by the Administrative Agent

.  Upon the occurrence and during the continuance of an Event of Default, should
any Borrower fail to perform any covenant, duty, or agreement contained herein
or in any of the Loan Documents relating to the Collateral, and such failure
continues beyond any applicable cure period, the Administrative Agent may, but
shall not be obligated to, perform or attempt to perform such covenant, duty, or
agreement on behalf of such Person.  In such event, the Borrowers shall, at the
request of the Administrative Agent, promptly pay any amount expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent at its designated Agency Services Address, together with
interest thereon at the Default Rate from the date of such expenditure until
paid.  Notwithstanding the foregoing, it is expressly understood that neither
the Administrative Agent nor the Lenders assume any liability or responsibility
for the performance of any duties of the Borrowers, or any related Person
hereunder or under any of the Loan Documents or other control over the
management and affairs of any Borrower, or any related Person, nor by any such
action shall the Administrative Agent or the Lenders be deemed to create a
partnership arrangement with any Borrower, or any related Person.

88

--------------------------------------------------------------------------------

10.5Good Faith Duty to Cooperate

.  In the event that the Administrative Agent or Required Lenders elect to
commence the exercise of remedies pursuant to Section 10.2 or 10.3 as a result
of the occurrence of any Event of Default, the Borrowers agree to cooperate in
good faith with the Administrative Agent to enable the Administrative Agent to
issue Drawdown Notices and enforce the payment thereof by the Investors,
including but not limited to providing contact information for each Investor
within two (2) Business Days of request.

11.AGENCY PROVISIONS

.

11.1Appointment and Authorization of Agents

.

(a)Authority.  Each Lender (including any Person that is an assignee,
participant, secured party or other transferee with respect to the interest of
such Lender in any Principal Obligation or otherwise under this Credit
Agreement) (collectively with such Lender, a “Lender Party”) hereby irrevocably
appoints, designates and authorizes each Agent to take such action on its behalf
under the provisions of this Credit Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms hereof and of the other Loan Documents, together with
such other powers as are reasonably incidental thereto.  Notwithstanding any
provision to the contrary elsewhere herein and in the other Loan Documents, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein and therein, nor shall any Agent have or been deemed to have any
fiduciary relationship with any Lender Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any of the other Loan Documents or otherwise exist
against any Agent.  Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.  Except as expressly set forth herein, the
provisions of this Section 11 are solely for the benefit of the Administrative
Agent and the Lenders and none of the Borrowers, any Investor, or any Affiliate
of the foregoing (each, a “Borrower Party”) shall have any rights as a
third‑party beneficiary of the provisions hereof (except for the provisions that
explicitly relate to the Borrowers in Section 11.10).

(b)Release of Collateral.  The Secured Parties irrevocably authorize the
Administrative Agent (without any further consent of the Secured Parties), at
the Administrative Agent’s option and in its sole discretion, to release any
security interest in or Lien on any Collateral granted to or held by the
Administrative Agent: (i) upon termination of this Credit Agreement and the
other Loan Documents, termination of the Commitments and all Letters of Credit
and payment in full of all of the Obligations (other than contingent obligations
for which no claim has yet been made), including all fees and indemnified costs
and expenses that are then due and payable pursuant to the terms of the Loan
Documents; and (ii) if approved by the Lenders pursuant to the terms of
Section 12.1.  Upon the request of the Administrative Agent, the Lenders will
confirm in writing the Administrative Agent’s authority to release particular
types or items of Collateral pursuant to this Section 11.1(b).

11.2Delegation of Duties

.  Each Agent may execute any of its duties hereunder or under the other Loan
Documents by or through agents or attorneys‑in‑fact and shall be entitled to
advice of legal counsel, accountants, and other professionals selected by such
Agent concerning all matters pertaining to such duties.  No Agent shall be
responsible to any Lender for the negligence or misconduct of any agents or
attorneys‑in‑fact selected by it with reasonable care, nor shall it be liable
for any action taken or suffered

89

--------------------------------------------------------------------------------

in good faith by it in accordance with the advice of such Persons.  The
exculpatory provisions of this Section 11 shall apply to any such sub‑agent of
such Agent.

11.3Exculpatory Provisions

.  No Agent nor any of its affiliates, nor any of their respective officers,
directors, employees, agents or attorneys‑in‑fact (each such person, an
“Agent‑Related Person”), shall be liable for any action taken or omitted to be
taken by it under or in connection herewith or in connection with any of the
other Loan Documents (except for its own gross negligence or willful misconduct)
or be responsible in any manner to any Lender Party for any recitals,
statements, representations or warranties made by any of the Borrower Parties
contained herein or in any of the other Loan Documents or in any certificate,
report, document, financial statement or other written or oral statement
referred to or provided for in, or received by such Agent under or in connection
herewith or in connection with the other Loan Documents, or enforceability or
sufficiency therefor of any of the other Loan Documents, or for any failure of
the Borrower Party to perform its obligations hereunder or thereunder. In each
case in the absence of gross negligence or willful misconduct, no Agent‑Related
Person shall be responsible to any Lender for the effectiveness, genuineness,
validity, enforceability, collectability or sufficiency of this Credit
Agreement, or any of the other Loan Documents or for any representations,
warranties, recitals or statements made herein or therein or made by the
Borrower Party in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Agent‑Related Person
to the Lenders or by or on behalf of the Borrower Parties to the Agent‑Related
Person or any Lender or be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained herein or therein or as to the use of the proceeds of
the Loans or the use of the Letters of Credit or of the existence or possible
existence of any Potential Default or Event of Default or to inspect the
properties, books or records of the Borrower Parties.  The Agents are not
trustees for the Lenders and owe no fiduciary duty to the Lenders.  Each Lender
Party recognizes and agrees that the Administrative Agent shall not be required
to determine independently whether the conditions described in Sections 6.2(a)
or 6.2(b) have been satisfied and, when the Administrative Agent disburses funds
to Borrowers or the Letter of Credit Issuer causes Letters of Credit to be
issued or accepts any Qualified Borrower Guaranties, it may rely fully upon
statements contained in the relevant requests by a Borrower Party.

11.4Reliance on Communications

.  The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, email, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to any of the Borrower Parties, independent accountants and
other experts selected by the Agents with reasonable care).  Each Agent may deem
and treat each Lender as the owner of its interests hereunder for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with Administrative Agent in accordance with
Section 12.11(c).  Each Agent shall be fully justified in failing or refusing to
take any action under this Credit Agreement or under any of the other Loan
Documents unless it shall first receive such advice or concurrence of the
Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such
action.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or under any of the other Loan Documents in
accordance with a request of the Required Lenders (or to the extent specifically
required, all of the Lenders) and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns).

11.5Notice of Default

.  No Agent shall be deemed to have knowledge or notice of the occurrence of any
Potential Default or Event of Default hereunder unless such Agent has received
notice

90

--------------------------------------------------------------------------------

from a Lender or a Borrower Party referring to the Loan Document, describing
such Potential Default or Event of Default and stating that such notice is a
“notice of default.” The Administrative Agent will notify the Lenders of its
receipt of any such notice, and the Administrative Agent shall take such action
with respect to such Potential Default or Event of Default as shall be
reasonably directed by the Required Lenders and as is permitted by the Loan
Documents.

11.6Non‑Reliance on Agents and Other Lenders

.  Each Lender expressly acknowledges that no Agent‑Related Person has made any
representations or warranties to it and that no act by any Agent‑Related Person
hereafter taken, including any review of the affairs of the Borrower Party,
shall be deemed to constitute any representation or warranty by the
Agent‑Related Person to any Lender.  Each Lender represents to each Agent that
it has, independently and without reliance upon any Agent‑Related Person or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower Parties and made its own decision to make its
Loans hereunder and enter into this Credit Agreement.  Each Lender also
represents that it will, independently and without reliance upon any
Agent‑Related Person or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business, assets,
operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower Parties.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, assets, property, financial or other conditions, prospects
or creditworthiness of the Borrower Parties which may come into the possession
of any Agent‑Related Person.

11.7Indemnification

.  Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify, upon demand, each Agent‑Related Person (to the extent
not reimbursed by a Borrower Party and without limiting any obligation of the
Borrower Parties to do so), ratably in accordance with the applicable Lender’s
respective Lender’s Pro Rata Share, and hold harmless each Agent‑Related Person
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including without limitation at any time
following payment in full of the Obligations) be imposed on, incurred by or
asserted against it in its capacity as such in any way relating to or arising
out of this Credit Agreement or the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by it under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Person’s gross negligence or willful misconduct, or related
to another Lender; provided, further, that no action taken in accordance with
the directions of the Required Lenders or all Lenders, as applicable, shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 11.7.  Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent and the Letter of Credit Issuer upon demand for its
ratable share of any costs or out‑of‑pocket expenses (including attorney costs)
incurred by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Credit Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower Parties.  The agreements in this Section 11.7 shall survive the
termination of the Commitments, payment of all of the Obligations hereunder and
under the other Loan Documents or any documents contemplated by or referred to
herein or therein, as well as the resignation or replacement of any Agent.

91

--------------------------------------------------------------------------------

11.8Agents in Their Individual Capacity

.  Each Agent (and any successor acting as an Agent) and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower Party (or
any of their Subsidiaries or Affiliates) as though such Agent were not an Agent
or a Lender hereunder and without notice to or consent of the Lenders.  The
Lenders acknowledge that, pursuant to such activities, any Agent or its
Affiliates may receive information regarding the Borrower Parties or their
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that such Agent shall be
under no obligation to provide such information to them.  With respect to the
Loans made and Letters of Credit issued and all obligations owing to it, an
Agent acting in its individual capacity shall have the same rights and powers
under this Credit Agreement as any Lender and may exercise the same as though it
were not an Agent, and the terms “Lender” and “Lenders” shall include each Agent
in its individual capacity.

11.9Successor Agents

.

(a)Resignation of Administrative Agent.

(i)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Letter of Credit Issuer and the Borrowers.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers and subject to the consent of the Borrowers
(provided no Event of Default has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Letter of Credit Issuer, appoint
a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(ii)If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrowers
and such Person, remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(iii)With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders or the Letter of Credit Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such Collateral until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and

92

--------------------------------------------------------------------------------

determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Letter of Credit Issuer
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section 11 and Section 12.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(iv)Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section 11.9 shall also constitute its resignation as Letter of Credit
Issuer.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Letter of Credit
Issuer, (b) the retiring Letter of Credit Issuer shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Letter of Credit Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangement satisfactory to the retiring
Letter of Credit Issuer to effectively assume the obligations of the retiring
Letter of Credit Issuer with respect to such Letters of Credit.

(v)Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section 11.9 shall also constitute its resignation as Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder:
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender; and (b) the
retiring Swingline Lender shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The retiring Swingline
Lender’s rights, powers and duties as such shall be terminated, without any
other or further act or deed on the part of such retiring Swingline Lender.

(b)Resignation of Other Agents.  Any other Agent may, at any time, resign upon
written notice to the Lenders and the Borrowers.  If no successor agent is
appointed prior to the effective date of the resignation of the applicable
Agent, then the retiring Agent may appoint, after consulting with the Lenders
and the Borrowers, a successor Agent from any of the Lenders.  Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and shall assume the duties and
obligations of such retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations as Agent under this Credit Agreement and the
other Loan Documents.  After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 11.9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was an Agent under this
Credit Agreement.

93

--------------------------------------------------------------------------------

11.10Reliance by the Borrowers

.  The Borrowers shall be entitled to rely upon, and to act or refrain from
acting on the basis of, any notice, statement, certificate, waiver or other
document or instrument delivered by the Administrative Agent to the Borrowers,
so long as the Administrative Agent is purporting to act in its respective
capacity as the Administrative Agent pursuant to this Credit Agreement, and the
Borrowers shall not be responsible or liable to any Lender (or to any
Participant or to any Assignee), or as a result of any action or failure to act
(including actions or omissions which would otherwise constitute defaults
hereunder) which is based upon such reliance upon Administrative Agent.  The
Borrowers shall be entitled to treat the Administrative Agent as the properly
authorized Administrative Agent pursuant to this Credit Agreement until the
Borrowers shall have received notice of resignation, and the Borrowers shall not
be obligated to recognize any successor Administrative Agent until the Borrowers
shall have received written notification satisfactory to them of the appointment
of such successor.

11.11Administrative Agent May File Proofs of Claim

.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit Liability
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower Parties) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Liability and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Secured Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Secured Parties and their respective agents and counsel and
all other amounts due the Secured Parties hereunder) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Party, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party or to authorize the
Administrative Agent to vote in respect of the claim of any Secured Party in any
such proceeding.

12.MISCELLANEOUS

.

12.1Amendments

.  Neither this Credit Agreement (including the exhibits hereto) nor any other
Loan Document to which any Borrower is a party, nor any of the terms hereof or
thereof, may be amended, waived, discharged or terminated, unless such
amendment, waiver, discharge, or termination is in writing and signed by the
Administrative Agent (based upon the approval of the Required Lenders), or the
Required Lenders, on the one hand, and such Borrower on the other hand; and, if
the rights or duties of an Agent are

94

--------------------------------------------------------------------------------

affected thereby, by such Agent; provided that no such amendment, waiver,
discharge, or termination shall, without the consent of:

(a)each Lender affected thereby:

(i)reduce or increase the amount or alter the term of the Commitment of such
Lender, alter the provisions relating to any fees (or any other payments)
payable to such Lender, or accelerate the obligations of such Lender to advance
its portion of any Borrowing, as contemplated in Section 2.5 or issue or
participate in any Letter of Credit, as contemplated in Section 2.9;

(ii)extend the time for payment for the principal of or interest on the
Obligations, or fees or costs, or reduce the principal amount of the Obligations
(except as a result of the application of payments or prepayments), or reduce
the rate of interest borne by the Obligations (other than as a result of waiving
the applicability of the Default Rate), or otherwise affect the terms of payment
of the principal of or any interest on the Obligations or fees or costs
hereunder;

(iii)release any Liens granted under the Collateral Documents, except as
otherwise contemplated herein or therein, and except in connection with the
transfer of interests in the Borrowers permitted hereunder or in any other Loan
Document;

(iv)amend or waive the terms of Section 2.15; and

(b)all Lenders:

(i)except as otherwise provided by Section 9.5 or 9.10, permit the cancellation,
excuse or reduction of the Unused Capital Commitment or Capital Commitment of
any Included Investor or Designated Investor;

(ii)amend the definition of “Applicable Requirement”, “Available Commitment”,
“Concentration Limit”, “Designated Investor”, “Eligible Institution”, “Exclusion
Event”, “Included Investor”, “Maturity Date”, “Principal Obligations”, “Pooled
Vehicle Investor”, “HNW Investor” or the definition of any of the defined terms
used therein;

(iii)change the percentages specified in the definition of Required Lenders
herein or any other provision hereof specifying the number or percentage of the
Lenders which are required to amend, waive or modify any rights hereunder or
otherwise make any determination or grant any consent hereunder;

(iv)consent to the assignment or transfer by any Borrower of any of its rights
and obligations under (or in respect of) the Loan Documents; or

(v)amend the terms of Section 3.5(b) or this Section 12.1.

The Administrative Agent agrees that it will notify the Lenders of any proposed
modification or amendment to any Loan Document, and deliver drafts of any such
proposed modification or amendment to the Lenders, prior to the effectiveness of
such proposed modification or amendment.  Notwithstanding the above: (A) no
provisions of Section 11 may be amended or modified without the consent of the
Administrative Agent; (B) no provisions of Section 2.9 may be amended or
modified without the consent

95

--------------------------------------------------------------------------------

of the Letter of Credit Issuer; (C) no provisions of Section 2.6 may be amended
or modified without the consent of the Swingline Lender; and (D) Section 8 and
Section 9 specify the requirements for waivers of the Affirmative Covenants and
Negative Covenants listed therein, and any amendment to a provision of Section 8
or Section 9 shall require the consent of the Lenders or the Administrative
Agent that are specified therein as required for a waiver thereof.  Any
amendment, waiver or consent not specifically addressed in this Section 12.1 or
otherwise shall be subject to the approval of Required Lenders.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersede the
unanimous consent provisions set forth herein; (2) the Required Lenders may
consent to allow a Borrower to use cash collateral in the context of a
bankruptcy or insolvency proceeding; and (3) the Administrative Agent may, in
its sole discretion, agree to the modification or waiver of any of the other
terms of this Credit Agreement or any other Loan Document or consent to any
action or failure to act by any Borrower, if such modification, waiver, or
consent is of an administrative nature.

If the Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by the
Administrative Agent, as the case may be, such Lender shall be deemed to have
denied its consent to the request.

12.2Sharing of Offsets

.  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Section 4 or
Section 12.5) greater than its pro rata share thereof as provided herein, then
the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of obligations owing them; provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii)the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Credit Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Sections 2.9(h) and 4.9 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans and Letters of Credit to any assignee or participant, other than to the
Borrowers or any of their Subsidiaries (as to which the provisions of this
paragraph shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Borrower in the amount of
such participation.

96

--------------------------------------------------------------------------------

12.3Sharing of Collateral

.  To the extent permitted by Applicable Law, each Lender and the Administrative
Agent, in its capacity as a Lender, agrees that if it shall, through the receipt
of any proceeds from a Drawdown or the exercise of any remedies under any
Collateral Documents, receive or be entitled to receive payment of a portion of
the aggregate amount of principal, interest and fees due to it under this Credit
Agreement which constitutes a greater proportion of the aggregate amount of
principal, interest and fees then due to such Lender under this Credit Agreement
than the proportion received by any other Lender in respect of the aggregate
amount of principal, interest and fees due with respect to any Obligations to
such Lender under this Credit Agreement, then such Lender or the Administrative
Agent, in its capacity as a Lender, as the case may be, shall purchase
participations in the Obligations under this Credit Agreement held by such other
Lenders so that all such recoveries of principal, interest and fees with respect
to this Credit Agreement, the Notes and the Obligations thereunder held by the
Lenders shall be pro rata according to each Lender’s Commitment (determined as
of the date hereof and regardless of any change in any Lender’s Commitment
caused by such Lender’s receipt of a proportionately greater or lesser payment
hereunder).  Each Lender hereby authorizes and directs the Administrative Agent
to coordinate and implement the sharing of collateral contemplated by this
Section 12.3 prior to the distribution of proceeds from Drawdowns or proceeds
from the exercise of remedies under the Collateral Documents prior to making any
distributions of such proceeds to each Lender or the Administrative Agent, in
their respective capacity as the Lenders.

12.4Waiver

.  No failure to exercise, and no delay in exercising, on the part of the
Administrative Agent or the Lenders, any right or power hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other further exercise thereof or the exercise of any other right
or power.  The rights and remedies of the Agents and the Lenders hereunder and
under the Loan Documents shall be in addition to all other rights provided by
Applicable Law.  No modification or waiver of any provision of this Credit
Agreement, the Notes or any of the other Loan Documents, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved.  No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or
demand.  Subject to the terms of this Credit Agreement (including, without
limitation, Section 12.1), the Administrative Agent acting on behalf of all
Lenders, and the Borrowers may from time to time enter into agreements amending
or changing any provision of this Credit Agreement or the rights of the Lenders
or the Borrowers hereunder, or may grant waivers or consents to a departure from
the due performance of the obligations of the Borrowers hereunder, any such
agreement, waiver or consent made with such written consent of the
Administrative Agent being effective to bind all the Lenders, except as provided
in Section 12.1.  A waiver on any one or more occasions shall not be construed
as a bar to or waiver of any right or remedy on any future occasion.

12.5Payment of Expenses; Indemnity

.

(a)Cost and Expenses.  The Borrowers, jointly and severally, shall pay (i) all
reasonable and invoiced out‑of‑pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, including the
Administrative Agent’s special counsel, Haynes and Boone, LLP), in connection
with the preparation, negotiation, execution, delivery, syndication and
administration of this Credit Agreement and the other Loan Documents and any
amendments, modifications, addition of Investors, amendments to any Borrower’s
Constituent Document, joinder of Borrowers, or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated); provided that the Borrowers will not be liable for the fees and
expenses of more than one separate firm of attorneys and local or regulatory
counsel in each applicable jurisdiction (whether such firm represents one or
more of the foregoing), except in the event that the foregoing shall have been
advised by counsel that there are actual or

97

--------------------------------------------------------------------------------

perceived conflicts of interest, in which event the Borrowers will be required
to pay for one additional counsel for each affected party, (ii) all reasonable
and invoiced out‑of‑pocket expenses incurred by the Letter of Credit Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, and (iii) all invoiced
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or the
Letter of Credit Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the Letter of Credit Issuer)
in connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Loan Documents, including its rights
under this Section 12.5, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b)Indemnification by the Borrowers.  The Borrowers shall indemnify the
Administrative Agent (and any sub‑agent thereof), each Lender and the Letter of
Credit Issuer, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, and shall pay or reimburse any such Indemnitee for, any and all losses,
claims (including, without limitation, any Environmental Claims), damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrowers), other than such
Indemnitee and its Related Parties, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including, without limitation, the Credit Facility), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the Letter of Credit Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
presence or Release of Hazardous Materials on or from any property owned or
operated by any Borrower or any Subsidiary thereof, or any Environmental Claim
related in any way to any Borrower or any Subsidiary, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Credit Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and non‑appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by any Borrower or any Subsidiary thereof against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower or such Subsidiary has obtained
a final and non‑appealable judgment in its favor on such claim as determined by
a court of competent jurisdiction.  This Section 12.5(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damage,
liabilities and related expenses arising from any non‑Tax claim.

(c)Reimbursement by the Lenders.  To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under Section 12.5(a) or
Section 12.5(b) to be paid

98

--------------------------------------------------------------------------------

by it to the Administrative Agent (or any sub‑agent thereof), the Letter of
Credit Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub‑agent), the
Letter of Credit Issuer or such Related Party, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought based on each Lender’s share of the
Principal Obligations at such time) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub‑agent), the Letter of Credit Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub‑agent), Letter of Credit Issuer in
connection with such capacity.

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby.

(e)Payments.  All amounts due under this Section 12.5 shall be payable promptly
after demand therefor.

(f)Survival.  Each party’s obligations under this Section 12.5 shall survive the
termination of the Loan Documents and payment of the Obligations hereunder.

12.6Notice

.

(a)Notices Generally.  Any notice, demand, request or other communication which
any party hereto may be required or may desire to give hereunder shall be in
writing (except where telephonic instructions or notices are expressly
authorized herein to be given) and shall be deemed to be effective: (i) if by
hand delivery, telecopy or other facsimile transmission, on the day and at the
time on which delivered to such party at the address or fax numbers specified
below; (ii) if by mail, on the day which it is received after being deposited,
postage prepaid, in the United States registered or certified mail, return
receipt requested, addressed to such party at the address specified below; or
(iii) if by FedEx or other reputable express mail service, on the next Business
Day following the delivery to such express mail service, addressed to such party
at the address set forth below; (iv) if by telephone, on the day and at the time
communication with one of the individuals named below occurs during a call to
the telephone number or numbers indicated for such party below; or (v) if by
email, as provided in Section 12.6(b).

99

--------------------------------------------------------------------------------

If to the Borrowers:

At the address specified with respect thereto on Schedule I, provided, however,
that notices to be delivered to any Borrower may be sent to the attention of the
Initial Borrower, and notices from any Borrower may be delivered by the Initial
Borrower, and, in furtherance of the foregoing, each other Borrower hereby
appoints the Initial Borrower as its duly appointed agent and attorney-in-fact
to act in its stead for such purposes under the Loan Documents, and agrees that
it shall be liable for, and bound by, any and all actions of the Initial
Borrower so made or taken:

With a copy to (which shall not constitute notice hereunder):

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention:
Telephone:
Fax:
Email:

If to Wells Fargo, as Administrative Agent, Letter of Credit Issuer or Lender:

Wells Fargo Bank, National Association
550 South Tryon Street, 5th Floor
Charlotte, North Carolina 28202
Attention:
Telephone:
Fax:
Email:

If to State Street, as Lender:

State Street Bank and Trust Company

M/S CCB0901

One Iron Street

Boston, MA 02206-5501

Attention:

Telephone:
Email:

 

If to any other Lender:

At the address and numbers set forth below the signature of such Lender on the
signature page hereof or on the Assignment and Assumption or Joinder Agreement
of such Lender.

Any party hereto may change its address for purposes of this Credit Agreement by
giving notice of such change to the other parties pursuant to this
Section 12.6.  With respect to any notice received by the Administrative Agent
from the Borrowers or any Investor not otherwise addressed herein, the

100

--------------------------------------------------------------------------------

Administrative Agent shall notify the Lenders promptly of the receipt of such
notice, and shall provide copies thereof to the Lenders.

(b)Electronic Communication.  Notices and other communications to the Lenders
and the Letter of Credit Issuer hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Letter of Credit
Issuer pursuant to Section 2 if such Lender or the Letter of Credit Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving such notices by electronic communication.  Any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

12.7Governing Law

.  This Credit Agreement and any other Loan Document (except, at to any other
Loan Document, as expressly set forth therein), and any claim, controversy or
dispute arising under or related to or in connection therewith, the relationship
of the parties, and/or the interpretation and enforcement of the rights and
duties of the parties will be governed by the laws of the State of New York
without regard to any conflicts of law principles other than Section 5‑1401 of
the New York General Obligations Law.

12.8Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of
Trial by Jury

.  Any suit, action or proceeding against any Borrower with respect to this
Credit Agreement, the Notes or the other Loan Documents or any judgment entered
by any court in respect thereof, may be brought in the courts of the State of
New York, or in the United States Courts, in each case, located in the Borough
of Manhattan in New York City, pursuant to Section 5‑1402 of the New York
General Obligations Law, and each Borrower hereby submits to the non‑exclusive
jurisdiction of such courts for the purpose of any such suit, action or
proceeding.  Each Borrower hereby irrevocably consents to the service of process
in any suit, action or proceeding in said court by the mailing thereof by the
Lender by registered or certified mail, postage prepaid, to such Borrower’s
address set forth in Section 12.6.  Each Borrower hereby irrevocably waives any
objections which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Credit Agreement
or the Notes brought in the courts of the State of New York, or in the United
States Courts, in each case located in the Borough of Manhattan in New York
City, and hereby further irrevocably waives any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.  EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY JURY IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS, WHICH WAIVER IS INFORMED AND VOLUNTARY.

101

--------------------------------------------------------------------------------

12.9Invalid Provisions

.  If any provision of this Credit Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Credit Agreement, such provision shall be fully severable and this Credit
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Credit Agreement, and
the remaining provisions of this Credit Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Credit Agreement, unless such continued
effectiveness of this Credit Agreement, as modified, would be contrary to the
basic understandings and intentions of the parties as expressed herein.  If any
provision of this Credit Agreement shall conflict with or be inconsistent with
any provision of any of the other Loan Documents, then the terms, conditions and
provisions of this Credit Agreement shall prevail.

12.10Entirety

.  The Loan Documents embody the entire agreement between the parties and
supersede all prior agreements and understandings, if any, relating to the
subject matter hereof and thereof.

12.11Successors and Assigns; Participations

.

(a)Successors and Assigns Generally.  The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of this
Section 12.11(b), (ii) by way of participation in accordance with the provisions
of Section 12.11(d) or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 12.11(f) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 12.11(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Credit Agreement (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that, in each case, any such
assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or in the case of
an assignment to a Lender or an Affiliate of a Lender, no minimum amount need be
assigned; and;

(B)in any case not described in Section 12.11(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding hereunder) or,
if the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of such “Trade Date”) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so

102

--------------------------------------------------------------------------------

long as no Specified Default has occurred and is continuing, the Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed); provided that the Borrowers shall be deemed to have given their
consent ten (10) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrowers in a written notice to the
Administrative Agent received prior to such tenth (10th) Business Day.

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loan or the
Commitment assigned.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by Section 12.11(b)(i)(B) and, in addition:

(A)the consent of the Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Specified Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender
or an Affiliate of a Lender that is an Eligible Assignee; provided, that the
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment or an Affiliate of such Lender;
and

(C)the consent of the Letter of Credit Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire if requested by the Administrative Agent.

(v)No Assignment to Certain Persons.  No such assignment shall be made to
(A) any Borrower or any Borrower’s Subsidiaries or Affiliates or (B) to any
Defaulting Lender or any of its Affiliates, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person.

(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent

103

--------------------------------------------------------------------------------

in an aggregate amount sufficient, upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested, but not funded by, the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, the Letter of Credit Issuer
and each other Lender hereunder (and interest accrued thereon), and (B) acquire
(and fund as appropriate) its full share of all Loans and participations in
Letters of Credit in accordance with its Pro Rata Share.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Credit Agreement until such compliance occurs.

(viii)Consequences of Assignment.  Subject to acceptance and recording thereof
by the Administrative Agent pursuant to Section 12.11(c), from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Credit Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Credit Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Credit Agreement (and,
in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Credit Agreement, such Lender shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Section 4 and Section 12.5 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this paragraph shall be treated for purposes
of this Credit Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.11(d).

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non‑fiduciary agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement.  The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, with the consent of, and notice
to, the Borrowers and the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s

104

--------------------------------------------------------------------------------

obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrowers, the Administrative Agent, the
Letter of Credit Issuer and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 12.5(c) with respect
to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver or modification
described in Section 12.1 that directly affects such Participant and could not
be affected by a vote of the Required Lenders.  The Borrowers agree that each
Participant shall be entitled to the benefits of Section 4 (subject to the
requirements and limitations therein, including the requirements of
Section 4.1(g) (it being understood that the documentation required under
Section 4.1(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.11(b); provided that such Participant (A) agrees to be
subject to the provisions of Section 4.8 as if it were an assignee under
Section 12.11(b) and (B) shall not be entitled to receive any greater payment
under Sections 4.1 and 4.4, with respect to such participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 4.8(b) with respect to any Participant.  To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 5.3 as though it were a Lender; provided that such Participant agrees to
be subject to Section 12.2 as though it were a Lender.

(e)Participant Register.  Each Lender that sells a participation shall, acting
solely for this purpose as a non‑fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Obligations (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103‑1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Credit Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

105

--------------------------------------------------------------------------------

(g)Addition of Lenders.  With the prior written consent of the Administrative
Agent in its sole discretion, at the request of the Borrowers, a new lender may
join the Credit Facility as a Lender by delivering a Lender Joinder Agreement to
the Administrative Agent, and such new Lender shall assume all rights and
obligations of a Lender under this Credit Agreement and the other Loan
Documents; provided that:

(i)the Commitment of the new Lender shall be in addition to the Commitment of
the existing Lenders in effect on the date of such new Lender’s entry into the
Credit Facility and the Maximum Commitment shall be increased in a corresponding
amount but in any event not in excess of the amount set forth in Section 2.15
without the consent of all Lenders;

(ii)the Commitment of the new Lender shall be in a minimum amount of
$10,000,000, or such lesser amount agreed to by the Borrowers and the
Administrative Agent;

(iii)such new Lender shall deliver to the Borrowers and the Administrative Agent
certification as to exemption from deduction or withholding of Taxes in
accordance with Section 4.1(g); and

(iv)the parties shall execute and deliver to the Administrative Agent a Lender
Joinder Agreement, any amendment hereto determined necessary or appropriate by
the Administrative Agent in connection with such Lender Joinder Agreement, the
Borrowers shall execute such new Notes as the Administrative Agent or any Lender
may request, and the new Lender shall deliver payment of a processing and
recordation fee of $3,500 to the Administrative Agent, which amount the
Administrative Agent may waive in its sole discretion.

(h)Disclosure of Information.  Any Lender may furnish any information concerning
any Borrower in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants), subject,
however, to the provisions of Section 12.17.

12.12Defaulting Lenders

.

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be excluded as set forth in the definition of Required Lenders.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 10 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.2 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Letter of Credit Issuer; third, to Cash
Collateralize

106

--------------------------------------------------------------------------------

the Fronting Exposure of the Letter of Credit Issuer with respect to such
Defaulting Lender in accordance with Section 4.9; fourth, as the Borrowers may
request (so long as no Potential Default or Event of Default exists), to the
funding of any Loan or funded participation in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Credit
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans and funded participations under
this Credit Agreement and (B) Cash Collateralize the Letter of Credit Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Credit Agreement, in accordance with
Section 4.9; sixth, to the payment of any amounts owing to the Lenders, the
Letter of Credit Issuer as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Letter of Credit Issuer against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Credit Agreement; seventh, so long as no Potential
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Credit Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (2) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 6.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and funded
participations in Letters of Credit owed to, all Non‑Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Letter of Credit
Liability are held by the Lenders pro rata in accordance with their Commitments
without giving effect to Section 12.12(a)(iv).  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 12.12(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)Certain Fees.

(A)Each Defaulting Lender shall be entitled to receive interest and Letter of
Credit fees for any period during which such Lender is a Defaulting Lender only
to extent allocable to the sum of (1) the outstanding principal amount of the
Loans funded by it, and (2) its Pro Rata Share of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to Section 4.9.

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit fees
pursuant to Section 2.14 for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Share of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 4.9.

(C)With respect to any Letter of Credit fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(1) pay to each Non‑Defaulting Lender that portion of any such fee otherwise

107

--------------------------------------------------------------------------------

payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in the Letter of Credit Liability that has been reallocated to
such Non‑Defaulting Lender pursuant to clause (iv) below, (2) pay to the Letter
of Credit Issuer the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Letter of Credit Issuer’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in the Letter of Credit Liability
shall be reallocated among the Non‑Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 6.2 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Principal Obligations of any Non‑Defaulting Lender to exceed such
Non‑Defaulting Lender’s Commitment. Subject to Section 12.22, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non‑Defaulting Lender as a result of
such Non‑Defaulting Lender’s increased exposure following such reallocation.

(v)Cash Collateral.  If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrowers shall, without prejudice to
any right or remedy available to it hereunder or under law, Cash Collateralize
the Letter of Credit Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 4.9.

(b)Defaulting Lender Cure.  If the Borrowers, the Administrative Agent and the
Letter of Credit Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with their Commitments (without giving effect to
Section 12.12(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non‑Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

(c)New Letters of Credit.  So long as any Lender is a Defaulting Lender, the
Letter of Credit Issuer shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

12.13All Powers Coupled with Interest

.  All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this Credit Agreement or any of the
other Loan Documents

108

--------------------------------------------------------------------------------

shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Obligations remain unpaid or unsatisfied, any of the Commitments remain
in effect or the Credit Facility has not been terminated.

12.14Headings

.  Section headings are for convenience of reference only and shall in no way
affect the interpretation of this Credit Agreement.

12.15Survival

.  All representations and warranties made by the Borrowers herein shall survive
delivery of the Notes, the making of the Loans and the issuance of the Letters
of Credit.

12.16Full Recourse

.  The payment and performance of the Obligations shall be fully recourse to the
Borrowers and their properties and assets.  Notwithstanding anything in this
Credit Agreement and the Loan Documents to the contrary, the Obligations shall
not be recourse to any Investor (provided that, for the avoidance of doubt,
nothing in this Section 12.16 is in any way intended to limit or reduce any
Investor’s obligations to fund its Capital Commitment under the related
Constituent Document) or any of their Affiliates (other than the Borrowers) or
any of their respective past, present or future direct or indirect members,
partners, shareholders, officers, directors, agents or employees (the
“Non-Recourse Parties”) and the Lenders shall not have the right to pursue any
claim or action (including arbitration proceedings) against the Non-Recourse
Parties.

12.17Availability of Records; Confidentiality

.  (a) Each party hereto acknowledges and agrees that this Credit Agreement, all
Loan Documents, Borrowing Base Certificates, and all other documents,
certificates, opinions, letters of credit, reports, and other material
information of every nature or description, and all transactions contemplated
thereunder (collectively, “Transaction Information”) are confidential; provided,
it is acknowledged and agreed that the Administrative Agent may provide to the
Lenders, and that the Administrative Agent and each Lender may provide to any
Affiliate of a Lender that is an Eligible Assignee or Participant or Assignee
or, with the consent of the Borrowers (not to be unreasonably withheld or
delayed), proposed Participant or Assignee and each of their respective
officers, directors, employees, advisors, auditors, counsel, rating agencies and
agents or any other Person as deemed necessary or appropriate in any Lender’s
reasonable judgment, provided such party is advised of the confidential nature
of such information, Transaction Information (including originals or copies of
this Credit Agreement and other Loan Documents), and may communicate all oral
information, at any time submitted by or on behalf of the Borrower Party or
received by the Administrative Agent or a Lender in connection with the Loans,
the Letter of Credit Liability, the Commitments or the Borrower Party; provided
further that, prior to any such delivery or communication, the Lender, Affiliate
of a Lender, Participant, or Assignee, or proposed Participant or Assignee or
such other Person, as the case may be, shall agree to preserve the
confidentiality of all data and information which constitutes Transaction
Information or Confidential Information and be subject to obligations of
confidentiality and restricted use with respect to the Confidential Information
that are at least as stringent as the terms of this Section 12.17 and each
Lender, Participant or Assignee or proposed Participant or Assignee shall
provide access to this Confidential Information only to such limited number of
representatives who have a bona fide need to know such information; (b) the
Administrative Agent and the Lenders (i) acknowledge and agree that (x) the
identities of the Investors, the amounts of their respective Capital Commitments
and details regarding their investments in the Borrowers (collectively, the
“Investor Information”) have been and will be delivered on a confidential basis;
and (y) information with respect to Investments has been and will be delivered
on a confidential basis; (ii) acknowledge and agree that such Investor
Information and information with respect to Investments are Confidential
Information; and (iii) agree that such Investor Information and information with
respect to Investments shall be subject to the provisions of this Section 12.17;
and (c) anything herein to the contrary notwithstanding, the provisions of this
Section 12.17 shall not preclude or restrict any such party from disclosing any
Transaction Information or Confidential Information: (i) to their respective
accountants, lawyers and regulators, (ii) to the Investors (iii) with the prior
written consent of, with respect to Transaction

109

--------------------------------------------------------------------------------

Information, all parties hereto, and with respect to Confidential Information,
the Borrowers; (iv) upon the order of or pursuant to the rules and regulations
of any Governmental Authority having jurisdiction over such party or its Related
Parties (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners); (v) in connection with any audit by an
independent public accountant of such party, provided such auditor thereto
agrees to be bound by the provisions of this Section 12.17; (vi) to examiners or
auditors of any applicable Governmental Authority which examines such party’s
books and records while conducting such examination or audit; or (vii) as
otherwise specifically required by Applicable Law, including in filings with the
Securities and Exchange Commission and other applicable regulatory authorities
and stock exchanges. Notwithstanding the foregoing, the parties hereto (and each
of their respective employees, representatives, or other agents) may disclose to
any and all other person, without limitation of any kind, the U.S. federal,
state, and local tax treatment and tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to them relating to such tax treatment and tax
structure.

12.18USA Patriot Act Notice

.  Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each Borrower, which information includes the name and address
of each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Borrower in accordance
with the Patriot Act.

12.19Multiple Counterparts

.  This Credit Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same agreement, and any of the
parties hereto may execute this Credit Agreement by signing any such
counterpart.  Delivery of an executed counterpart of a signature page of this
Credit Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this Credit
Agreement.

12.20Term of Agreement

.  This Credit Agreement shall remain in effect from the Closing Date through
and including the date upon which all Obligations (other than contingent
obligations not then due) arising hereunder or under any other Loan Document
shall have been indefeasibly and irrevocably paid and satisfied in full, all
Letters of Credit have been terminated or expired and all Commitments have been
terminated.  No termination of this Credit Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Credit Agreement which survives such
termination.  For the avoidance of doubt, this Credit Agreement shall remain in
full force and effect after the Maturity Date if any Letters of Credit remain
outstanding, even if Cash Collateralized.

12.21Inconsistencies with Other Documents

.  In the event there is a conflict or inconsistency between this Credit
Agreement and any other Loan Document, the terms of this Credit Agreement shall
control; provided that any provision of the Collateral Documents which imposes
additional burdens on any Borrower or further restricts the rights of any
Borrower or any of its Affiliates or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Credit Agreement and shall be given full force and effect.

12.22Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

110

--------------------------------------------------------------------------------

(a)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)

the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)

a reduction in full or in part or cancellation of any such liability;

 

(ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

 

Remainder of Page Intentionally Left Blank
Signature Page(s) to Follow.

 

111

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

BORROWER:

OWL ROCK CAPITAL CORPORATION

 

By:
Name: Alan Kirshenbaum

Title: Chief Financial Officer

 

Acknowledged and agreed to with respect to Section 5.4 only:

ADVISER:

OWL ROCK CAPITAL ADVISORS LLC

 

 

By:


Name: Alan Kirshenbaum

 



Title: Chief Operating Officer

 

 

Signature Page to

Revolving Credit Agreement

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Letter of
Credit Issuer and a Lender

 

 

By:


Name:
Title:

 

 

Signature Page to

Revolving Credit Agreement

--------------------------------------------------------------------------------

 

SCHEDULE I

Borrower Information

 

General Information

Borrower Name

Jurisdiction of Formation

Chief Executive Office / Principal Place of Business / Principal Office / Notice
Address

Owl Rock Capital Corporation

Maryland

Owl Rock Capital Corporation

245 Park Avenue, 41st Floor

New York, New York 10167

Attention:

Telephone:

Email:

Collateral Account Information

Borrower Name

Account Bank

ABA #

Account #

Owl Rock Capital Corporation

State Street Bank and Trust Company

 

 

 

 

 

 

 

 

Schedule I

--------------------------------------------------------------------------------

 

SCHEDULE II

Commitments

Lender Name

Commitment

Increased Commitment

Wells Fargo Bank, National Association

$175,000,000

$350,000,000

State Street Bank and Trust Company

$75,000,000

$150,000,000

Maximum Commitment

$250,000,000

$500,000,000

 

 

 

Schedule II

--------------------------------------------------------------------------------

 

SCHEDULE III

Borrower Organizational Structure

[See Attached]

 

Schedule III

--------------------------------------------------------------------------------

 

EXHIBIT A
SCHEDULE OF INVESTORS/
FORM OF BORROWING BASE CERTIFICATE

 

Schedule of Investors
(as of August 1, 2016)

[see attached]

 

A-1

--------------------------------------------------------------------------------

 

 

BORROWING BASE CERTIFICATE

[DATE]

Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication/Agency Services
Telephone:  (704) 590-2706
Facsimile:  (704) 590-2790
Email:agencyservices.requests@wellsfargo.com
subscription.finance@wellsfargo.com

 

RE:

That certain Revolving Credit Agreement dated as of August 1, 2016 by and among,
inter alios, Owl Rock Capital Corporation, a Maryland corporation, as the
Initial Borrower (together with the other borrowers from time to time party
thereto, the “Borrowers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent, Letter of Credit Issuer and a Lender and the other Lenders
from time to time party thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Ladies and Gentlemen:

Pursuant to Section 8.1(k) of the Credit Agreement, the undersigned hereby
certifies that attached hereto is the Borrowing Base Certificate, which contains
a calculation of the Available Commitment that is true and correct in all
material respects to the knowledge of such Borrower as of the date hereof.  

[Signature page(s) follow]

 

A-2

--------------------------------------------------------------------------------

 

BORROWER(S):

OWL ROCK CAPITAL CORPORATION


By:
Name:
Title:

[OTHER BORROWER(S)]

By:
Name:
Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit A
[Attach Spreadsheet]


 

 

A-A-1

--------------------------------------------------------------------------------

 

EXHIBIT B
FORM OF NOTE

Dated as of [DATE]

New York, New York

1.FOR VALUE RECEIVED, the undersigned Owl Rock Capital Corporation, a Maryland
corporation (the “Maker”), hereby unconditionally promises to pay [LENDER] (the
“Payee”), in accordance with the provisions of the Credit Agreement (as defined
below), the principal amount of each Loan from time to time, together with all
accrued interest thereon, made by the Payee to the Maker under that certain
Revolving Credit Agreement dated as of August 1, 2016 by and among, inter alios,
the Maker, as a Borrower (together with the other borrowers from time to time
party thereto, the “Borrowers”), the Lenders from time to time party thereto and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent Letter of
Credit Issuer and a Lender (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

2.The unpaid principal amount of this promissory note (this “Note”) shall be
payable in accordance with the terms of Section 3.2 and 3.4 of the Credit
Agreement.  The unpaid principal amount of this Note shall bear interest from
the date of borrowing until maturity in accordance with Section 2.7 of the
Credit Agreement.  Interest on this Note shall be payable in accordance with
Section 3.3 of the Credit Agreement.

3.All Borrowings hereunder, and all payments made with respect thereto, may be
recorded by the Payee from time to time on grids which may be attached hereto or
the Payee may record such information by such other method as the Payee may
generally employ; provided, however, that failure to make any such entry shall
in no way increase, reduce or diminish the Maker’s obligations hereunder.  The
aggregate unpaid amount of all Borrowings set forth on grids which may be
attached hereto shall, absent manifest error, be presumptive evidence of the
unpaid principal amount of this Note.

4.This Note has been executed and delivered pursuant to the Credit Agreement and
is one of the “Notes” referred to therein, and the holder of this Note shall be
entitled to the benefits provided in the Credit Agreement.  This Note evidences
Loans made under the Credit Agreement to the Maker.  Reference is hereby made to
the Credit Agreement for a statement of: (a) the obligation of the Lenders to
make advances thereunder; (b) the prepayment rights and obligations of the
Maker; (c) the collateral for the repayment of this Note; and (d) the events
upon which the maturity of this Note may be accelerated.  The Maker may borrow,
repay and reborrow hereunder upon the terms and conditions specified in the
Credit Agreement.

5.If this Note, or any installment or payment due hereunder, is not paid when
due, whether on the Maturity Date or by acceleration, or if it is collected
through a bankruptcy, probate or other court, whether before or after the
Maturity Date, the Maker agrees to pay all invoiced out-of-pocket costs of
collection, including, but not limited to, invoiced and reasonable attorneys’
fees and expenses incurred by the holder hereof and cost of appeal as provided
in the Credit Agreement.  All past-due principal of, and, to the extent
permitted by Applicable Law, past-due interest on this Note, shall bear interest
until paid at the Default Rate as provided in the Credit Agreement.

6.The Maker waives demand, presentment for payment, protest, notice of protest,
notice of acceleration (except as specified in Section 10.2 of the Credit
Agreement), notice of intent to accelerate, diligence in collection, the
bringing of any suit against any party, and any notice of or defense on account
of any extensions, renewals, partial payment, or any releases or substitutions
of any security, or any delay, indulgence, or other act of any trustee or any
holder hereof, whether before or after maturity.

B-1

--------------------------------------------------------------------------------

 

7.This Note and any claim, controversy or dispute arising under or related to or
in connection herewith, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties will be
governed by the laws of the State of New York without regard to any conflicts of
law principles other than Section 5-1401 of the New York General Obligations
Law. 

8.Reference is hereby made to Section 12.16 of the Credit Agreement regarding
the provisions relating to recourse liability which are hereby incorporated by
reference in this Note as if fully set forth herein, for the payment and
performance of the Maker’s obligations hereunder.

9.This Note is registered for U.S. federal tax purposes as set forth in Section
12.11(c) of the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

B-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed as of the
day and year first above written.

MAKER:

OWL ROCK CAPITAL CORPORATION

 

By:
Name:
Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C
FORM OF SECURITY AGREEMENT

Dated as of [DATE]

THIS SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified time to time, the “Security Agreement”) is executed and delivered as of
the date above by Owl Rock Capital Corporation, a Maryland corporation (the
“Pledgor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”), for the benefit of the
Secured Parties (as defined in the Credit Agreement referred to below).

Reference is made to that certain Revolving Credit Agreement dated as of August
1, 2016, by and among, inter alios, the Borrower, the other borrowers from time
to time party thereto, the Lenders from time to time party thereto, Wells Fargo
Bank, National Association, as the Letter of Credit Issuer and the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).  Capitalized terms not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

Reference is also made to the Pledgor’s Confidential Private Placement
Memorandum dated as of July 22, 2016, together with any appendices and
supplements thereto (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Memorandum”) and the Subscription
Agreements of the Pledgor (together with the Memorandum, the “Investor
Documents”).

1.Acknowledgement.  The Pledgor hereby acknowledges and confirms that it is
receiving a direct or indirect benefit from the Loans and Letters of Credit
under the Credit Agreement, and that the grant of the security interest in the
Collateral hereunder and the execution of this Security Agreement is a condition
to the extension of any Loans and/or Letters of Credit.

2.Grant of Security Interest.  In order to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Obligations, the Pledgor hereby grants to the
Administrative Agent and pledges and creates a security interest in, all of its
right, title and interest, in, to and under the following, whether now existing
or hereafter acquired or arising and wherever located, for the benefit of the
Secured Parties (the “Collateral”):

(a)all of the Pledgor’s rights, titles, interests, powers and privileges in,
related to, appurtenant to or arising out of the Capital Commitments, and the
Capital Contributions made by its Investors;

(b)all of the Pledgor’s rights, titles, interests, remedies, and privileges
under the Investor Documents (i) to issue and enforce Drawdown Notices and
Pending Drawdowns on and of the Pledgor’s Investors, (ii) to receive and enforce
Capital Contributions and (iii) relating to Drawdowns, Pending Drawdowns,
Capital Commitments or Capital Contributions; and

(c)all proceeds of any and all of the foregoing.

3.Representations and Warranties.  The Pledgor hereby represents and warrants to
the Administrative Agent, for the benefit of the Secured Parties as follows:

(a)the representations and warranties set forth in the Credit Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the date hereof (except with respect to representations and warranties made as
of an earlier date, which shall be true and correct in all material respects as
of such earlier date);

C-1

--------------------------------------------------------------------------------

 

(b)except for the rights of the Administrative Agent and the rights of any other
Borrower pledged to the Administrative Agent, the Pledgor has the sole right to
issue Drawdown Notices on the Pledgor’s Investors; 

(c)the Pledgor is the sole legal and equitable owner of the Capital
Contributions resulting from any Drawdowns made upon its Investors;

(d)the Pledgor has the right to pledge, assign and transfer the Collateral owned
by the Pledgor;

(e)the Pledgor was formed in, and only in, Maryland; and

(f)the Pledgor has reviewed the Filings which the Administrative Agent intends
to file with respect to the Collateral and that such Filings are accurate with
respect to any information pertaining to the Pledgor.

4.Remedies.

(a)Subject to the limitations set forth in the Loan Documents, the
Administrative Agent and the Secured Parties shall have all rights, remedies and
recourse granted in the Loan Documents and any other instruments executed to
provide security for or in connection with the payment and performance of the
Obligations or existing at common law or equity (including those granted by the
UCC, and the right of offset).  

(b)Without limiting the generality of Section 4(a), if an Event of Default shall
occur and be continuing, the Administrative Agent, subject to the limitations
set forth in the Loan Documents, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Pledgor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances collect, receive and realize upon the
Collateral, or any part thereof, and may forthwith take such other actions as
may be available under Applicable Law.    

(c)To the extent permitted by Applicable Law, the Pledgor waives all claims,
damages and demands it may acquire against the Administrative Agent arising out
of the exercise by the Administrative Agent of any of its rights hereunder.  If
any notice of a proposed sale or other disposition of Collateral shall be
required by Applicable Law, such notice shall be deemed reasonable and proper if
given at least ten (10) days before such sale or other disposition.  

(d)Notwithstanding the exercise of any remedy by the Administrative Agent on
behalf of the Secured Parties upon the occurrence and during the continuance of
an Event of Default and until the Termination Date (as hereinafter defined) has
occurred: (i) the Pledgor shall not be subrogated thereby to any rights of the
Administrative Agent for the benefit of the Secured Parties against the
Collateral or any other security for the Obligations, or the Pledgor, or any
property of the Pledgor; (ii) the Pledgor shall not be deemed to be the owner of
any interest in the Obligations; and (iii) the Pledgor shall not exercise any
rights or remedies with respect to the Pledgor or the Collateral or any other
security for the Obligations or any of them or the property of the Pledgor,
except to the extent expressly set forth in the Credit Agreement or herein, or
unless otherwise requested in writing to do so by the Administrative Agent.

(e)The remedies given to the Administrative Agent on behalf of the Secured
Parties hereunder (i) shall be cumulative and concurrent; (ii) may be pursued
separately, successively or concurrently against the Pledgor and any other party
obligated under the Obligations, or against the Collateral, or any of such
Collateral, or any other security for the Obligations, or any of them, at the
sole discretion of the

C-2

--------------------------------------------------------------------------------

 

Administrative Agent, on behalf of the Secured Parties; (iii) may be exercised
as often as occasion therefor shall arise following and during the continuance
of an Event of Default, it being agreed by the Pledgor that the exercise or
failure to exercise any of the same shall in no event be construed as a waiver
or release thereof or of any other right, remedy or recourse; (iv) are intended
to be and shall be, non‑exclusive; and (v) are in addition to any and all other
rights which Administrative Agent on behalf of Secured Parties may have against
the Pledgor or any other Person, at law or in equity, including exoneration and
subrogation, or by virtue of any other agreement. 

(f)Upon the occurrence and during the continuance of an Event of Default, the
issuance by the Administrative Agent, on behalf of the Secured Parties, of a
receipt or similar document to any Person obligated to pay any Capital
Contribution to the Pledgor shall be a full and complete release, discharge, and
acquittance to such Person to the extent of any amount so paid to the
Administrative Agent for the benefit of the Secured Parties.

5.Power of Attorney.  The Pledgor hereby irrevocably constitutes and appoints
the Administrative Agent, on behalf of the Secured Parties, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Pledgor and in the name of the
Pledgor or in its own name, from time to time after an Event of Default in the
Administrative Agent’s reasonable discretion, for the purpose of carrying out
the terms of this Security Agreement and in accordance with the terms of this
Security Agreement and the Credit Agreement, to take any and all appropriate
action it deems to be reasonably necessary or advisable to protect the security
interests and liens herein granted or the repayment of the Obligation and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, the Pledgor hereby gives the Administrative
Agent the power and right, on behalf of the Pledgor, without notice to or assent
by the Pledgor, to do the following:

(a)in the name of the Pledgor or its own name to endorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of monies due
under with respect to any Collateral and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise reasonably
deemed appropriate by the Administrative Agent for the purpose of collecting any
and all such monies due with respect to any Collateral whenever payable;

(b)to pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;

(c)take any action permitted to be taken by the Administrative Agent in
connection with the rights and remedies provided to it pursuant to the Pledge of
Collateral Account, dated as of the date hereof by and between the
Administrative Agent and the Pledgor, including any action otherwise set forth
in this Section 5;

(d)to direct any party liable for any payment under any of the Collateral to
make payment of any and all monies due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct, including
without limitation, to so direct any party with respect to any Capital
Commitment;

(e)subject to Section 10.2 of the Credit Agreement, to initiate one or more
Drawdowns in order to pay the Obligations or any part thereof then due and
owing;

(f)to ask or demand for, collect, receive payment of and receipt for, any and
all monies, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral;

C-3

--------------------------------------------------------------------------------

 

(g)to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral due to
the Pledgor or any portion thereof and to enforce any other right in respect of
any Collateral;  

(h)to defend any suit, action or proceeding brought against the Pledgor with
respect to any Collateral;

(i)to settle, compromise or adjust any such claim, suit, action or proceeding
(including, without limitation, with respect to Capital Commitments), and, in
connection therewith to give such discharges or releases as the Administrative
Agent may deem appropriate;

(j)to make allowances or adjustments related to Capital Commitments, and

(k)generally, to transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and to
do, at the Administrative Agent’s option and the Pledgor’s reasonable expense,
at any time, or from time to time, all acts and things which the Administrative
Agent reasonably deems necessary or advisable to protect, perfect, preserve or
realize upon the Collateral and the Administrative Agent’s Liens thereon and to
effect the intent of this Security Agreement, all as fully and effectively as
the Pledgor might do.  

Notwithstanding anything in this Section 5 to the contrary, the Administrative
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section unless an Event of Default has occurred and is
continuing.  The Pledgor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof.  This power of attorney is a power
coupled with an interest and is irrevocable unless and until the Termination
Date has occurred. The Administrative Agent shall give the Pledgor written
notice of actions taken pursuant to this paragraph 5 concurrently with, or
promptly after, the taking of such action, but its failure to give such notice
shall not affect the validity of such action, nor shall such failure give rise
to defenses to the Pledgor’s obligations hereunder. Notwithstanding anything
herein to the contrary, no ERISA Investor shall be required to fund its Capital
Contributions other than to the applicable Collateral Account.

6.Liability.  Regardless of any provision hereof, in the absence of bad faith,
gross negligence or willful misconduct by the Administrative Agent or the
Secured Parties, neither the Administrative Agent nor the Secured Parties shall
be liable in connection with or arising from its exercise of such power of
attorney, including for any acts or omissions relating to the collection,
possession, or any transaction concerning, all or part of the Pledgor’s Capital
Commitments or Drawdowns or sums due or paid thereon or any remedies related to
the enforcement thereof nor shall they be under any obligation whatsoever to
anyone by virtue of the security interests and Liens relating to the Pledgor’s
Capital Commitments.  Further, neither the Administrative Agent nor the Secured
Parties shall be responsible in any way for any depreciation in the value of the
Collateral nor have any duty or responsibility whatsoever to take any steps to
preserve any rights of the Pledgor in the Collateral or under the Investor
Documents, except as a result of its own bad faith, gross negligence or willful
misconduct.

7.Notices.  Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be given in the
manner provided in the Credit Agreement.

8.Successor Administrative Agent.  Reference is hereby made to Section 11.9 of
the Credit Agreement for the terms and conditions upon which a successor
Administrative Agent hereunder may be appointed.  Wherever the words
“Administrative Agent” are used herein, the same shall mean the

C-4

--------------------------------------------------------------------------------

 

Administrative Agent named in the first paragraph of this Security Agreement or
the successor Administrative Agent at the time in question. 

9.Required Lenders.  All rights of the Administrative Agent hereunder, if not
exercised by the Administrative Agent, may be exercised by the Required Lenders.

10.Successors and Assigns.  The provisions of this Security Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted by the Credit Agreement.  This Security
Agreement may not be assigned by the Pledgor.  This Security Agreement may be
assigned by the Administrative Agent without the consent of the Pledgor to any
successor Administrative Agent that is appointed in accordance with the Credit
Agreement.

11.Multiple Counterparts.  This Security Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Security Agreement by
signing any such counterpart.  Delivery of an executed counterpart of a
signature page of this Security Agreement by facsimile or in electronic (i.e.,
“pdf” or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Security Agreement.

12.Governing Law.  This Security Agreement, and any claim, controversy or
dispute arising under or related to or in connection herewith, the relationship
of the parties, and the interpretation and enforcement of the rights and duties
of the parties will be governed by the laws of the State of New York without
regard to any conflicts of law principles other than Section 5-1401 of the New
York General Obligations Law.

13.Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of
Trial by Jury.  Any suit, action or proceeding against any party hereto with
respect to this Security Agreement or any judgment entered by any court in
respect thereof, may be brought in the courts of the State of New York, or in
the United States Courts, in each case located in the Borough of Manhattan in
New York City, pursuant to Section 5-1402 of the New York General Obligations
Law and each party hereto hereby submits to the non-exclusive jurisdiction of
such courts for the purpose of any such suit, action or proceeding.  Each party
hereto hereby irrevocably consents to the service of process in any suit, action
or proceeding in said court by the mailing thereof by registered or certified
mail, postage prepaid, to such party’s address set forth in Section 12.6 of the
Credit Agreement.  Each party hereto hereby irrevocably waives any objections
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Security Agreement brought in the
courts of the State of New York, or in the United States Courts, in each case,
located in the Borough of Manhattan in New York City, and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  EACH OF THE PARTIES
HERETO HEREBY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN
CONNECTION WITH THIS SECURITY AGREEMENT, WHICH WAIVER IS INFORMED AND VOLUNTARY.

14.Waiver; Etc.  

(a)No delay or omission on the part of the Administrative Agent or Secured
Parties in exercising any right hereunder shall operate as a waiver of any such
right or any other right.  A waiver on any one or more occasions shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.  

(b)The Administrative Agent’s and the Secured Parties’ rights hereunder shall
not be released, diminished, impaired, reduced or adversely affected by: (i) the
renewal, extension, modification, amendment or alteration of any Loan Document
or any related document or instrument in accordance with the terms thereof;
(ii) any adjustment, indulgence, delay, omission, forbearance or compromise that
might

C-5

--------------------------------------------------------------------------------

 

be granted or given by the Administrative Agent or the Secured Parties to any
primary or secondary obligor or in connection with any security for the
Obligations; (iii) any full or partial release of any of the foregoing; or
(iv) notice of any of the foregoing; provided, however, that the security
interest granted hereby in proceeds of any Drawdown shall terminate with respect
to all Obligations, and Liens arising therefrom shall be automatically released,
when such proceeds are subsequently withdrawn from the related Collateral
Account pursuant to and in accordance with the Control Agreement and the Credit
Agreement.   

15.Authorization to File Financing Statements.  The Pledgor hereby authorizes
the Administrative Agent to file UCC financing statements with the appropriate
Secretary of State in order to perfect the Administrative Agent’s first priority
security interest in the Collateral, and the Pledgor hereby authorizes the
Administrative Agent to file all continuation statements, amendments or new UCC
financing statements necessary to maintain the continuing perfection by filing
of the Administrative Agent’s first priority security interest in the
Collateral.

16.Term of Agreement.  On the date of the full, final, and complete satisfaction
of the Obligations (other than indemnity and other obligations which by their
terms survive termination of the Credit Agreement and any contingent Obligations
for which the contingency has not occurred at the time the other Obligations
have been repaid) and the termination of all Commitments of the Lenders under
the Credit Agreement, this Security Agreement shall terminate and be of no
further force or effect (such date, the “Termination Date”).  Thereafter, upon
request, the Administrative Agent, on behalf of the Secured Parties, shall
promptly provide Pledgor, at its sole expense, a written release of the
Pledgor’s Obligations hereunder and a written release of the Collateral and, so
long as the Pledgor has written confirmation from the Administrative Agent that
this Security Agreement has been terminated as provided above, the Pledgor shall
be authorized to prepare and file UCC termination statements terminating all UCC
financing statements filed of record in connection with this Security Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

C-6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed as of the day and year first above written.

PLEDGOR:

OWL ROCK CAPITAL CORPORATION

By:
Name:
Title:




Borrower Security Agreement

--------------------------------------------------------------------------------

 

THIS SECURITY AGREEMENT ACCEPTED AND AGREED BY:

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:
Name:
Title:


 

 

Borrower Security Agreement

--------------------------------------------------------------------------------

 

EXHIBIT D
FORM OF PLEDGE OF COLLATERAL ACCOUNT

Dated as of [DATE]

THIS PLEDGE OF COLLATERAL ACCOUNT (as amended, restated, supplemented or
otherwise modified from time to time, the “Pledge”) is executed and delivered as
of the date above by Owl Rock Capital Corporation, a Maryland corporation (the
“Pledgor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”), for the benefit of the
Secured Parties (as defined in the Credit Agreement referred to below).

Reference is made to that certain Revolving Credit Agreement dated as of August
1, 2016 by and among, inter alios, the Pledgor, as a Borrower, the other
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

Reference is also made to that certain Deposit Account Control Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Control Agreement”), dated as of the date hereof, among the Administrative
Agent, the Pledgor and the Account Bank (as defined below).

1.Acknowledgement.  The Pledgor hereby acknowledges and confirms that it is
receiving a direct or indirect benefit from the Loans and Letters of Credit
under the Credit Agreement, and that the grant of the security interest in the
Collateral hereunder and the execution of this Pledge is a condition to the
extension of any Loans and/or Letters of Credit.

2.Pledge.  In order to secure the prompt payment and performance in full when
due, whether by lapse of time, acceleration, mandatory prepayment or otherwise,
of the Obligations, the Pledgor hereby grants to the Administrative Agent and
pledges and creates a security interest in, all of its right, title and
interest, in, to and under the following, whether now existing or hereafter
acquired or arising and wherever located, for the benefit of the Secured Parties
(the “Account Collateral”):

(a)Account Number            , maintained in the name of the Borrower, at State
Street Bank and Trust Company (the “Account Bank”), and any extensions or
renewals thereof, if the account is one which may be extended or renewed, and
any successor or substitute accounts (the “Collateral Account”),

(b)all of the Pledgor’s right, title, and interest (whether now existing or
hereafter created or arising) in and to the Collateral Account, all sums or
other property now or at any time hereafter on deposit therein, credited
thereto, or payable thereon, and

(c)all proceeds and products thereof, and all instruments, documents,
certificates, and other writings evidencing the Collateral Account.  

3.The Pledgor hereby represents and warrants to the Administrative Agent, for
the benefit of the Secured Parties, that:

(a)the representations and warranties set forth in the Credit Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the date hereof (except with respect to representations and warranties made as
of an earlier date, which shall be true and correct in all material respects as
of such earlier date);

D-1

--------------------------------------------------------------------------------

 

(b)subject to the Administrative Agent’s rights hereunder and under the Control
Agreement with respect to the Collateral Account and any Permitted Liens, the
Pledgor is the sole owner of the Collateral Account and has authority to execute
and deliver this Pledge;  

(c)the Pledgor was formed in, and only in, Maryland; and

(d)this Pledge, together with the Control Agreement with respect to the
Collateral Account, shall, upon the execution and delivery thereof by the
parties thereto, give the Administrative Agent “control” of the Collateral
Account within the meaning of Article 9 of the Uniform Commercial Code as in
effect in the State of New York from time to time.

4.Remedies.  

(a)The Administrative Agent and the Secured Parties shall have all rights,
remedies and recourse granted in the Loan Documents and any other instruments
executed to provide security for or in connection with the payment and
performance of the Obligations or existing at common law or equity (including
those granted by the UCC, and the right of offset).  

(b)Without limiting the generality of Section 4(a), if an Event of Default shall
occur and be continuing and unless and until the Termination Date (hereinafter
defined) has occurred, the Administrative Agent, subject to the limitations set
forth in the Loan Documents without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Pledgor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances (i) demand payment and performance of all due
and payable Obligations from the funds in or credited to the Collateral Account,
(ii) withdraw, collect, and receive any and all funds on deposit in or payable
to the Collateral Account, (iii), withdraw funds from the Collateral Account and
apply all or any portion of the funds in or credited to the Collateral Account
to the Obligations, and (iv) surrender or present for notation of withdrawal the
passbook, certificate, or other documents issued to the Pledgor in connection
with the Collateral Account. Notwithstanding the foregoing, the Administrative
Agent agrees that it shall not take any actions under this Section 4 and shall
not issue or deliver to the Account Bank any notices of exclusive control or any
other instructions under any account control agreement relating to the
Collateral Account, unless and until a Cash Control Event has occurred and is
continuing.

(c)To the extent permitted by Applicable Law, the Pledgor waives all claims,
damages and demands it may acquire against the Administrative Agent arising out
of the exercise by the Administrative Agent of any of its rights hereunder.  If
any notice of a proposed sale or other disposition of Account Collateral shall
be required by Applicable Law, such notice shall be deemed reasonable and proper
if given at least ten (10) days before such sale or other disposition.  

(d)Notwithstanding a foreclosure upon any of the Account Collateral or exercise
of any other remedy by the Administrative Agent on behalf of the Secured Parties
upon the occurrence of an Event of Default and until the Termination Date has
occurred: (i) the Pledgor shall not be subrogated thereby to any rights of the
Administrative Agent for the benefit of the Secured Parties against the Account
Collateral or any other security for the Obligations, or the Pledgor, or any
property of the Pledgor; (ii) the Pledgor shall not be deemed to be the owner of
any interest in the Obligations; and (iii) the Pledgor shall not exercise any
rights or remedies with respect to the Pledgor or the Account Collateral or any
other security for the Obligations or any of them or the property of the Pledgor
except to the extent expressly set forth in the Credit Agreement or herein, or
unless otherwise requested in writing to do so by the Administrative Agent.

D-2

--------------------------------------------------------------------------------

 

(e)The remedies given to the Administrative Agent on behalf of the Secured
Parties hereunder (i) shall be cumulative and concurrent; (ii) may be pursued
separately, successively or concurrently against the Pledgor and any other party
obligated under the Obligations, or against the Account Collateral, or any of
such Account Collateral, or any other security for the Obligations, or any of
them, at the sole discretion of the Administrative Agent, on behalf of the
Secured Parties; (iii) may be exercised as often as occasion therefor shall
arise, it being agreed by the Pledgor that the exercise or failure to exercise
any of the same shall in no event be construed as a waiver or release thereof or
of any other right, remedy or recourse; (iv) are intended to be and shall be,
non‑exclusive; and (v) are cumulative and in addition to any and all other
rights which Administrative Agent on behalf of Secured Parties may have against
the Pledgor or any other Person, at law or in equity, including exoneration and
subrogation, or by virtue of any other agreement. 

5.Power of Attorney.  Pursuant to the Security Agreement, dated as of the date
hereof between the Pledgor and the Administrative Agent, the Pledgor has
irrevocably constituted and appointed the Administrative Agent with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Pledgor and in the name of the
Pledgor or in its own name, from time to time after an Event of Default in the
Administrative Agent’s reasonable discretion, for the purpose of carrying out
the terms of this Pledge, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement.  

6.Pledgor’s Receipt of Funds.  Should any funds required by the Credit Agreement
or by this Pledge to be deposited into the Collateral Account be received by the
Pledgor, such funds shall immediately upon receipt become subject to the Lien
hereof and while in the hands of the Pledgor be segregated from all other funds
of the Pledgor and be held in trust for the Administrative Agent, for the
benefit of the Secured Parties.  The Pledgor shall have absolutely no dominion
or control over such funds except to immediately deposit such funds into the
Collateral Account, except to the extent the Pledgor would otherwise be
permitted to withdraw such funds.

7.Liability.  Neither the Administrative Agent nor the Secured Parties shall be
liable or responsible in any way for (a) any depreciation in the value of the
Account Collateral nor have any duty or responsibility whatsoever to take any
steps to preserve any rights of the Pledgor in the Account Collateral or (b) any
loss of interest on or any penalty or charge assessed against funds in, payable
on, or credited to the Collateral Account as a result of the Administrative
Agent or any Secured Party exercising any of its rights or remedies under this
Pledge, except, in each case, for bad faith, gross negligence or willful
misconduct by the Administrative Agent or such Secured Party.

8.Notices.  Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be given in the
manner provided in the Credit Agreement.

9.Successor Administrative Agent.  Reference is hereby made to Section 11.9 of
the Credit Agreement for the terms and conditions upon which a successor
Administrative Agent hereunder may be appointed.  Wherever the words
“Administrative Agent” are used herein, the same shall mean the Administrative
Agent named in the first paragraph of this Pledge or the successor
Administrative Agent at the time in question.

10.Required Lenders.  All rights of the Administrative Agent hereunder, if not
exercised by the Administrative Agent, may be exercised by the Required Lenders.

11.Successors and Assigns.  The provisions of this Pledge shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted by the Credit Agreement.  

D-3

--------------------------------------------------------------------------------

 

This Pledge may not be assigned by the Pledgor.  This Pledge may be assigned by
the Administrative Agent without the consent of the Pledgor to any successor
Administrative Agent that is appointed in accordance with the Credit Agreement. 

12.Multiple Counterparts.  This Pledge may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Pledge by signing any
such counterpart.  Delivery of an executed counterpart of a signature page of
this Pledge by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Pledge.

13.Governing Law.  This Pledge, and any claim, controversy or dispute arising
under or related to or in connection herewith, the relationship of the parties,
and/or the interpretation and enforcement of the rights and duties of the
parties will be governed by the laws of the State of New York without regard to
any conflicts of law principles other than Section 5-1401 of the New York
General Obligations Law.

14.Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of
Trial by Jury.  Any suit, action or proceeding against any party hereto with
respect to this Pledge or any judgment entered by any court in respect thereof,
may be brought in the courts of the State of New York, or in the United States
Courts, in each case, located in the Borough of Manhattan in New York City,
pursuant to Section 5-1402 of the New York General Obligations Law and each
party hereto hereby submits to the non-exclusive jurisdiction of such courts for
the purpose of any such suit, action or proceeding.  Each party hereto hereby
irrevocably consents to the service of process in any suit, action or proceeding
in said court by the mailing thereof by registered or certified mail, postage
prepaid, to such party’s address set forth in Section 12.6 of the Credit
Agreement.  Each party hereto hereby irrevocably waives any objections which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Pledge brought in the courts of
the State of New York, or in the United States Courts, in each case, located in
the Borough of Manhattan in New York City, and hereby further irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.  EACH OF THE PARTIES HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS
PLEDGE, WHICH WAIVER IS INFORMED AND VOLUNTARY.

15.Waiver; Etc.  

(a)No delay or omission on the part of the Administrative Agent or Secured
Parties in exercising any right hereunder shall operate as a waiver of any such
right or any other right.  A waiver on any one or more occasions shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.  

(b)The Administrative Agent’s and the Secured Parties’ rights hereunder shall
not be released, diminished, impaired, reduced or adversely affected by: (i) the
renewal, extension, modification, amendment or alteration of any Loan Document
or any related document or instrument in accordance with the terms thereof;
(ii) any adjustment, indulgence, delay, omission, forbearance or compromise that
might be granted or given by the Administrative Agent or the Secured Parties to
any primary or secondary obligor or in connection with any security for the
Obligations; (iii) any full or partial release of any of the foregoing; or
(iv) notice of any of the foregoing.  

16.Term of Agreement.  On the date of the full, final, and complete satisfaction
of the Obligations (other than indemnity and other obligations which by their
terms survive termination of the Credit Agreement and any contingent Obligations
for which the contingency has not occurred at the time the other Obligations
have been repaid) and the termination of all Commitments of the Lenders under
the Credit

D-4

--------------------------------------------------------------------------------

 

Agreement, this Pledge shall terminate and be of no further force or effect
(such date, the “Termination Date”).  Thereafter, upon request, the
Administrative Agent, on behalf of the Secured Parties, shall promptly provide
the Pledgor, at its sole expense, a written release of the Pledgor’s Obligations
hereunder and a written release of the Account Collateral and, so long as the
Pledgor has written confirmation from the Administrative Agent that this Pledge
has been terminated as provided above, the Pledgor shall be authorized to
prepare and file UCC termination statements terminating all UCC financing
statements filed of record in connection with this Pledge. 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

D-5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Pledge to be duly
executed as of the day and year first above written.

PLEDGOR:

OWL ROCK CAPITAL CORPORATION

 

By:
Name:
Title:

 




 

--------------------------------------------------------------------------------

 

THIS PLEDGE ACCEPTED
AND AGREED BY:

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:
Name:
Title:


 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E
FORM OF REQUEST FOR BORROWING

[DATE]

Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication/Agency Services
Telephone:  (704) 590-2706
Facsimile:  (704) 590 2790
Email:agencyservices.requests@wellsfargo.com
subscription.finance@wellsfargo.com

 

RE:

That certain Revolving Credit Agreement dated as of August 1, 2016 by and among,
inter alios, Owl Rock Capital Corporation, a Maryland corporation, as the
Initial Borrower (together with the other borrowers from time to time party
thereto, the “Borrowers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent, Letter of Credit Issuer and a Lender and the other Lenders
from time to time party thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Ladies and Gentlemen:

This Request for Borrowing is executed and delivered by the Borrower(s) to the
Administrative Agent pursuant to Section 2.3(a) of the Credit Agreement.

The Borrower(s) hereby request a Borrowing pursuant to the Credit Agreement as
follows:

1.

Name of Borrower(s) or Qualified Borrower(s) (if applicable):

 

2.

Amount of Borrowing/Currency:

 

3.

Date of Borrowing:

 

4.

Type of Borrowing (check one box only):

 

 

Reference Rate Loan
LIBOR Rate Loan with ___ -month Interest Period
LIBOR Rate Loan based on Daily LIBOR

 

5.

Borrower’s wire Instructions for receipt of Borrowing:

Bank:__________
ABA Number:__________
Account Name: __________
Account Number: __________
Reference:__________
Contact:__________

E-1

--------------------------------------------------------------------------------

 

In connection with the Borrowing requested herein, the undersigned hereby
represent, warrant, and certify to the Administrative Agent for the benefit of
the Lenders that:

(a)On and as of the date of the Borrowing(s) requested herein the
representations and warranties set forth in the Credit Agreement and the other
Loan Documents will be true and correct in all material respects, with the same
force and effect as if made on and as of such date (except to the extent such
representations and warranties expressly relate to an earlier date), provided
that if any such representation and warranty is qualified as to materiality,
with respect to such representation and warranty, the materiality qualifier set
forth above shall be disregarded for the purposes of this condition;

 

(b)No event shall have occurred and be continuing, or would result from the
Borrowing(s) requested herein, which constitutes an Event of Default or a
Potential Default;

(c)Other than as disclosed to the Administrative Agent in writing, the Borrowers
have no knowledge that any Investor would be entitled to exercise any
withdrawal, excuse or exemption right under its Subscription Agreement or any
other Operative Document with respect to any Investment being acquired in whole
or in part with any proceeds of the requested Borrowing;

(d)No Interim Period is currently in effect.

(e)After giving effect to the Borrowing(s) requested herein, the Dollar
Equivalent of the Principal Obligations will not exceed the Available
Commitment; and

(f)The Borrowing Base Certificate attached hereto as Exhibit A, which
constitutes an updated Exhibit A to the Credit Agreement, is true and correct as
of the date hereof.  In the event that there is a change to the Borrowing Base
Certificate changes between the date hereof and the date of the Borrowing(s)
requested herein, the Borrower(s) shall promptly deliver to the Administrative
Agent corrections thereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

E-2

--------------------------------------------------------------------------------

 

The undersigned hereby certifies each and every matter contained herein to be
true and correct.

BORROWERS:

OWL ROCK CAPITAL CORPORATION


By:
Name:
Title:

[OTHER BORROWERS]

[QUALIFIED BORROWER, IF APPLICABLE]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A TO REQUEST FOR BORROWING

[Updated Borrowing Base Certificate to be Attached Separately]

 

 

E-A-1

--------------------------------------------------------------------------------

 

EXHIBIT F
FORM OF REQUEST FOR LETTER OF CREDIT

[DATE]

Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication/Agency Services
Telephone:  (704) 590-2706
Facsimile:  (704) 590 2790
Email:agencyservices.requests@wellsfargo.com
subscription.finance@wellsfargo.com

 

RE:

That certain Revolving Credit Agreement dated as of August 1, 2016 by and among,
inter alios, Owl Rock Capital Corporation, a Maryland corporation, as the
Initial Borrower (together with the other borrowers from time to time party
thereto, the “Borrowers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent, Letter of Credit Issuer and a Lender and the other Lenders
from time to time party thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Ladies and Gentlemen:

This Request for Letter of Credit is executed and delivered by the
Borrower(s) to the Administrative Agent pursuant to Section 2.9(b) of the Credit
Agreement.  The Borrower(s) have attached hereto an Application and Agreement
for Letter of Credit in the form of Schedule 1 dated as of [DATE].  The
Borrower(s) hereby request that the Letter of Credit Issuer issue a Letter of
Credit substantially in the form of Schedule 2.

In connection with the issuance of the Letter of Credit requested herein, the
undersigned hereby represent, warrant, and certify to the Administrative Agent
for the benefit of the Lenders and the Letter of Credit Issuer that:

(a)On and as of the date of the issuance of the Letter of Credit requested
herein, the representations and warranties set forth in the Credit Agreement and
the other Loan Documents will be true and correct in all material respects, with
the same force and effect as if made on and as of such date (except to the
extent such representations and warranties expressly relate to an earlier date),
provided, that if any such representation and warranty is qualified as to
materiality, with respect to such representation and warranty, the materiality
qualifier set forth above shall be disregarded for the purposes of this
condition;

(b)The Letter of Credit Liability (after giving effect to the issuance of the
requested Letter of Credit) will not exceed the lesser of: (A) the remainder
of: (1) the Available Commitment as of such date; minus (2) the Dollar
Equivalent of the Principal Obligations as of such date; and (B) the Letter of
Credit Sublimit on such date;

(c)No event shall have occurred and be continuing, or would result from the
issuance of the Letter of Credit requested herein, which constitutes an Event of
Default or a Potential Default;

F-1

--------------------------------------------------------------------------------

 

(d)After giving effect to the issuance of the Letter of Credit requested herein
the Dollar Equivalent of the Principal Obligations will not exceed the Available
Commitment; 

(e)No Interim Period is currently in effect.

(f)The Borrowing Base Certificate attached hereto as Exhibit A, which
constitutes an updated Exhibit A to the Credit Agreement, is true and correct as
of the date hereof.  In the event that there is a change to the Borrowing Base
Certificate changes between the date hereof and the date of the issuance of the
Letter of Credit requested herein, the Borrower(s) shall promptly deliver to the
Administrative Agent corrections thereto; and

(g)Other than as disclosed to the Administrative Agent in writing, the Borrowers
have no knowledge or reason to believe any Investor would be entitled to
exercise any withdrawal, excuse or exemption right under the its Subscription
Agreement or any other Operative Document with respect to any Investment being
acquired in whole or in part with any proceeds of the requested Letter of
Credit.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

F-2

--------------------------------------------------------------------------------

 

The undersigned hereby certifies each and every matter contained herein to be
true and correct.

BORROWERS:

OWL ROCK CAPITAL CORPORATION

 

By:
Name:
Title:

[OTHER BORROWERS/QUALIFIED BORROWER, IF APPLICABLE]


 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO REQUEST FOR LETTER OF CREDIT
APPLICATION AND AGREEMENT FOR LETTER OF CREDIT


Standby Letter of Credit Application

Wells Fargo

Applicant Name:

To:
Wells Fargo Bank, N.A.
1525 W WT Harris Blvd.
Charlotte, NC 28262

Mail Code: D1109-019
Attention:  Syndication/Agency Services

Advising bank (if known):

Expiry Date: _______________________ in New York

Beneficiary Name:

Issuance, if not via SWIFT:

[ ] by air mail
[ ] by teletransmission (as operative instrument)

[ ] Credit to be transferable

Currency and amount in words:

Confirmation of credit:

[ ] not required[ ] required

All bank charges other than Wells Fargo charges are:

[ ] for our account[ ] for beneficiary’s account

Partial drawings:

   [ ] allowed[ ] not allowed

Please issue an irrevocable Standby Letter of Credit available, at your
counters, by draft(s) at sight to be drawn on you (or on a correspondent
selected by you if the Credit is in a currency other than Dollars), when
accompanied by the following documents:

Beneficiary’s statement signed or purporting to be signed by or on behalf of
Beneficiary reading (please state below the exact wording to appear on the
statement to be presented with the draft):

________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________

[ ] as per attached pages 1 through _____.

F-1-1

--------------------------------------------------------------------------------

 

Other documents:

____________________________________________________________________________________________________________________________________________________________

Additional instructions, if any:

_________________________________________________________________________________________________________________________________________________________________________________________________________________________________________

This Standby Letter of Credit expires at Wells Fargo Bank, National Association
on the expiry date indicated above.

This Standby Letter of Credit is subject to the International Standby Practices
of the International Chamber of Commerce, in effect at issuance date.

We understand that this Standby Letter of Credit will not be issued until your
Letter of Credit issuing unit has had the opportunity to process the Letter of
Credit.  We further understand that the final form of the Letter of Credit may
be subject to such final revision and changes as deemed necessary or appropriate
by such unit and we hereby consent to such.

For Bank Use Only

 

Date

Approved

 

 

 

 

Name of Applicant

 

 

 

 

 

By:

 

Date:

 

 

Authorized Signature

 

 

 

 

F-1-2

--------------------------------------------------------------------------------

 

SCHEDULE 2 TO REQUEST FOR LETTER OF CREDIT
FORM OF LETTER OF CREDIT

Irrevocable Standby
Letter of Credit
No.  ___________
Date: __________
Amount: $______

Attn: __________

Ladies and Gentlemen:

We hereby establish, at the request and for the account of __________ (the
“Account Party”), in your favor, this Irrevocable Standby Letter of Credit
No.  _____, in the aggregate amount of _______ (_______), as reduced from time
to time pursuant to Annex A attached hereto (the “Total Credit”), effective
______, 20__, and expiring at the close of banking business at our offices at
__________ on ______, 20__.

We hereby irrevocably authorize you to draw on us, in accordance with the terms
and conditions hereinafter set forth, in one or more drawings by your draft
bearing thereon Letter of Credit No.  ______, payable at sight on a Banking Day
(as defined below), and each accompanied by the original of this Letter of
Credit, together with any amendment thereto, and a written and appropriately
completed certificate signed by you in the form of Annex B attached hereto (any
such draft accompanied by such certificate being a “Demand”).  As used herein,
“Banking Day” means a day of the year on which banks are not required or
authorized to close in New York City (USA) or London, England or [   ].

If we receive any such Demand, all in strict conformity with the terms and
conditions of this Letter of Credit, not later than 11:00 a.m.  (New York City
time) on a Banking Day prior to the termination hereof, we will honor such
Demand by making available to you before 11:00 a.m.  (New York City time) on the
second Banking Day following the date we shall have received such Demand, an
amount in same-day funds equal to the amount of the draft submitted with such
Demand.  If we receive any such Demand, all in strict conformity with the terms
and conditions of this Letter of Credit, after 11:00 a.m.  (New York City time)
on a Banking Day prior to the termination hereof, we will honor such Demand by
making available to you, before 11:00 a.m.  (New York City time) on the third
Banking Day following the date we shall have received such Demand, an amount in
same-day funds equal to the amount of the draft submitted with such Demand.

In accordance with your instructions, payment under this Letter of Credit may be
made by wire transfer of funds from the Federal Reserve Bank of New York to your
account in a bank on the Federal Reserve wire system or by deposit of same-day
funds into a designated account that you maintain with us or such bank accounts
as specified by you in the Demand.

This Letter of Credit sets forth in full our undertaking, and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement referred to herein, and any such reference
shall not be deemed to incorporate herein by reference any document, instrument
or agreement except for such Demand.

This Letter of Credit shall be governed by the Customs and Practice for
Documentary Credits (2007 Revision), effective July, 2007 International Chamber
of Commerce Publication No. 600, International Standby Practices (1998 Revision,
effective January 1, 1999), International Chamber of Commerce Publication
No.  590, and, to the extent not inconsistent therewith, by the laws of the
State of New York,

F-2-1

--------------------------------------------------------------------------------

 

including the Uniform Commercial Code as in effect in the State of New
York.  Communications with respect to this Letter of Credit shall be in writing
and shall be addressed to us at the above address, specifically referring to the
number of this Letter of Credit.

Very truly yours,

[LETTER OF CREDIT ISSUER]


By:
Name:
Title:

 

 

F-2-2

--------------------------------------------------------------------------------

 

ANNEX A TO LETTER OF CREDIT
NOTICE OF REDUCTION OF TOTAL CREDIT
UNDER IRREVOCABLE STANDBY LETTER OF CREDIT NO.  [_____]

Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication/Agency Services
Telephone:  (704) 590-2706
Facsimile:  (704) 590 2790
Email:agencyservices.requests@wellsfargo.com
subscription.finance@wellsfargo.com

The undersigned, a duly authorized representative of [_______], a [_________]
(the “Beneficiary”), hereby notifies [the Letter of Credit Issuer] (the
“Issuer”), with reference to Irrevocable Standby Letter of Credit No.  [_____]
(the “Letter of Credit”) issued by the Issuer in favor of the Beneficiary, that
effective as of the date hereof, the face amount shall be reduced by $[_______],
such that from and after the date hereof the face amount of the Letter of Credit
shall be equal to $[_____________].

IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Notice as of
the [___] day of [_______], [____].

BENEFICIARY:

[____________________________________]
a [__________________________________]


By:
Name:
Title:


 

 

F-2-3

--------------------------------------------------------------------------------

 

ANNEX B TO LETTER OF CREDIT
CERTIFICATE FOR DRAWING UNDER
IRREVOCABLE STANDBY LETTER OF CREDIT NO.  [_____]

Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication/Agency Services
Telephone:  (704) 590-2706
Facsimile:  (704) 590 2790
Email:agencyservices.requests@wellsfargo.com
subscription.finance@wellsfargo.com

The undersigned, a duly authorized representative of
[___________________________], a [__________] (the “Beneficiary”), hereby
certifies to [the Letter of Credit Issuer] (the “Issuer”), with reference to
Irrevocable Standby Letter of Credit No.  [_____] (the “Letter of Credit”)
issued by the Issuer in favor of the Beneficiary, that this certificate has been
executed and delivered by the Beneficiary pursuant to [_______________________].

[Add signed written statement(s) of the Beneficiary, if any, required by the
Applicant]

IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the [_________] day of [________________], [___].

BENEFICIARY:

[____________________________________]
a [__________________________________]


By:
Name:
Title:


 

 

F-2-4

--------------------------------------------------------------------------------

 

EXHIBIT A TO REQUEST FOR LETTER OF CREDIT

[Updated Borrowing Base Certificate to be Attached]

 

 

F-A-1

--------------------------------------------------------------------------------

 

EXHIBIT G
FORM OF ROLLOVER/CONVERSION NOTICE

[DATE]


Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication/Agency Services
Telephone:  (704) 590-2706
Facsimile:  (704) 590-2790
Email:agencyservices.requests@wellsfargo.com
subscription.finance@wellsfargo.com

 

RE:

That certain Revolving Credit Agreement dated as of August 1, 2016 by and among,
inter alios, Owl Rock Capital Corporation, a Maryland corporation, as the
Initial Borrower (together with the other borrowers from time to time party
thereto, the “Borrowers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent, Letter of Credit Issuer and a Lender and the other Lenders
from time to time party thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Ladies and Gentlemen:

This [Rollover][Conversion] Notice is executed and delivered by the undersigned
Borrower(s) pursuant to Section [2.3(e)][2.3(f)] of the Credit Agreement.

The undersigned Borrower hereby requests a [Rollover][Conversion] of a Loan
outstanding under the Credit Agreement, and in connection therewith, sets forth
below the terms on which such [Rollover] [Conversion] is requested to be made:

1.

Date of [Rollover][Conversion]:

2.

Principal Amount and currency of [Rollover][Conversion]:

3.

Type of Loan Converted from (if applicable):

4.

Type of Loan Converted to (if applicable):

5.

Interest Option (check one box only):

oReference Rate
o LIBOR Rate with ___ -month Interest Period
o LIBOR Rate based on Daily LIBOR

In connection with the [Rollover][Conversion] described herein, the undersigned
Borrowers hereby represent, warrant, and certify to the Administrative Agent for
the benefit of the Lenders that:

G-1

--------------------------------------------------------------------------------

 

 

(a)

On and as of the date of the [Rollover][Conversion] requested herein, the
representations and warranties set forth in the Credit Agreement and the other
Loan Documents will be true and correct in all material respects, with the same
force and effect as if made on and as of such date (except to the extent such
representations and warranties expressly relate to an earlier date), provided
that if any such representation and warranty is qualified as to materiality,
with respect to such representation and warranty, the materiality qualifier set
forth above shall be disregarded for the purposes of this condition; 

 

(b)

No event shall have occurred and be continuing, or would result from the
[Rollover][Conversion] requested herein, which constitutes an Event of Default
or a Potential Default; and

 

(c)

After giving effect to the [Rollover][Conversion] requested herein, the Dollar
Equivalent of the Principal Obligations will not exceed the Available
Commitment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

G-2

--------------------------------------------------------------------------------

 

The undersigned hereby certifies each and every matter contained herein to be
true and correct in all material respects.

BORROWER(S):

OWL ROCK CAPITAL CORPORATION

 

By:
Name:
Title:

[OTHER BORROWER]

[QUALIFIED BORROWER, IF APPLICABLE]





 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H
FORM OF LENDER ASSIGNMENT AND ASSUMPTION

Dated as of [DATE]

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment and Assumption”) is
made as of the date hereof between the assignor designated on Schedule 1 hereto
(the “Assignor”) and the assignee designated on Schedule I (the “Assignee”).

Reference is made to that certain Revolving Credit Agreement dated as of August
1, 2016 by and among, inter alios, Owl Rock Capital Corporation, a Maryland
corporation, as the Initial Borrower (together with the other borrowers from
time to time party thereto, the “Borrowers”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent, Letter of Credit Issuer and a Lender
and the other Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

1.The Assignor hereby irrevocably sells and assigns to Assignee, without
recourse and without representation or warranty except as expressly set forth
herein, and Assignee hereby irrevocably purchases and assumes from the Assignor
without recourse to the Assignor, an undivided interest in and to the Assignor’s
rights and obligations in its capacity as Lender under the Credit Agreement and
the other Loan Documents as of the Assignment Effective Date (as defined below)
equal to the percentage interest specified on Schedule I of all outstanding
rights and obligations under the Credit Agreement and the other Loan
Documents.  After giving effect to such sale and assignment, the Assignee’s
Commitment and the amount of the Loans owing to the Assignee will be as set
forth on Schedule I.

2.The Assignor: (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents (except this
Assignment and Assumption) or the execution (other than by the Assignor),
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any other instrument or document furnished pursuant thereto,
or the accuracy and completeness of any document furnished hereunder; and
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrowers or any Investors (each, a
“Loan Party”) or the performance or observance by any Loan Party of any of its
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto.

3.The Assignee: (a) confirms that it has received a copy of the Credit Agreement
and the other Loan Documents (except for copies of other Lenders’ Assignment and
Assumptions which are available to the Assignee upon request), and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption; (b) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement or any other Loan
Document; (c) confirms that it is an Eligible Assignee; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement and the
other Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (e) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Credit Agreement or any other Loan
Document are required to be performed by it as a Lender; and (f) attaches (or
has delivered to the

H-1

--------------------------------------------------------------------------------

 

Administrative Agent, the Borrowers and the Assignor) completed and signed
copies of any forms that may be required pursuant to the Credit Agreement
(together with any additional supporting documentation required pursuant to
Applicable Laws regulations or such other evidence satisfactory to the Borrowers
and the Administrative Agent) in order to certify the Assignee’s exemption from
United States withholding taxes with respect to any payments or distributions
made or to be made to the Assignee in respect of the Loans or under the Credit
Agreement. 

4.Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent.  The effective date for this Assignment and Assumption
(the “Assignment Effective Date”) shall be the date specified by the
Administrative Agent on its signature page hereto.

5.As of the Assignment Effective Date: (a) the Assignee shall be a party (as a
Lender) to the Credit Agreement and the other Loan Documents and, to the extent
provided in this Assignment and Assumption, have the rights and obligations of a
Lender thereunder; and (b) the Assignor shall, to the extent provided in this
Assignment and Assumption, relinquish its rights and be released from its
obligations (as a Lender) under the Credit Agreement and the other Loan
Documents (other than rights under the provisions of the Loan Documents relating
to indemnification or the payment of fees, costs and expenses, to the extent
such rights relate to the time prior to the Assignment Effective Date).

6.From and after the Assignment Effective Date, the Administrative Agent shall
make all payments under the Credit Agreement and the other Loan Documents in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest, fees and indemnities with respect thereto) to
the Assignee.

7.The Assignor and the Assignee shall exchange such consideration for the
assignments contemplated hereunder and shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Assignment
Effective Date as they shall deem appropriate, directly between themselves.

8.This Assignment and Assumption embodies the entire agreement between the
parties and supersedes all prior agreements and understanding, if any, relating
to the subject matter of this Assignment and Assumption.

9.The provisions of this Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

10.This Assignment and Assumption and any claim, controversy or dispute arising
under or related to or in connection herewith, the relationship of the parties,
and/or the interpretation and enforcement of the rights and duties of the
parties will be governed by the laws of the State of New York without regard to
any conflicts of law principles other than Section 5-1401 of the New York
General Obligations Law.

11.This Assignment and Assumption may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Assignment and Assumption by facsimile or email (with a PDF copy attached)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

H-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Assignor and Assignee have caused this Assignment and
Assumption to be executed by their officers thereunto duly authorized as of the
date specified thereon.

ASSIGNOR:

[ASSIGNOR]

By:
Name:
Title:

 




 

--------------------------------------------------------------------------------

 

ASSIGNEE:

[ASSIGNEE]

By:
Name:
Title:

 

 




 

--------------------------------------------------------------------------------

 

ACCEPTED AND APPROVED BY:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Letter of Credit Issuer


By:
Name:
Title:



ASSIGNMENT EFFECTIVE DATE:
(To be completed by the Administrative Agent)

___________________, 20___




 

--------------------------------------------------------------------------------

 

[IF REQUIRED] [CONSENTED TO BY:]

[BORROWERS:]

OWL ROCK CAPITAL CORPORATION

 

By:__________________________________
Name:
Title:]

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I TO LENDER ASSIGNMENT AND ASSUMPTION AGREEMENT


Name of Assignor:

 

Notice Information of Assignor:

 

 

 

 

 

Assignor’s Commitment Prior to Assignment:

$

Percentage of Assignor’s Commitment Assigned:

%

Assignor’s Amount of outstanding Loans After Assignment:

$

Assignor’s Amount of outstanding Letter of Credit Liability After Assignment:

$

Assignor’s Amount of undrawn Maximum Commitment After Assignment:

$

Assignor’s Commitment After Assignment After Assignment:

$

Assignor’s Percentage Interest of Total Maximum Commitment After Assignment:

%

 

Name of Assignee:

 

Notice Information of Assignee:

 

 

 

 

 

Assignee’s Commitment Prior to Assignment:

$

Assignee’s Amount of outstanding Loans After Assignment:

$

Assignee’s Amount of outstanding Letter of Credit Liability After Assignment:

$

Assignee’s Amount of undrawn Maximum Commitment After Assignment:

$

Assignee’s Commitment After Assignment:1

$

Assignee’s Percentage Interest of Total Maximum Commitment After Assignment:

%

 

 

 

 

1 

Minimum $5,000,000, unless agreed by Administrative Agent (and Borrower, if no
Specified Default has occurred and is continuing).

H-I-1

--------------------------------------------------------------------------------

 

EXHIBIT I
FORM OF QUALIFIED BORROWER PROMISSORY NOTE

Dated as of [DATE]

New York, New York

1.FOR VALUE RECEIVED, the undersigned [NAME OF QUALIFIED BORROWER], a
[jurisdiction of formation] [form of legal entity] (the “Maker”), hereby
unconditionally promises to pay the Administrative Agent (as defined below) (the
“Payee”), in accordance with the provisions of the Credit Agreement (as defined
below), the principal amount of each Loan from time to time made by the Payee to
the Maker under that certain Revolving Credit Agreement dated as of August 1,
2016 by and among, inter alios, Owl Rock Capital Corporation, a Maryland
corporation, as the Initial Borrower (together with the other borrowers from
time to time party thereto, the “Borrowers”), the Lenders from time to time
party thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative
Agent and Letter of Credit Issuer (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

2.The unpaid principal amount of this Note shall be payable in accordance with
the applicable terms of Section 3.2 and 3.4 of the Credit Agreement.  The unpaid
principal amount of this Note shall bear interest from the date of borrowing
until maturity in accordance with Section 2.6 of the Credit Agreement.  Interest
on this Note shall be payable in accordance with Section 3.3 of the Credit
Agreement.

3.All Borrowings hereunder, and all payments made with respect thereto, may be
recorded by the Payee from time to time on grids which may be attached hereto or
the Payee may record such information by such other method as the Payee may
generally employ; provided, however, that failure to make any such entry shall
in no way increase, reduce or diminish the Maker’s obligations hereunder.  The
aggregate unpaid amount of all Borrowings set forth on grids which may be
attached hereto shall, absent manifest error, be rebuttably presumptive evidence
of the unpaid principal amount of this Note.

4.This Note has been executed and delivered pursuant to the Credit Agreement and
is one of the “Qualified Borrower Promissory Notes” referred to therein, and the
holder of this Note shall be entitled to the benefits provided in the Credit
Agreement.  This Note evidences Loans made under the Credit Agreement to the
Maker.  Reference is hereby made to the Credit Agreement for a statement of:
(a) the obligation of the Lenders to make advances thereunder; (b) the
prepayment rights and obligations of the Maker; (c) the collateral for the
repayment of this Note; and (d) the events upon which the maturity of this Note
may be accelerated.  The Maker may borrow, repay and reborrow hereunder upon the
terms and conditions specified in the Credit Agreement.

5.If this Note, or any installment or payment due hereunder, is not paid when
due, whether on the Maturity Date or by acceleration, or if it is collected
through a bankruptcy, probate or other court, whether before or after the
Maturity Date, the Maker agrees to pay all invoiced out-of-pocket costs of
collection, including, but not limited to, invoiced and reasonable attorneys’
fees and expenses incurred by the holder hereof and cost of appeal as provided
in the Credit Agreement.  All past-due principal of, and, to the extent
permitted by Applicable Law, past-due interest on this Note, shall bear interest
until paid at the Default Rate as provided in the Credit Agreement.

6.The Maker waives demand, presentment for payment, protest, notice of protest,
notice of acceleration  (except as specified in Section 10.2 of the Credit
Agreement), notice of intent to accelerate,

I-1

--------------------------------------------------------------------------------

 

diligence in collection, the bringing of any suit against any party, and any
notice of or defense on account of any extensions, renewals, partial payment, or
any releases or substitutions of any security, or any delay, indulgence, or
other act of any trustee or any holder hereof, whether before or after
maturity. 

7.This Note and any claim, controversy or dispute arising under or related to or
in connection herewith, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties will be
governed by the laws of the State of New York without regard to any conflicts of
law principles other than Section 5-1401 of the New York General Obligations
Law.

8.Reference is hereby made to Section 12.16 of the Credit Agreement regarding
the provisions relating to recourse liability which are hereby incorporated by
reference in this Note as if fully set forth herein, for the payment and
performance of the Maker’s obligations hereunder.

9.This Note is registered for U.S. federal tax purposes, as set forth in Section
12.11(c) of the Credit Agreement.

10.By its execution hereof, the Maker hereby agrees to be bound by the terms and
conditions of the Credit Agreement as a Qualified Borrower as if it were a
signature party thereto.

11.The Maker’s address for notices pursuant to the Credit Agreement is:

 

[INSERT QUALIFIED BORROWER NOTICE ADDRESS]

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

I-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed as of the
day and year first above written.

 

MAKER:

[QUALIFIED BORROWER]

By:
Name:
Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT J
FORM OF QUALIFIED BORROWER GUARANTY

Dated as of [DATE]

THIS QUALIFIED BORROWER GUARANTY (the “Qualified Borrower Guaranty”) is made as
of [DATE] by Owl Rock Capital Corporation, a Maryland corporation (the “QB
Guarantor”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”), for the benefit of the
Secured Parties (as defined in the Credit Agreement).

Reference is made to that certain Revolving Credit Agreement dated as of August
1, 2016 by and among the QB Guarantor, as a borrower, the other Borrowers from
time to time party thereto (the “Borrowers”), the Lenders from time to time
party thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative
Agent and Letter of Credit Issuer (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

1.Guaranty of Payment.  In connection with the Credit Agreement, the QB
Guarantor hereby unconditionally and irrevocably guarantees to the
Administrative Agent, for the benefit of each Secured Party and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) of all
interest, principal, fees, expenses and other amounts now or hereafter
represented by, or arising in connection with: (a) each Note set forth on
Schedule I (as renewed, extended, modified or substituted, each, a “Qualified
Borrower Note”) and (b) the timely payment of all other payment obligations by
each Qualified Borrower set forth on Schedule I (each, a “Qualified Borrower”)
under the Credit Agreement and the other Loan Documents (collectively, the
“Guaranteed Debt”).  This Qualified Borrower Guaranty is a guaranty of payment
and not of collection and is a continuing irrevocable guaranty and shall apply
to all of the Guaranteed Debt whenever arising.  Notwithstanding any provision
to the contrary contained herein or in any of the other Loan Documents, to the
extent the obligations of the QB Guarantor shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or transfers)
then the obligations of the QB Guarantor hereunder shall be limited to the
maximum amount that is permissible under Applicable Law (whether federal or
state or otherwise and including, without limitation, Debtor Relief Laws).

2.Obligations Unconditional.  The obligations of the QB Guarantor hereunder are
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or any other agreement
or instrument referred to therein, to the fullest extent permitted by Applicable
Law, irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or QB
Guarantor.  The QB Guarantor agrees that this Qualified Borrower Guaranty may be
enforced by any Secured Party pursuant to the Credit Agreement without the
necessity at any time of resorting to or exhausting any other security or
Collateral and without the necessity at any time of having recourse to the
Qualified Borrower Notes or any other of the Loan Documents or any collateral,
if any, hereafter securing the Guaranteed Debt or otherwise and the QB Guarantor
hereby waives the right to require the Administrative Agent or the Lenders to
make demand on or proceed against any Borrower or any other Person (including a
co-QB Guarantor) or to require the Administrative Agent or the Lenders to pursue
any other remedy or enforce any other right.  The QB Guarantor further agrees
that nothing contained herein shall prevent any Secured Party from suing on the
Qualified Borrower Notes or any of the other Loan Documents or foreclosing its
or their, as applicable, security interest in or Lien on any Collateral, if any,
securing the Guaranteed Debt or from exercising any other rights available to it
or them, as applicable, under any of the Loan Documents, or any other instrument
of security, if any, and the exercise of any of the aforesaid rights and the
completion of any foreclosure

J-1

--------------------------------------------------------------------------------

 

proceedings shall not constitute a discharge of the QB Guarantor’s obligations
hereunder; it being the purpose and intent of the QB Guarantor that its
obligations hereunder shall be absolute, independent and unconditional under any
and all circumstances.  Neither the QB Guarantor’s obligations under this
Qualified Borrower Guaranty nor any remedy for the enforcement thereof shall be
impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release, increase or limitation of the
liability of any Borrower or by reason of the bankruptcy, insolvency or
analogous procedure of any Borrower.  The QB Guarantor waives any and all notice
of the creation, renewal, extension accrual or increase of any of the Guaranteed
Debt and notice of or proof of reliance by any Secured Party on this Qualified
Borrower Guaranty or acceptance of this Qualified Borrower Guaranty.  The
Obligations, and any part of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon this Qualified Borrower Guaranty.  All dealings between the
Borrowers, on the one hand, and the Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Qualified Borrower Guaranty.  The QB Guarantor represents and warrants that
it is, and immediately after giving effect to the Qualified Borrower Guaranty
and the obligations evidenced hereby, will be, Solvent. 

This Qualified Borrower Guaranty and the obligations of the QB Guarantor
hereunder shall be valid and enforceable and shall not be subject to any
limitation, impairment or discharge for any reason (other than payment in full
of the Guaranteed Debt), including, without limitation, the occurrence of any of
the following, whether or not the Administrative Agent shall have had notice or
knowledge of any of them: (A) any failure to assert or enforce or agreement not
to assert or enforce, or the stay or enjoining, by order of court, by operation
of law or otherwise, of the exercise or enforcement of, any claim or demand or
any right, power or remedy with respect to the Guaranteed Debt or any agreement
relating thereto, or with respect to any guaranty of or other security for the
payment of the Guaranteed Debt, (B) any waiver, amendment or modification of, or
any consent to departure from, any of the terms or provisions (including without
limitation provisions relating to Events of Default) of this Qualified Borrower
Guaranty and any other Loan Document or any agreement or instrument executed
pursuant thereto, or of any guaranty or other security for the Guaranteed Debt,
(C) to the fullest extent permitted by Applicable Law, any of the Guaranteed
Debt, or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect, (D) the application of payments
received from any source to the payment of indebtedness other than the
Guaranteed Debt, even though the Administrative Agent might have elected to
apply such payment to any part or all of the Guaranteed Debt, (E) any failure to
perfect or continue perfection of a security interest in any of the Collateral,
(F) any defenses, set-offs or counterclaims which any Borrower may allege or
assert against the Administrative Agent in respect of the Guaranteed Debt,
including but not limited to failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury, and (G) any other act or thing or omission, or delay to do any other act
or thing, which may or might in any manner or to any extent vary the risk of the
QB Guarantor as an obligor in respect of the Guaranteed Debt.

3.Modifications.  The QB Guarantor acknowledges that: (a) the time or place of
payment of the Guaranteed Debt may be changed or extended, in whole or in part,
to a time certain or otherwise, and may be renewed or accelerated, in whole or
in part; (b) the Qualified Borrowers, the QB Guarantor and any other party
liable for payment under the Loan Documents may be granted indulgences
generally; (c) any of the provisions of the Qualified Borrower Notes or any of
the other Loan Documents, including, without limitation, the Credit Agreement
may be modified, amended or waived in accordance with the terms thereof; (d) any
party (including any co-QB Guarantor) liable for the payment thereof may be
granted indulgences or be released; and (e) any deposit balance for the credit
of the Qualified Borrowers, the QB

J-2

--------------------------------------------------------------------------------

 

Guarantor or any other party liable for the payment of the Obligations or liable
upon any security therefor may be released, in whole or in part, at, before or
after the stated, extended or accelerated maturity of the Guaranteed Debt, all
without notice to or further assent by the QB Guarantor, which shall remain
bound thereon, notwithstanding any such exchange, compromise, surrender,
extension, renewal, acceleration, modification, indulgence or release. 

4.Waiver of Rights.  The QB Guarantor expressly waives to the fullest extent
permitted by Applicable Law: (a) notice of acceptance of the Guaranty by the
Administrative Agent and of all extensions of credit to any Qualified Borrower
or other Borrower by the Lenders; (b) presentment and demand for payment or
performance of any of the Guaranteed Debt; (c) protest and notice of dishonor or
of default (except as specifically required by the Credit Agreement) with
respect to the Guaranteed Debt or with respect to any security therefor;
(d) notice of the Secured Parties obtaining, amending, substituting for,
releasing, waiving or modifying any security interest, lien or encumbrance, if
any, hereafter securing the Guaranteed Debt, or the Secured Parties
subordinating, compromising, discharging or releasing such security interests,
liens or encumbrances, if any; (e) all other notices, demands, presentments,
protests or any agreement or instrument related to this Qualified Borrower
Guaranty, any other Loan Document or the Guaranteed Debt to which the QB
Guarantor might otherwise be entitled; (f) any right to require the
Administrative Agent as a condition of payment or performance by the QB
Guarantor, to (A) proceed against the Qualified Borrowers, any QB Guarantor of
the Guaranteed Debt or any other Person, (B) proceed against or exhaust any
other security held from the Qualified Borrowers, any QB Guarantor of the
Guaranteed Debt or any other Person, (C) proceed against or have resort to any
balance of any deposit account, securities account or credit on the books of the
Administrative Agent or any other Person, or (D) pursue any other remedy in the
power of the Administrative Agent whatsoever; (g) any defense arising by reason
of the incapacity, lack of authority or any disability or other defense of the
Qualified Borrowers including, without limitation, any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Debt or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Qualified Borrowers from any cause other than
payment in full of the Guaranteed Debt; (h) any defense based upon any statute
or rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (i) any defense based upon the Administrative Agent’s errors or
omissions in the administration of the Guaranteed Debt; (j) (A) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms of this Qualified Borrower Guaranty and any legal or equitable
discharge of the QB Guarantor’s obligations hereunder, (B) the benefit of any
statute of limitations affecting the QB Guarantor’s liability hereunder or the
enforcement hereof, (C) any rights to set-offs, recoupments and counterclaims,
and (D) promptness, diligence and any requirement that the Administrative Agent
protect, secure, perfect or insure any other security interest or Lien or any
property subject thereto; and (k) to the fullest extent permitted by Applicable
Law, any defenses or benefits that may be derived from or afforded by Applicable
Law which limit the liability of or exonerate QB Guarantors or sureties, or
which may conflict with the terms of this Qualified Borrower Guaranty.

5.Reinstatement.  Notwithstanding anything contained in this Qualified Borrower
Guaranty or the other Loan Documents, the obligations of the QB Guarantor under
this Qualified Borrower Guaranty shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Person in respect
of the Guaranteed Debt is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Debt, whether as a result of any proceedings in
bankruptcy, reorganization, any analogous procedure or otherwise, and the QB
Guarantor agrees that it will indemnify each Secured Party on demand for all
reasonable costs and expenses (including, without limitation, reasonable fees of
outside counsel) incurred by such Person in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

J-3

--------------------------------------------------------------------------------

 

6.Remedies.  The QB Guarantor agrees that, as between the QB Guarantor, on the
one hand, and the Secured Parties, on the other hand, the Guaranteed Debt may be
declared to be forthwith due and payable (and shall be deemed to have become
automatically due and payable) notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing such Guaranteed Debt from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or such Guaranteed Debt being deemed to have
become automatically due and payable), such Guaranteed Debt (whether or not due
and payable by any other Person) shall forthwith become due and payable by the
QB Guarantor.  The QB Guarantor acknowledges and agrees that its obligations
hereunder are secured in accordance with the terms of the Collateral Documents
and that the Secured Parties may exercise their remedies thereunder in
accordance with the terms thereof. 

7.Subrogation.  The QB Guarantor agrees that, until the Termination Date, it
will not exercise any right of reimbursement, subrogation, indemnification,
contribution, offset, remedy (direct or indirect) or other claims against any
Qualified Borrower or other Borrower arising by contract or operation of law or
equity in connection with any payment made or required to be made by the QB
Guarantor under this Qualified Borrower Guaranty or the other Loan Documents now
or hereafter.  The QB Guarantor further agrees that, to the extent the waiver of
its rights of subrogation, reimbursement, indemnification and contribution as
set forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification the QB Guarantor may have against any Qualified Borrower or
other Borrower or against any Collateral or other collateral or security, and
any rights of contribution the QB Guarantor may have against any Qualified
Borrower or other Borrower, shall be junior and subordinate to any rights the
Administrative Agent may have against such Qualified Borrower or Borrower and to
all right, title and interest the Administrative Agent may have in any such
other collateral.

8.Inducement.  The Lenders have been induced to make the Loans to the Qualified
Borrowers in part based upon the assurances by the QB Guarantor that the QB
Guarantor desires that the Guaranteed Debt of the QB Guarantor be honored and
enforced as separate obligations of the QB Guarantor, should Administrative
Agent and the Lenders desire to do so.

9.Combined Liability.  Notwithstanding the foregoing, the QB Guarantor shall be
liable to the Lenders for the entire amount of the Guaranteed Debt, and the
Administrative Agent and the Lenders may at their option enforce the entire
amount of the Guaranteed Debt against the QB Guarantor (subject to the last
sentence of Section 1).

10.Qualified Borrower Information.  The QB Guarantor confirms and agrees that
the Administrative Agent shall have no obligation to disclose or discuss with
the QB Guarantor its assessment of the financial condition of the Qualified
Borrowers.  The QB Guarantor has adequate means to obtain information from the
Qualified Borrowers on a continuing basis concerning the financial condition of
the Qualified Borrowers and its ability to perform its obligations under the
Credit Agreement and any other Loan Document, and the QB Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Qualified Borrowers and of all circumstances bearing upon the risk of nonpayment
of the Guaranteed Debt.  The QB Guarantor hereby waives and relinquishes any
duty on the part of the Administrative Agent to disclose any matter, fact or
thing relating to the business, operations or condition of the Qualified
Borrowers now known or hereafter known by the Administrative Agent.  The QB
Guarantor hereby waives any right to have the Collateral or other collateral or
security securing the Guaranteed Debt marshaled.

11.[Reserved].  

12.[Reserved].

J-4

--------------------------------------------------------------------------------

 

13.Benefit.  The QB Guarantor represents and warrants that it (i) it has
received or will receive direct or indirect benefit from the making of this
Qualified Borrower Guaranty and the creation of the Guaranteed Debt, (ii) the QB
Guarantor is familiar with the financial condition of the Qualified Borrower and
the value of any Collateral securing the Guaranteed Debt and (iii) the
Administrative Agent has made no representations to the QB Guarantor in order to
induce the QB Guarantor to execute this Qualified Borrower Guaranty. 

14.Notices.  Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be given in the
manner provided in the Credit Agreement.  

15.Successor Administrative Agent.  Reference is hereby made to Section 11.9 of
the Credit Agreement for the terms and conditions upon which a successor
Administrative Agent hereunder may be appointed.  Wherever the words
“Administrative Agent” are used herein, the same shall mean the Administrative
Agent named in the first paragraph of this Qualified Borrower Guaranty or the
successor Administrative Agent at the time in question.

16.Required Lenders.  All rights of the Administrative Agent hereunder, if not
exercised by the Administrative Agent, may be exercised by the Required Lenders.

17.Successors and Assigns.  The provisions of this Qualified Borrower Guaranty
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted by the Credit Agreement.  This
Qualified Borrower Guaranty may not be assigned by the QB Guarantor without the
prior written consent of the Administrative Agent and each Lender.  This
Qualified Borrower Guaranty may be assigned by the Administrative Agent without
the consent of any QB Guarantor to any successor Administrative Agent appointed
in accordance with the Credit Agreement.

18.Multiple Counterparts.  This Qualified Borrower Guaranty may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same agreement, and any of the parties hereto may execute this Qualified
Borrower Guaranty by signing any such counterpart.  Delivery of an executed
counterpart of a signature page of this Qualified Borrower Guaranty by facsimile
or in electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of
a manually executed counterpart of this Qualified Borrower Guaranty.

19.Qualified Borrower Guaranty.  This Qualified Borrower Guaranty has been
executed and delivered pursuant to the Credit Agreement and is one of the
“Qualified Borrower Guaranties” referred to therein.

20.Amendments.  This Qualified Borrower Guaranty may be amended only by a
written instrument executed by the QB Guarantor and the Administrative
Agent.  Schedule I to this Qualified Borrower Guaranty may be amended by the QB
Guarantor from time to time to identify additional Qualified Borrowers and
Qualified Borrower Notes, the obligations of which will become subject to this
Qualified Borrower Guaranty and, subject to the repayment of the Guaranteed Debt
in full of the applicable Qualified Borrower, the QB Guarantor may request that
the Administrative Agent update Schedule I to delete a specified Qualified
Borrower following which this Qualified Borrower Guaranty shall no longer apply
to such Qualified Borrower, and upon such amendment all references herein to
Schedule I shall be deemed to mean Schedule I as amended thereby.  Such
amendment shall be in the form of Exhibit A annexed hereto.

21.Governing Law.  This Qualified Borrower Guaranty and any claim, controversy
or dispute arising under or related to or in connection herewith, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by the laws of the State of
New York without regard to any conflicts of law principles other than
Section 5-1401 of the New York General Obligations Law.

J-5

--------------------------------------------------------------------------------

 

22.Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of
Trial by Jury.  Any suit, action or proceeding against the QB Guarantor with
respect to this Qualified Borrower Guaranty or any judgment entered by any court
in respect thereof, may be brought in the courts of the State of New York, or in
the United States Courts, in each case, located in the Borough of Manhattan in
New York City, pursuant to Section 5-1402 of the New York General Obligations
Law, as the Secured Parties in their sole discretion may elect and the QB
Guarantor hereby submits to the non-exclusive jurisdiction of such courts for
the purpose of any such suit, action or proceeding.  The QB Guarantor hereby
irrevocably consents to the service of process in any suit, action or proceeding
in said court by the mailing thereof by any Secured Party by registered or
certified mail, postage prepaid, to the QB Guarantor’s address set forth in
Section 12.6 of the Credit Agreement.  The QB Guarantor hereby irrevocably
waives any objections which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Qualified
Borrower Guaranty brought in the courts of the State of New York, or in the
United States courts, in each case located in the Borough of Manhattan in New
York City, and hereby further irrevocably waives any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS QUALIFIED
BORROWER GUARANTY, WHICH WAIVER IS INFORMED AND VOLUNTARY. 

23.Term of Agreement.  On the date of the full, final, and complete satisfaction
of the Guaranteed Debt (other than Guaranteed Debt which constitutes indemnity
and other obligations which by their terms survive termination of the Credit
Agreement and any contingent Obligations for which the contingency has not
occurred at the time the other Obligations have been repaid) and the termination
of all of the Commitments of the Lenders under the Credit Agreement (the
“Termination Date”), this Qualified Borrower Guaranty shall terminate and be of
no further force or effect.  Thereafter, upon request, the Administrative Agent,
on behalf of the Secured Parties, shall promptly provide the QB Guarantor, at
its sole expense, a written release of its obligations hereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

J-6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the QB Guarantor has caused this Qualified Borrower Guaranty
to be duly executed as of the day and year first above written.

QB GUARANTOR:

OWL ROCK CAPITAL CORPORATION

 

By:
Name:
Title:


 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I TO QUALIFIED BORROWER GUARANTY


QUALIFIED BORROWER

DATE OF NOTE

[NAME]

[DATE]

 

 

J-I-1

--------------------------------------------------------------------------------

 

EXHIBIT A TO QUALIFIED BORROWER GUARANTY
FORM OF AMENDMENT FOR QUALIFIED BORROWER ADDITION

Dated as of [DATE]

Reference is made to that certain Qualified Borrower Guaranty (the “Qualified
Borrower Guaranty”), dated as of [DATE], by Owl Rock Capital Corporation, a
Maryland corporation (“QB Guarantor”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”), for the
benefit of the Secured Parties (as defined in the Credit Agreement).

Reference is made to that certain Revolving Credit Agreement dated as of August
1, 2016 by and among, inter alios, the QB Guarantor, as a borrower, the other
Borrowers from time to time party thereto (the “Borrowers”), the Lenders from
time to time party thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).  Capitalized terms not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The QB Guarantor has designated the following entity as a Qualified Borrower and
the Note described below is a Qualified Borrower Note:

QUALIFIED BORROWER

DATE OF NOTE

[NAME]

[DATE]

 

Upon execution of this Amendment for Qualified Borrower Addition (this
“Amendment”), the Qualified Borrower Guaranty shall be, and be deemed to be,
modified and amended in accordance herewith and the obligations, duties and
liabilities the QB Guarantor shall hereafter be determined, exercised and
enforced in accordance with the Qualified Borrower Guaranty as so amended and
modified by this Amendment, and all the terms and conditions of this Amendment
shall be and be deemed to be part of the terms and conditions of the Qualified
Borrower Guaranty for any and all purposes.  Except as modified and expressly
amended by this Amendment, the Qualified Borrower Guaranty is in all respects
ratified and confirmed, and all the terms and provisions thereof shall be and
remain in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

J-A-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the QB Guarantor has caused this Amendment to be duly
executed as of the day and year first above written.

QB GUARANTOR:

OWL ROCK CAPITAL CORPORATION

 

By:
Name:
Title:

 

 

 

J-A-2

--------------------------------------------------------------------------------

 

EXHIBIT K
FORM OF RESPONSIBLE OFFICER’S CERTIFICATE

[DATE]

Reference is made to that certain Revolving Credit Agreement dated as of August
1, 2016 by and among, inter alios, Owl Rock Capital Corporation, a Maryland
corporation, as the Initial Borrower (together with the other borrowers from
time to time party thereto, the “Borrowers”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent, Letter of Credit Issuer and a Lender
and the other Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The undersigned is a duly authorized [TITLE] of [NAME OF BORROWER], a
[jurisdiction of organization] [form of legal entity] and [NAME OF BORROWER], a
[jurisdiction of organization] [form of legal entity].  [Note: A responsible
officer covering each Borrower should execute this certificate; revise as
necessary]

In connection with Section 6.1(g) of the Credit Agreement, I hereby certify, in
my capacity as a Responsible Officer of the Borrower(s), and not in my
individual capacity, on the date hereof that:

 

(a)

All of the representations and warranties set forth in the Credit Agreement and
the other Loan Documents are true and correct in all material respects as of the
date of the Credit Agreement with the same force and effect as if made on and as
of the date hereof (except to the extent such representations and warranties
expressly relate to an earlier date in which case they shall be true and correct
in all  material  respects  as  of  such  earlier  date), provided that if any
such representation and warranty is qualified as to materiality, with respect to
such representation and warranty, the materiality qualifier set forth above
shall be disregarded for the purposes of this condition;

 

(b)

No Event of Default or Potential Default exists and is continuing on and as of
the date of the Credit Agreement; and

 

(c)

The underlying assets of each Borrower do not constitute Plan Assets because
less than twenty-five percent (25%) of the total value of each class of equity
interests in such Borrower is held by “benefit plan investors” within the
meaning of Section 3(42) of ERISA.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

K-1

--------------------------------------------------------------------------------

 

The undersigned hereby certifies, in his or her capacity as a Responsible
Officer of [the] [each] Borrower and not in his or her individual capacity, each
and every matter contained herein to be true and correct as of the date first
written above.

_________________________________
Name:
Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT L
FORM OF COMPLIANCE CERTIFICATE


[●] , 20__

Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication/Agency Services
Telephone:  (704) 590-2706
Facsimile:  (704) 590 2790
Email:agencyservices.requests@wellsfargo.com
subscription.finance@wellsfargo.com

 

RE:

That certain Revolving Credit Agreement dated as of August 1, 2016 by and among,
inter alios, Owl Rock Capital Corporation, a Maryland corporation, as the
Initial Borrower (together with the other borrowers from time to time party
thereto, the “Borrowers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent, Letter of Credit Issuer and a Lender and the other Lenders
from time to time party thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Ladies and Gentlemen:

In connection with Section 8.1(b) of the Credit Agreement, the undersigned
certifies, in his/her capacity as a Responsible Officer of the Borrower(s), and
not in his/her individual capacity, on the date hereof that:

(a)attached as Schedule I are the [annual audited][quarterly unaudited]
financial reports required by Section 8.1(a) of the Credit Agreement as of the
[fiscal quarter][fiscal year] ended [____, 20__];

(b)no Event of Default or, to my knowledge, Potential Default exists and is
continuing;

(c)to my knowledge, the Borrowers are in compliance with the Debt Limitations
contained in Section 9.9 of the Credit Agreement, in each case as evidenced by
the calculations contained in Schedule II;

(d)to my knowledge, no Exclusion Event has occurred with respect to any Included
Investor or Designated Investor (that has not previously been disclosed to the
Administrative Agent in writing), except as set forth on Schedule III;

(e)the financial statements delivered pursuant to Section 8.1(a)(i) or (ii) of
the Credit Agreement fairly present, in all material respects, the financial
condition and results of operations of the Borrower on a consolidated basis and
were prepared in accordance with GAAP consistently applied, subject to normal
year-end adjustments and the absence of footnotes;

L-1

--------------------------------------------------------------------------------

(f)attached as Schedule IV is an updated Borrowing Base Certificate, which
constitutes an updated Exhibit A to the Credit Agreement, current as of the last
day of the preceding quarter and which sets forth (i) the aggregate Unused
Capital Commitments of the Investors and, separately, the aggregate Unused
Capital Commitments of the Included Investors and the other Designated Investors
and (ii) the calculations for the Available Commitment as of the date hereof;
and

(g)attached as Schedule V is the most recently determined Per Share NAV with
respect to the Common Shares of each Borrower and the date of such
determination.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 

L-2

--------------------------------------------------------------------------------

 

The undersigned hereby certifies, in his or her capacity as a Responsible
Officer of [the] [each] Borrower and not in his or her individual capacity, each
and every matter contained herein (including in the Schedules) to be true and
correct in all material respects as of the date first written above.

 

__________________________________________
Name:
Title:

 

 

--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE
FINANCIAL REPORTS

 

 

L-I-1

--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE
CALCULATION OF DEBT LIMITATIONS

 

 

L-II-1

--------------------------------------------------------------------------------

SCHEDULE III TO COMPLIANCE CERTIFICATE
NATURE OF EXCLUSION EVENTS

 

 

L-III-1

--------------------------------------------------------------------------------

SCHEDULE IV TO COMPLIANCE CERTIFICATE
UPDATED BORROWING BASE CERTIFICATE

 

 

L-IV-1

--------------------------------------------------------------------------------

SCHEDULE V TO COMPLIANCE CERTIFICATE
PER SHARE NAV DETERMINATION

 

 

 

L-V-1

--------------------------------------------------------------------------------

EXHIBIT M
FORM OF LENDER JOINDER AGREEMENT

This LENDER JOINDER AGREEMENT (this “Joinder”) is made as of _______, 20__.

Reference is made to that certain Revolving Credit Agreement dated as of August
1, 2016 by and among, inter alios, Owl Rock Capital Corporation, a Maryland
corporation, as the Initial Borrower (together with the other borrowers from
time to time party thereto, the “Borrowers”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent, Letter of Credit Issuer and a Lender
and the other Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The “Additional Lenders” referred to on Schedule I agree as follows:

1.Each Additional Lender agrees to become a Lender and to be bound by the terms
of the Credit Agreement as a Lender pursuant to Section 12.11(g) of the Credit
Agreement.

2.Each Additional Lender: (a) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents (except for copies of other Lenders’
Assignment and Assumptions which are available to the Additional Lenders upon
request), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Joinder;
(b) agrees that it will, independently and without reliance upon the
Administrative Agent, or any other Lender or Additional Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other Loan Document; (c) confirms that it is an Eligible
Assignee; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement or any other Loan Document as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (e) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement and the other Loan Documents are required to be performed by it
as a Lender; and (f) attaches (or has delivered to the Administrative Agent and
the Borrowers) completed and signed copies of any forms that may be required by
the United States Internal Revenue Service (together with any additional
supporting documentation required pursuant to applicable Treasury Department
regulations or such other evidence satisfactory to the Borrowers and the
Administrative Agent) in order to certify such Additional Lender’s exemption
from United States withholding taxes with respect to any payments or
distributions made or to be made to such Additional Lender in respect of the
Loans or under the Credit Agreement.

3.Following the execution of this Joinder, it will be delivered to the
Administrative Agent for acceptance and recording by the Administrative
Agent.  The effective date for this Joinder (the “Effective Date”) shall be the
date recited above, unless otherwise specified on Schedule I.

4.Upon such execution and delivery, as of the Effective Date, each Additional
Lender shall be a party to the Credit Agreement and the other Loan Documents and
have the rights and obligations of a Lender thereunder.

5.This Joinder and any claim, controversy or dispute arising under or related to
or in connection herewith, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties will be
governed by the laws of the State of New York without regard to any conflicts of
law principles other than Section 5-1401 of the New York General Obligations
Law.

M-1

--------------------------------------------------------------------------------

6.This Joinder may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of this Joinder by
facsimile or email (with a PDF copy attached) shall be effective as delivery of
a manually executed counterpart of this Joinder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

M-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Lender has caused this Joinder to be
executed by its officers thereunto duly authorized as of the date specified
thereon.

[ADDITIONAL LENDER]


By:
Name:
Title:




 

--------------------------------------------------------------------------------

ACCEPTED AND APPROVED:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent


By:
Name:
Title:





 

--------------------------------------------------------------------------------

CONSENTED TO:

BORROWER:

OWL ROCK CAPITAL CORPORATION


By:
Name:
Title:

 

[ADDITIONAL BORROWERS:

By:
Name:
Title:]

 

 

--------------------------------------------------------------------------------

SCHEDULE I
to
JOINDER

ADDITIONAL LENDERS

 

Lender:

[________]

 

Additional Lender’s Commitment:

$[________]2

Total Commitment after giving effect to this Joinder:

$[________]

Effective Date (if other than date of Joinder):

[________]

Notice Information:


 

[Name]
[Address]
Attention:
Telephone:
Facsimile:
Email:

 

Lender:

[________]

Additional Lender’s Commitment:

$[________]

Total Commitment after giving effect to this Joinder:

$[________]

Effective Date (if other than date of Joinder):

[________]

Notice Information:


 

[Name]
[Address]
Attention:
Telephone:
Facsimile:
Email:

 

 

 

 

 

 

 

2 

Minimum of $10,000,000 unless otherwise agreed by the Borrowers and
Administrative Agent

 

--------------------------------------------------------------------------------

EXHIBIT N
FORM OF FACILITY INCREASE REQUEST

[DATE]

Wells Fargo Bank, National Association
1525 W WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention:  Syndication/Agency Services
Telephone:  (704) 590-2706
Facsimile:  (704) 590 2790
Email:agencyservices.requests@wellsfargo.com
subscription.finance@wellsfargo.com

 

RE:

That certain Revolving Credit Agreement dated as of August 1, 2016 by and among,
inter alios, Owl Rock Capital Corporation, a Maryland corporation, as the
Initial Borrower (together with the other borrowers from time to time party
thereto, the “Borrowers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Administrative Agent, Letter of Credit Issuer and a Lender and the other Lenders
from time to time party thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Ladies and Gentlemen:

This facility increase request (this “Request”) is executed and delivered by the
Borrowers to the Administrative Agent pursuant to Section 2.15 of the Credit
Agreement.

 

1.

The Borrowers hereby request an increase in the Maximum Commitment in the amount
of $[INCREASE AMOUNT3 (the “Facility Increase”) for an aggregate Maximum
Commitment in the amount of $[NEW MAXIMUM COMMITMENT]4, such Facility Increase
to be effective on [DATE].

 

2.

In connection with this Request, the Borrowers hereby represent, warrant and
certify to the Administrative Agent for the benefit of the Lenders that:

(a)As of the effective date of such increase and immediately after giving effect
thereto, the representations and warranties set forth in the Credit Agreement
and in the other Loan Documents are true and correct in all material respects,
with the same force and effect as if made on and as of such date (except to the
extent that such representations and warranties expressly relate to an earlier
date); provided that if a representation or warranty is qualified as to
materiality, with respect to such representation or warranty, the foregoing
materiality qualifier shall be disregarded for the purposes of this condition;

 

3 

Minimum of $25,000,000, unless agreed by the Administrative Agent

4

Within the Committed Increase Period, Maximum Commitment not to exceed
$500,000,000; at any time the Maximum Commitment shall not exceed the lesser of
(x) $750,000,000 or (y) fifty percent (50%) of the aggregate Capital Commitments
of all Investors at the time of the effectiveness of such increase

N-1

 

--------------------------------------------------------------------------------

(b)No Event of Default or Potential Default exists and is continuing on and as
of the date hereof or will exist on the date any request herein becomes
effective, or as a result of the Facility Increase; 

(c)The Borrowing Base Certificate attached hereto as Exhibit A, which
constitutes an updated Exhibit A to the Credit Agreement, is true and correct as
of the date hereof; and

(d)[Attached hereto as Exhibit B are such documents as are required pursuant to
Section 2.15(c)(i) of the Credit Agreement relating to our authority to agree to
an increase in the Maximum Commitment].

 

3.

The Borrowers shall take any further actions required by Section 2.15 of the
Credit Agreement in connection herewith, including payment of any fees set forth
therein and delivery of any additional documentation or other information
reasonably requested by any Lender.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

N-2

 

--------------------------------------------------------------------------------

The undersigned hereby certifies each and every matter contained herein to be
true and correct.

BORROWER:

OWL ROCK CAPITAL CORPORATION


By:
Name:
Title:

 

[ADDITIONAL BORROWERS:

By:
Name:
Title:]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT O-1
U.S.  TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S.  Federal Income Tax
Purposes)

Reference is made to that certain Revolving Credit Agreement dated as of August
1, 2016 by and among, inter alios, Owl Rock Capital Corporation, a Maryland
corporation, as the Initial Borrower (together with the other borrowers from
time to time party thereto, the “Borrowers”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent, Letter of Credit Issuer and a Lender
and the other Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

Pursuant to the provisions of Section 4.1(g)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S.  Person status on IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrowers
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER]


By:
Name:
Title:

Date: ________ __, 20[ ]

 

 

O-1-1

--------------------------------------------------------------------------------

EXHIBIT O-2
U.S.  TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S.  Federal Income Tax
Purposes)

Reference is made to that certain Revolving Credit Agreement dated as of August
1, 2016 by and among, inter alios, Owl Rock Capital Corporation, a Maryland
corporation, as the Initial Borrower (together with the other borrowers from
time to time party thereto, the “Borrowers”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent, Letter of Credit Issuer and a Lender
and the other Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

Pursuant to the provisions of Section 4.1(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S.  Person status on IRS Form W-8BEN-E.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]


By:
Name:
Title:

Date: ________ __, 20[ ]

 

 

O-2-1

--------------------------------------------------------------------------------

EXHIBIT O-3
U.S.  TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S.  Federal Income Tax
Purposes)

Reference is made to that certain Revolving Credit Agreement dated as of August
1, 2016 by and among, inter alios, Owl Rock Capital Corporation, a Maryland
corporation, as the Initial Borrower (together with the other borrowers from
time to time party thereto, the “Borrowers”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent, Letter of Credit Issuer and a Lender
and the other Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

Pursuant to the provisions of Section 4.1(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]


By:
Name:
Title:

Date: ________ __, 20[ ]

 

 

O-3-1

--------------------------------------------------------------------------------

 

EXHIBIT O-4
U.S.  TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S.  Federal Income Tax
Purposes)

Reference is made to that certain Revolving Credit Agreement dated as of August
1, 2016 by and among, inter alios, Owl Rock Capital Corporation, a Maryland
corporation, as the Initial Borrower (together with the other borrowers from
time to time party thereto, the “Borrowers”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent, Letter of Credit Issuer and a Lender
and the other Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

Pursuant to the provisions of Section 4.1(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER]


By:
Name:
Title:

Date: ________ __, 20[ ]

 

 

 